1

2
                                UNITED STATES DISTRICT COURT
3
                                       DISTRICT OF NEVADA
4

5
      AVRAM VINETO NIKA,                                Case No. 3:09-cv-00178-JCM-WGC
6
         Petitioner,
7           v.                                          ORDER
8
      WILLIAM GITTERE, et al.,
9
         Respondents.
10

11

12   Introduction
13          This action is a petition for a writ of habeas corpus by Avram Vineto Nika, a
14   Nevada prisoner sentenced to death. The case is fully briefed and before the Court for
15   adjudication of the merits of the claims remaining in Nika’s second amended habeas
16   petition. Having considered the briefing and the exhibits submitted by the parties, the
17   Court will grant Nika’s petition in part and deny it in part. The Court will conditionally
18   grant Nika habeas corpus relief regarding his death sentence, requiring the State to
19   resentence Nika to a non-capital sentence or grant him with a new penalty-phase trial.
20   The Court will deny Nika relief in all other respects, will grant Nika a certificate of
21   appealability regarding certain claims on which relief is denied, and will deny Nika’s
22   motions for leave to conduct discovery and for an evidentiary hearing.
23   Background Facts and Procedural History
24          Nika’s conviction and death sentence result from the murder of Edward Smith, on
25   August 26, 1994, on the side of a highway east of Reno. On Nika’s direct appeal, the
26   Nevada Supreme Court described the crime, as revealed by the evidence at trial, as
27   follows:
28
                                                    1
            Appellant Avram Nika (“Nika”) left Aptos, California, where he lived
1    with his wife Rodika, between noon and 1 p.m. on August 26, 1994, and
     was traveling to Chicago so that he could fly from there to Romania to visit
2    his sick mother. Nika’s car was full of clothes, tools, electronic items, and
     a small television. According to Rodika, Nika was from Romania and
3    spoke fluent Serbo-Croatian, spoke almost fluent Romanian, and spoke
     only broken English. Rodika also stated that Nika did not speak colloquial
4    English and that she had to be present when he had dealings with
     merchants, government officials, and other people. Nika was driving a
5    brown Chrysler New Yorker, and testimony indicated that it takes
     approximately five and one-half hours to drive from Aptos to Reno. Nika’s
6    car broke down at mile marker 34, approximately twenty miles east of
     Reno.
7
             Edward Smith (“Smith”) was employed as a manager at a Burger
8    King in Reno. Smith left work to go home at approximately 8 p.m. to 8:10
     p.m. on August 26, 1994. The Smith family lived in Fallon, and Smith had
9    made plans with his wife and child to attend a movie that started at
     approximately 9:45 p.m. Smith drove a silver 1983 BMW, and Mrs. Smith
10   testified that the BMW often would not start, that they had to push start it,
     and that they had recently bought a new battery for the BMW in July 1994.
11   Testimony indicated that it takes approximately one hour to one hour and
     fifteen minutes to get from the Burger King in Reno to the Smith’s home in
12   Fallon and that it takes approximately forty to forty-five minutes to get from
     the Burger King to mile marker 34.
13
             Several people saw Nika standing by his car at mile marker 34 on
14   August 26, 1994. [Footnote: Robbie Morrow stated that around 6:20 p.m.
     she noticed a “junky” looking brown Chrysler on the side of the road with
15   the hood and trunk cover up. Morrow stated that she saw someone who
     appeared “dirty and grubby” in very short cut-off pants, a yellow tank top
16   shirt, and white tennis shoes lying under the front of the car, apparently
     checking the engine. Robin Aguire, who was in prison at the time of trial
17   on an unrelated drug charge, testified that she and her mother were
     driving on I-80 between 6 p.m. and 6:30 p.m. and saw a brown car with its
18   hood up. She identified Nika as the man standing next to the car. Susan
     Tarbet stated that at approximately 7:20 p.m. or 7:25 p.m. she saw a man
19   leaning against a brown car with his arms crossed. She also testified that
     she believed that the man she saw on the side of the road was Nika.
20   Jewell Waters was following her husband home from Reno and passed
     mile marker 34 at approximately 7:30 p.m. Jewell saw the brown Chrysler
21   and identified Nika as the person in the car. Michael Waters, Jewell’s
     husband who was driving ahead of Jewell, also indicated that Nika was
22   the man that he saw by the car.] Edward Sanchez was driving a maroon
     Nissan Sentra and was flagged down by Nika at approximately 7:45 p.m.
23   Sanchez pulled his car in front of Nika’s and backed up toward the brown
     Chrysler. Nika approached Sanchez’s passenger window and said his car
24   had broken down and that he needed help. Sanchez got out of his car and
     attempted to find out what was wrong with Nika’s car. Sanchez stated that
25   Nika had a thick accent, strong body odor, a day’s beard growth and wore
     blue cut-off jeans. Sanchez offered to give Nika a ride, but Nika could not
26   decide if he wanted to accept the ride and instead had Sanchez call a tow
     truck for him. Sanchez stated it was shortly after 8 p.m. when he got back
27   into his car, perhaps 8:02 p.m. Sanchez stopped at a truck stop in Fernley
     and asked one of the clerks to call a tow truck for Nika.
28
                                           2
            Davina Boling was driving with her boyfriend on I-80 and saw the
1    brown Chrysler on the side of the road around 8:30 p.m. They pulled over
     to help Nika, whom Boling described as looking frustrated, and Nika told
2    them he had been there for three or four hours and needed a tow truck.
     They offered him a ride, which he declined, but he requested that they call
3    a tow truck for him. As they left, Nika told them “Good-bye. Thank you,
     God bless.”
4
             Debra Fauvell (“Debra”) stated that at approximately 8:40 p.m. she
5    and her husband passed mile marker 34. She stated that she saw two
     cars on the side of the road, the first was a tan or light colored, four-door
6    sedan which did not have any lights on and which had both driver’s side
     doors open. About 150 feet in front (east) of the tan car she saw a dark
7    brown sedan-type car with its hazard lights on. She saw two people
     standing by the first (most westerly) car. The person standing by the rear
8    passenger side of the first car had a medium build, was about five feet ten
     inches tall, and was wearing a white T-shirt and light colored, faded jean-
9    type pants. The second person was twenty feet in front of the first person,
     was bigger and had bushier hair than the first person, and was walking in
10   a southeasterly direction away from the cars. Debra was shown a picture
     of Smith and stated that the second man’s stature was consistent with
11   Smith’s. Daniel Fauvell, Debra’s husband, testified that he was driving the
     car. He stated that he was focused on driving and did not see much, but
12   the first car that they passed did not have any lights on, the second car
     had its hazard lights on, and one person was standing next to the first car.
13
             Trooper Terry Whitehead of the Nevada Highway Patrol testified as
14   follows. He came into contact with Nika while patrolling the highway on
     August 26, 1994. Whitehead was traveling westbound on I-80 when he
15   saw a stranded BMW on the eastbound shoulder with its hazard lights on.
     He made a U-turn across the highway and went to help the stranded
16   motorist. As Whitehead approached the BMW, he passed a brown
     Chrysler with no lights on. Because the Chrysler had no lights on, the
17   hood was not open, and nobody was in the car, he drove further and
     pulled behind the BMW. The dispatch log indicates that he ran a license
18   plate check on the BMW at 8:51 p.m. (the license plate was a Nevada
     plate), and he also looked at the BMW to see if it had indications that it
19   was stolen. There were no people or items of personal property in the
     BMW. Because the dispatcher did not return his inquiry, he assumed that
20   the BMW was not stolen and started to back up to check out the Chrysler,
     which was about 400 feet behind (west of) the BMW. As Whitehead
21   backed up, he saw someone waving a flashlight from a southeasterly
     direction apparently trying to get his attention. The flashlight was coming
22   from the area where Smith’s dead body was found the next day.
     Whitehead got out of his car and asked Nika what was wrong wit his car;
23   Nika pointed to the BMW and stated, “Everything’s wrong with it.”
     Whitehead asked Nika if he needed a ride. Nika declined and instead
24   asked for a tow truck. Whitehead said he would call one and asked Nika if
     there was anything else he could do for him. Nika stated he could use a
25   ride to Chicago. Whitehead stated he did not patrol that far. At 8:53 p.m.
     Whitehead requested a tow truck for Nika. Whitehead stated that Nika was
26   wearing white high-top tennis shoes and did not seem more nervous than
     any other person who had been stranded at night on the side of the road.
27   He also stated that he did not see any blood on Nika’s shoes or fanny
     pack and that he never asked Nika his name. Whitehead left the scene at
28   8:56 p.m. to answer a call for back-up assistance on a DUI case.
                                           3
1            Karl Younger testified for the defense. He stated that he worked for
     Anderson Towing and received a call at his home in Reno on August 26,
2    1994, at 8:45 p.m. requesting tow truck assistance at mile marker 34 for a
     Chrysler New Yorker. [Footnote: This call was apparently made by either
3    Sanchez or Boling.] At approximately 9:15 p.m., Younger saw the Chrysler
     and backed up toward it to prepare to tow it, at which time he noticed two
4    other cars about sixty yards in front of (east) the tow truck. The first car in
     front of Younger was a silver BMW with out-of-state license plates and its
5    lights on. The second car, a blue or brown Nissan or Datsun which also
     had its lights on, was in front of the first car. As he backed up to the
6    Chrysler, two people approached the tow truck and told him that the
     Chrysler needed oil, that they had taken the driver to town to get the oil,
7    and that the tow truck was no longer needed. Neither of these two men
     spoke with a thick accent and both spoke perfect English. Younger also
8    noticed five to seven other people with flashlights in the area where
     Smith’s body was eventually found. Younger then left the scene.
9
             Loni Kowalski testified that she worked at Hanneman’s Tow Service
10   and received a call at 8:53 p.m. from the Highway Patrol requesting a tow
     truck for a silver BMW. At 8:57 p.m. she called Jerry Turley, an employee
11   who was on call but at his own home, to tell him to respond to the request.
     Turley testified that he drove west from Fernley toward mile marker 34,
12   looking on both sides of the highway for the silver BMW. He did not see
     the BMW and called Kowalski to inform her of such. Kowalski told Turley
13   to keep looking, and Turley eventually saw two cars on the eastbound
     shoulder, exited the freeway and re-entered going eastbound, and put his
14   flashers on as he arrived at the two cars. He noticed that neither car was a
     silver BMW, turned his flashlights off, and called Kowalski at 9:49 p.m. to
15   tell her that he could not find the BMW. Turley stated that one car was a
     large dark car that could have been a Chrysler and that the other car was
16   a smaller domestic car, like a Mercury Monarch or Ford Granada, which
     had its flashers on. He saw two people standing by the Chrysler but could
17   not describe them.
18          On August 27, 1994, Ray Hansen, a brakeman for Southern Pacific
     Railroad, noticed what he thought was a body lying next to the fence
19   between the railroad tracks and I-80. The police were called, and a trooper
     found the body. Careflight was also called because it was first believed
20   that a motorcycle accident had occurred and that medical attention was
     required. The Careflight helicopter landed approximately fifteen to fifty feet
21   from the body, and the medics checked the body and discovered that the
     person was dead.
22
            David Billau was the crime scene investigator. He stated that the
23   Careflight helicopter which landed near the crime scene could have
     disturbed the crime scene. He described the crime scene as follows: the
24   Chrysler was parked off the shoulder of the eastbound lane of I-80; south
     of the car was a small hillside; south of the hillside was a barbed wire
25   fence under which Smith’s body was dumped; and south of the fence and
     the body were the railroad tracks. Drag marks in the dirt extended from the
26   Chrysler to where the body was found. By the Chrysler’s rear passenger
     tire was a rock with pooled blood on it. By the front tire was an area of red
27   stained dirt in which a bullet and human hair were found. A spent shell
     casing was found a few feet in front of the red stained dirt. Smith’s body
28   was found under the barbed wire fence and his pants were hanging from
                                            4
     the fence. His wallet was found with money still in it lying next to his body.
1    Smith had been shot in the forehead.
2            The police traced the brown Chrysler to Avram Nika and an
     address in Chicago. On August 29, 1994, the Washoe County Sheriff’s
3    office called the Chicago police for assistance in locating Nika. Chicago
     Police Detective Tony Villardita and his partner discovered several
4    addresses for Nika and attempted to locate him. They saw Nika exit a
     silver BMW, and when they asked him his name, Nika gave them a false
5    name. Based on this information they arrested Nika for possession of a
     stolen vehicle and read him his Miranda rights. Nika apparently told the
6    police that he understood his rights and that he would waive those rights
     and speak to them.
7
            Nika first denied any knowledge of the BMW and said that he had
8    walked to his house. When the police told him that they saw him in the car
     and that they had found the car key in his pocket, Nika said that the car
9    belonged to his friend, but that he did not know his friend’s name. The
     police then told Nika that the BMW was involved in a murder outside
10   Reno. Nika said that he had left Aptos in his Chrysler, arrived in Reno at
     around 2 p.m., went to a casino to eat, and when he came out of the
11   casino his car was gone but his license plates were still there. At that point
     three males pulled up and offered to sell the BMW to him for $300.00. He
12   took the offer, put his plates on the car, and drove to Chicago. He also
     stated that he made no other stops in Reno and that the car had no
13   mechanical problems.
14           The police then told Nika that the BMW was seen on the side of
     I-80, and Nika then said that the BMW had an oil and antifreeze problem
15   about thirty miles east of Reno, several people stopped to help him, and
     he eventually got the car restarted. Nika said that he did not see his stolen
16   Chrysler where the BMW broke down. The police told him that witnesses
     had seen both cars on the side of the road. Nika then told the police that
17   he was “ready to tell the truth,” and he said that he left the casino in his
     Chrysler and had car problems about thirty miles east of Reno. He said
18   several people stopped to help him, and then the same three males he
     described earlier stopped to help him and offered to sell him the BMW for
19   $300.00. He bought the car, changed the license plates, and loaded his
     personal property into the BMW. Nika also stated that just as he was
20   ready to leave and while the three males were still at the scene, a police
     officer stopped to help him. Nika told the officer that the BMW was
21   experiencing problems but that he was able to start it, and then he drove
     to Chicago. Nika also stated that he went to his mother-in-law’s garage in
22   Chicago to unload his personal property, drove to get something to eat,
     and then was arrested by Villardita and his partner. After this questioning
23   was conducted, John Yaryan (“Yaryan”), the Washoe County Sheriff’s
     deputy who had flown to Chicago, questioned Nika. However, the district
24   judge suppressed this statement based on the fact that Nika had invoked
     his right to remain silent and his right to counsel and that Yaryan
25   continued to question Nika at length. The State has not argued that the
     suppression was improper.
26
            The police obtained consent to search the garage of Nika’s mother-
27   in-law. They found a fanny pack, tennis shoes, and blue denim cut-off
     jeans, all of which were tested by forensic investigators. The forensic
28   investigators found blood spatter on all three items, and DNA testing
                                           5
     indicated that the blood was consistent with that of Smith and excluded
1    Nika as a source. The forensic investigators stated that at a minimum, 1 in
     8,800 people had the same DNA pattern they discovered.
2
             Nika was extradited from Chicago to Reno and was booked into
3    Washoe County jail on September 1, 1994. During Nika’s incarceration,
     Nathanial Wilson (“Wilson”), an inmate at the Washoe County jail,
4    befriended Nika. Wilson testified to statements made by Nika regarding
     the events on I-80. Specifically, Nika told Wilson that his car had broken
5    down, a man stopped to help him, the man called him a “motherf-----,” he
     hit the man in the head with a crowbar, and then shot him in the head.
6    Nika stated that in Romania, his country of origin, you did not use the word
     “motherf-----,” and that you could be killed for calling somebody that name.
7    Nika stated that the victim was lying on the ground when he was shot in
     the head, that he tried to hide the body in some bushes, and that he killed
8    the man because “he needed to get to Chicago.” Nika stated that he hid
     the gun, which was an automatic pistol, about five miles from the crime
9    scene. (The gun was never found despite an extensive search.) Nika told
     him that he had taken the battery out of his car and put it in the BMW
10   because the BMW would not start. [Footnote: Evidence showed that when
     the BMW was found in Chicago, it had a “National” brand battery and that
11   the battery purchased by the Smiths in July 1994 was not a National brand
     battery.]
12
            Wilson was in jail on one count of selling cocaine and stated that he
13   did not receive any deal from the prosecution in exchange for his
     testimony. However, Wilson spoke to the police for the first time on
14   October 11, 1994, and was released from jail and granted probation on
     November 18, 1994, after pleading guilty to what he called “possession for
15   sale,” a lesser crime than that with which he was originally charged.
16          Dr. Anton Sohn (“Dr. Sohn”) conducted the autopsy on Smith. He
     found three blunt trauma wounds on the back of Smith’s head where
17   Smith had been hit with an object heavy enough and with enough force to
     fracture the skull beneath each wound. Dr. Sohn testified that at least one
18   of the blunt trauma wounds was delivered to the skull while Smith was
     lying on the ground face down. On Smith’s forehead was a bullet wound
19   which Dr. Sohn classified as a “contact wound,” stating that it was created
     when the muzzle of the gun was placed directly against the forehead and
20   the gun was fired. Dr. Sohn found an exit wound in the back of Smith’s
     head and found other lacerations on Smith’s face. Dr. Sohn found scrapes
21   or “drag marks” on Smith’s chest which were consistent with Smith’s body
     being dragged in the dirt. Dr. Sohn stated that the gunshot to the head
22   was the cause of death and that the blunt force traumas were inflicted
     before Smith was shot.
23
            At the conclusion of the trial, the jury found Nika guilty of first
24   degree murder with the use of a deadly weapon. At the penalty hearing,
     the prosecution sought the death penalty and alleged three aggravating
25   circumstances as follows:
26                1. Evidence that the murder was committed by
            AVRAM NIKA during the commission of or attempt to commit
27          a robbery. NRS 200.033(4).
28
                                          6
                   2. Evidence that the murder was committed to avoid
1           or prevent a lawful arrest. NRS 200.033(5).
2                 3. Evidence that the murder was committed upon one
            or more persons at random and without apparent motive.
3           NRS 200.033 (9).
4           Anna Boka (“Anna”), Nika’s mother-in-law, testified at the penalty
     hearing as follows. Nika had a violent temper, and in 1991 when she did
5    not give Nika money for a trip, he threatened to kill both her and Rodika,
     Anna’s daughter and Nika’s wife. Peter Boka (“Peter”), Anna’s husband,
6    told Anna that in September 1993 he and Nika had gotten into an
     argument and Nika put a gun to Peter’s head. (Peter later testified that he
7    never saw a gun and that Nika only threatened to shoot him.) Anna stated
     on cross-examination that Peter was a very heavy drinker and had
8    instigated the fight in September 1993. In October 1993, Nika stated that
     he would kill Anna if Rodika did not come back to live with him. Also in
9    October 1993, Nika wanted to see his and Rodika’s baby who was staying
     at Anna’s house, but Peter refused to allow Nika in the house. At that point
10   Nika flashed a gun and told Anna that if Peter did not let him see the baby,
     he would kill Peter. Finally, in November 1993, Nika told Anna that if
11   Rodika did not leave Anna’s house in Chicago and come back to him, he
     would burn down Anna’s house.
12
            Mary Ellen Izzo testified that Nika had raped her in an apartment
13   building in Chicago in December 1989. She stated that he was helping
     people move into or out of the building, that she met him in the hallway,
14   and that he later told her that his mother, who was the manager of the
     apartment, wished to see her. [Footnote: The woman whom Izzo believed
15   to be Nika’s mother was in fact Nika’s aunt. Apparently, Nika was the
     maintenance man in the apartment building.] She went into the manager’s
16   apartment with Nika and he locked the door and told her to come into the
     bedroom because that was where his mother was. When she was in the
17   bedroom, Nika pushed her on the bed, hit her, and sexually penetrated
     her. Izzo escaped after Nika let her up, and she then called the police.
18   Nika was never prosecuted for the alleged crime, and Izzo stated that she
     did not proceed with the prosecution because Nika’s aunt threatened to
19   evict her if she proceeded, she had three children to take care of, and she
     did not have enough money to move. Izzo stated on cross-examination
20   that she had bruises on her face and breasts as a result of the rape;
     however, a hospital report indicated that she had only red marks on her
21   neck. The defense attorney asked Izzo if she was a drug user, and Izzo
     stated that she was not. Izzo stated that shortly after this event she
22   received government housing and moved.
23          Rodika, Nika’s wife, testified for the defense as follows. In reference
     to the alleged sexual assault, Izzo had approached Rodika’s family and
24   stated that if they did not want to see Nika jailed for rape, they had better
     pay her some “big money.” She had heard that Izzo had a drug problem
25   and had hung her children out of her second story window. In reference to
     the September 1993 incident between Nika and Peter, the police were
26   called, and they never found a gun. She acknowledged on cross-
     examination that Nika was violent and had made death threats against her
27   and her family on several occasions.
28
                                           7
                   Dorina Vukadin, Rodika’s sister, also testified for the defense. She
1           stated that Nika played sports with her children and that her children liked
            Nika, but she also stated that he was a stern disciplinarian.
2
                    On July 10, 1995, the jury found beyond a reasonable doubt that
3           the murder committed by Nika was aggravated by the fact that the murder
            was committed upon Smith at random and without apparent motive. The
4           jury also found that no mitigating circumstances existed. [Footnote: The
            mitigating circumstances offered to the jury were as follows:
5
                          1. The defendant has no significant history of prior
6                  criminal activity.
7                         2. The murder was committed while the defendant
                   was under the influence of extreme mental or emotional
8                  disturbance.
9                         3. The victim was a participant in the defendant’s
                   criminal conduct or consented to the act.
10
                        4. The defendant was an accomplice in a murder
11                 committed by another person and his participation in the
                   murder was relatively minor.
12
                        5. The defendant acted under duress or under the
13                 domination of another person.
14                          6. The youth of the defendant at the time of the
                   crime.
15
                            7. Any other mitigating circumstance.]
16
            Consequently, the mitigating circumstances did not outweigh the
17          aggravating circumstances found; and therefore, a sentence of death was
            imposed.
18

19   Opinion, Respondents’ Exh. 81, pp. 1-13 (ECF No. 111-5, pp. 2-14) (published as Nika

20   v. State, 113 Nev. 1424, 951 P.2d 1047 (1997)).

21          Nika appealed. On August 23, 1995, the Nevada Supreme Court ordered that

22   “the effectiveness of trial counsel should be reviewed on direct appeal,” and referred the

23   matter to the state district court for further proceedings. See Order, Respondents’ Exh.

24   60 (ECF No. 109-9). On November 7 and 8, 1996, the state district court held an

25   evidentiary hearing regarding the issue whether Nika received effective assistance of

26   trial counsel. See Transcript of Proceedings, Respondents’ Exhs. 76, 77 (ECF Nos.

27   110-1, 111-1). The state district court ruled that Nika did not receive ineffective

28   assistance of trial counsel and ordered the record of those proceedings transmitted to
                                                   8
1    the Nevada Supreme Court. See Transcript of Proceedings, Respondents’ Exh. 77, pp.

2    99-117 (ECF No. 111-1, pp. 100-18). On December 30, 1997, the Nevada Supreme

3    Court affirmed the judgment of conviction and sentence. See Nika v. State, 113 Nev.

4    1424, 951 P.2d 1047 (1997). On that date, the Nevada Supreme Court also dismissed

5    Nika’s separate appeal from the district court’s ruling that he did not receive ineffective

6    assistance of trial counsel. See Order Dismissing Appeal, Respondents’ Exh. 82 (ECF

7    No. 112-1).

8           On April 15, 1998, Nika filed a petition for writ of habeas corpus in the state

9    district court. See Petition for Writ of Habeas Corpus, Respondents’ Exh. 86 (ECF No.

10   112-5). Counsel was appointed, and, with counsel, Nika filed a supplement to his

11   petition on September 29, 2000. See Supplement to Petition for Writ of Habeas Corpus,

12   Respondents’ Exh. 99 (ECF No. 113-1). The state district court dismissed all but one of

13   Nika’s claims, and, following an evidentiary hearing, denied relief on the remaining

14   claim. See Order filed March 15, 2001, Respondents’ Exh. 107 (ECF No. 114-8);

15   Transcript of Proceedings, Respondents’ Exhs. 122, 123 (ECF Nos. 116-12, 117-1);

16   Order Denying Petition for Post-Conviction, Respondents’ Exh. 125 (ECF No. 117-3);

17   Findings of Fact, Conclusions of Law and Judgment, Respondents’ Exh. 129 (ECF No.

18   117-7).

19          Nika appealed, and on September 16, 2004, the Nevada Supreme Court

20   reversed and remanded the case to the state district court for further proceedings on the

21   claims that had been dismissed. See Opinion, Respondents’ Exh. 141 (ECF No. 118-9)

22   (published as Nika v. State, 120 Nev. 600, 97 P.3d 1140 (2004)). The Nevada Supreme

23   Court ruled that the proceeding regarding issues of alleged ineffective assistance of

24   counsel in conjunction with Nika’s direct appeal had been an inadequate forum to

25   adjudicate those issues. See Nika, 120 Nev. at 602, 97 P.3d at 1142. The Nevada

26   Supreme Court affirmed the state district court’s denial of relief on the remaining claim.

27   See id., 120 Nev. at 607-11, 97 P.3d at 1145-48.

28
                                                  9
1          On remand, Nika filed a second supplemental habeas petition on June 23, 2005.

2    See Second Supplemental Petition for Writ of Habeas Corpus, Respondents’ Exh. 146

3    (ECF No. 119-1). On January 6, 2006, the state district court filed an order denying Nika

4    relief on the remanded claims. See Order Granting Motion to Dismiss, Respondents’

5    Exh. 150 (ECF No. 120-3). Nika again appealed, and the Nevada Supreme Court

6    affirmed on December 31, 2008. See Opinion, Respondents’ Exh. 165 (ECF No. 122-1)

7    (published as Nika v. State, 124 Nev. 1272, 198 P.3d 839 (2008)). Nika then petitioned

8    the United States Supreme Court for certiorari, and his certiorari petition was denied on

9    October 13, 2009. See Notice of Denial of Petition for Writ of Certiorari, Respondents’

10   Exh. 172 (ECF No. 122-8).

11         Nika initiated this federal habeas corpus action on April 7, 2009, and counsel was

12   appointed (ECF Nos. 1, 11). With counsel, Nika filed an amended habeas petition on

13   March 1, 2010 (ECF No. 18).

14         On April 30, 2010, Respondents filed a motion to dismiss (ECF No. 41). Nika

15   then filed a motion for stay (ECF No. 42). On August 27, 2010, the Court granted Nika’s

16   motion for stay, stayed this case pending Nika’s further exhaustion of claims in state

17   court, and denied the motion to dismiss as moot (ECF No. 47).

18         On April 20, 2010, Nika filed a second state-court petition for a writ of habeas

19   corpus. See Petition for Writ of Habeas Corpus (Post-Conviction), Respondents’

20   Exh. 174 (ECF No. 123-1). On November 2, 2011, the state district court dismissed the

21   petition. See Order, Respondents’ Exh. 190 (ECF No. 124-10). Nika appealed, and on

22   July 30, 2014, the Nevada Supreme Court affirmed. See Order of Affirmance,

23   Respondents’ Exh. 196 (ECF No. 125-4). The Nevada Supreme Court denied Nika’s

24   petition for rehearing on October 23, 2014. See Order Denying Rehearing,

25   Respondents’ Exh. 200 (ECF No. 125-8). Nika petitioned the United States Supreme

26   Court for certiorari, and that petition was denied on April 27, 2015. See Notice of Denial

27   of Petition for Writ of Certiorari, Respondents’ Exh. 204 (ECF No. 125-12).

28
                                                 10
1           On May 29, 2015, Nika moved to lift the stay of this case (ECF No. 62). The

2    Court granted that motion and lifted the stay on June 18, 2015 (ECF No. 68).

3           On August 3, 2015, with leave of court, the Republic of Serbia filed a brief, as

4    amicus curiae, in support of Nika’s petition (ECF Nos. 69, 72, 84).

5           Also on August 3, 2015, Nika filed a second amended petition for writ of habeas

6    corpus (ECF No. 73), which is now Nika’s operative petition. Nika’s second amended

7    petition asserts the following grounds for relief:

8           1.     Nika’s federal constitutional rights were violated as a result of
            ineffective assistance of his trial counsel.
9
                   A.     “The county contract under which trial counsel were
10                 paid created a conflict of interest that prevented trial counsel
                   from performing effectively.”
11
                   B.     “Trial counsel were ineffective for failing to investigate
12                 and present compelling evidence of Mr. Nika’s background,
                   culture, and life history.”
13
                   C.    “Trial counsel were ineffective in litigating the motion
14                 to suppress Mr. Nika’s statements to police.”
15                 D.   “Trial counsel were ineffective for failing to conduct
                   adequate voir dire.”
16
                   E.   “Trial counsel were ineffective for failing to move for a
17                 change of venue.”
18                 F.    “Trial counsel were ineffective throughout the guilt
                   phase of Mr. Nika’s trial.”
19
                          1.     “Trial counsel were ineffective for failing
20                        to investigate and present an argument that
                          Mr. Nika was provoked and acted in the heat of
21                        passion, or in self-defense.”
22                        2.     “Trial counsel were ineffective for failing
                          to investigate and present evidence that
23                        Nathaniel Wilson was acting as an agent of the
                          State, and received benefits in exchange for
24                        his testimony.”
25                        3.     “Trial counsel were ineffective during
                          their opening arguments.”
26
                          4.    “Trial counsel were ineffective for
27                        waiving spousal privilege.”
28
                                                  11
                   5.     “Trial counsel were ineffective for failing
1                  to object to unrecorded bench conferences.”
2                  6.     “Trial counsel were ineffective for failing
                   to object to improper jury instructions.”
3
                   7.      “Trial counsel were ineffective during
4                  their closing arguments.”
5           G.    “Trial counsel were ineffective for failing to investigate
            and present powerful mitigating evidence at the penalty
6           phase of the trial.”
7           H.    “Trial counsel were ineffective throughout the trial
            proceedings.”
8
     2.    Nika’s federal constitutional rights were violated “because the guilt
9    phase jury instructions failed to require the jury to find all of the mens rea
     elements of first-degree murder.”
10
     3.     Nika’s federal constitutional rights were violated “due to the jury’s
11   finding the statutory aggravating circumstance that the murder was
     committed at random and without apparent motive, which is facially
12   unconstitutional and invalid as applied to Mr. Nika.”
13   4.     Nika’s federal constitutional rights were violated “due to the State’s
     actions in actively concealing the executory promise of benefits it made to
14   Nathaniel Wilson, in allowing false testimony in that regard, and in
     convincing a defense witness that her testimony was no longer needed.”
15
            A.     “The State committed misconduct by failing to
16          disclose an executory promise of benefits made to witness
            Nathanial Wilson.”
17
            B.    “The State committed misconduct by preventing the
18          defense from calling Samantha McKendall.”
19   5.      Nika’s federal constitutional rights were violated “due to the
     improper admission of Mr. Nika’s custodial incriminating statements in
20   violation of Miranda v. Arizona.”
21   6.     Nika’s federal constitutional rights, and his rights under an
     international treaty and international law, were violated because “[t]he
22   State of Nevada and Mr. Nika’s trial counsel failed to inform Mr. Nika that
     he had a right under Article 36 of the Vienna Convention on Consular
23   Relations to notify Serbian consular officials of his arrest and detention.”
24   7.     Nika’s federal constitutional rights were violated “because the trial
     court gave the jury erroneous and unconstitutional jury instructions during
25   Mr. Nika’s trial.”
26          A.     The jury instructions “fail[ed] to require that the jury
            find the statutory aggravation is not outweighed by mitigation
27          beyond a reasonable doubt.”
28
                                           12
            B.    The jury instructions “fail[ed] to instruct the jury that
1           aggravating circumstances needed to be found unanimously,
            and that mitigating circumstances did not need to be found
2           unanimously.”
3           C.    “The reasonable doubt instruction was
            unconstitutional.”
4
            D.     “The malice instructions were unconstitutional.”
5
            E.       “The trial court unconstitutionally instructed the jury on
6           ‘guilt’ and ‘innocence.’”
7           F.     The jury instruction regarding commutation violated
            Nika’s federal constitutional rights.
8
            G.     “The ‘anti-sympathy’ instruction was unconstitutional.”
9
            H.     The cumulative effect of the erroneous jury
10          instructions resulted in a violation of Nika’s federal
            constitutional rights.
11
     8.     Nika’s federal constitutional rights were violated “due to the trial
12   court’s improper, repeated ex parte contacts with the State regarding an
     executory promise of benefits to State’s witness Nathanial Wilson.”
13
     9.    Nika’s federal constitutional rights were violated as a result of
14   prosecutorial misconduct.
15          A.     “The State made several improper arguments during
            Mr. Nika’s trial.”
16
            B.    “The State improperly used its peremptory challenges
17          to remove persons from the venire on the basis of gender.”
18          C.    “The State asked improper questions and made
            improper comments during voir dire.”
19
     10.   Nika’s federal constitutional rights were violated as a result of “the
20   undue influence of publicity on Mr. Nika’s trial.”
21   11.    Nika’s federal constitutional rights were violated “because Mr.
     Nika’s capital trial and sentencing and review on direct appeal were
22   conducted before state judicial officers whose tenure in office was not
     during good behavior but whose tenure was dependent on popular
23   election, and who failed to conduct fair and adequate appellate review.”
24   12.    Nika’s federal constitutional rights were violated “because Mr.
     Nika’s direct appeal counsel were ineffective.”
25
     13.   Nika’s federal constitutional rights were violated as a result of the
26   cumulative effect of the errors Nika alleges.
27   14.   Nika’s death sentence is in violation of the federal constitution
     “because Nevada’s lethal injection scheme constitutes cruel and unusual
28   punishment.”
                                            13
1    Second Amended Petition (ECF No. 73), pp. 9-196 (capitalization and punctuation

2    altered in quotations of headings).

3          On May 12, 2016, Respondents filed a motion to dismiss Nika’s second

4    amended petition (ECF No. 95). The Court granted that motion in part, and denied it in

5    part, on March 16, 2017; the Court dismissed Grounds 7A, 7C, 7E, 7F, 7G, 10 and 11 of

6    Nika’s second amended petition. See Order entered March 16, 2017 (ECF No. 151).

7          The respondents filed an answer, responding to Nika’s remaining claims, on

8    October 20, 2017 (ECF No. 160). Nika filed a reply to the answer on March 26, 2018

9    (ECF No. 169). Respondents filed a response to Nika’s reply on September 14, 2018

10   (ECF No. 181).

11         Along with his reply, on March 26, 2018, Nika also filed a motion for discovery

12   (ECF No. 166) and a motion for an evidentiary hearing (ECF No. 168). Respondents

13   filed an opposition to both of those motions on April 9, 2018 (ECF No. 172). Nika replied

14   on October 4, 2018 (ECF No. 183).

15   Discussion

16         Standard of Review

17         Because this action was initiated after April 24, 1996, the amendments to

18   28 U.S.C. § 2254 enacted as part of the Antiterrorism and Effective Death Penalty Act

19   (AEDPA) apply. See Lindh v. Murphy, 521 U.S. 320, 336 (1997); Van Tran v. Lindsey,

20   212 F.3d 1143, 1148 (9th Cir. 2000), overruled on other grounds by Lockyer v. Andrade,

21   538 U.S. 63 (2003).

22         28 U.S.C. § 2254(d) sets forth the primary standard of review under the AEDPA:

23               An application for a writ of habeas corpus on behalf of a person in
           custody pursuant to the judgment of a State court shall not be granted with
24         respect to any claim that was adjudicated on the merits in State court
           proceedings unless the adjudication of the claim—
25
                         (1) resulted in a decision that was contrary to, or
26                involved an unreasonable application of, clearly established
                  Federal law, as determined by the Supreme Court of the
27                United States; or
28
                                                14
                         (2) resulted in a decision that was based on an
1                  unreasonable determination of the facts in light of the
                   evidence presented in the State court proceeding.
2

3    28 U.S.C. § 2254(d). A state court decision is contrary to clearly established Supreme

4    Court precedent, within the meaning of 28 U.S.C. § 2254(d)(1), “if the state court

5    applies a rule that contradicts the governing law set forth in [the Supreme Court’s]

6    cases” or “if the state court confronts a set of facts that are materially indistinguishable

7    from a decision of [the Supreme Court] and nevertheless arrives at a result different

8    from [the Supreme Court’s] precedent.” Lockyer, 538 U.S. at 73 (quoting Williams v.

9    Taylor, 529 U.S. 362, 405-06 (2000)). A state court decision is an unreasonable

10   application of clearly established Supreme Court precedent, within the meaning of

11   28 U.S.C. § 2254(d)(1), “if the state court identifies the correct governing legal principle

12   from [the Supreme Court’s] decisions but unreasonably applies that principle to the facts

13   of the prisoner’s case.” Lockyer, 538 U.S. at 75 (quoting Williams, 529 U.S. at 413). The

14   “unreasonable application” clause requires the state court decision to be more than

15   incorrect or erroneous; the state court’s application of clearly established law must be

16   objectively unreasonable. Id. (quoting Williams, 529 U.S. at 409). The analysis under

17   section 2254(d) looks to the law that was clearly established by United States Supreme

18   Court precedent at the time of the state court’s decision. Wiggins v. Smith, 539 U.S.

19   510, 520 (2003).

20          The Supreme Court has instructed that “[a] state court’s determination that a

21   claim lacks merit precludes federal habeas relief so long as ‘fairminded jurists could

22   disagree’ on the correctness of the state court’s decision.” Harrington v. Richter, 562

23   U.S. 86, 101 (2011) (citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). The

24   Supreme Court has also instructed that “even a strong case for relief does not mean the

25   state court’s contrary conclusion was unreasonable.” Id. at 102 (citing Lockyer, 538 U.S.

26   at 75); see also Cullen v. Pinholster, 563 U.S. 170, 181 (2011) (AEDPA standard is “a

27   difficult to meet and highly deferential standard for evaluating state-court rulings, which

28
                                                  15
1    demands that state-court decisions be given the benefit of the doubt” (internal quotation

2    marks and citations omitted)).

3           The state courts’ “last reasoned decision” is the ruling subject to section 2254(d)

4    review. Cheney v. Washington, 614 F.3d 987, 995 (9th Cir. 2010). If the last reasoned

5    state-court decision adopts or substantially incorporates the reasoning from a previous

6    state-court decision, a federal habeas court may consider both decisions to ascertain

7    the state courts’ reasoning. See Edwards v. Lamarque, 475 F.3d 1121, 1126 (9th Cir.

8    2007) (en banc).

9           If the state court denies a claim but provides no explanation for its ruling, the

10   federal court still affords the ruling the deference mandated by section 2254(d); in such

11   a case, the petitioner is entitled to habeas relief only if “there was no reasonable basis

12   for the state court to deny relief.” Harrington, 562 U.S. at 98.

13          In considering the petitioner’s claims under section 2254(d), the federal court

14   generally takes into account only the evidence presented in state court. Pinholster, 563

15   U.S. at 185-87. However, if the petitioner meets the standard imposed by section

16   2254(d), the federal court may then allow factual development, possibly including an

17   evidentiary hearing, and the federal court’s review is then de novo. See Panetti v.

18   Quarterman, 551 U.S. 930, 948 (2007); Wiggins, 539 U.S. at 528-29; Runningeagle v.

19   Ryan, 686 F.3d 758, 786-88 (9th Cir. 2012).

20          The federal court’s review is de novo for claims not adjudicated on their merits by

21   the state courts. See Cone v. Bell, 556 U.S. 449, 472 (2009); Porter v. McCollum, 558

22   U.S. 30, 39 (2009).

23          Procedural Default and Martinez

24          In Coleman v. Thompson, the Supreme Court held that a state prisoner who fails

25   to comply with the state’s procedural requirements in presenting his claims is barred by

26   the adequate and independent state ground doctrine from obtaining a writ of habeas

27   corpus in federal court. Coleman v. Thompson, 501 U.S. 722, 731-32 (1991) (“Just as in

28   those cases in which a state prisoner fails to exhaust state remedies, a habeas
                                                  16
1    petitioner who has failed to meet the State’s procedural requirements for presenting his

2    federal claims has deprived the state courts of an opportunity to address those claims in

3    the first instance.”). Where such a procedural default constitutes an adequate and

4    independent state ground for denial of habeas corpus, the default may be excused only

5    if “a constitutional violation has probably resulted in the conviction of one who is actually

6    innocent,” or if the prisoner demonstrates cause for the default and prejudice resulting

7    from it. Murray v. Carrier, 477 U.S. 478, 496 (1986).

8           To demonstrate cause for a procedural default, the petitioner must “show that

9    some objective factor external to the defense impeded” his efforts to comply with the

10   state procedural rule. Murray, 477 U.S. at 488. For cause to exist, the external

11   impediment must have prevented the petitioner from raising the claim. See McCleskey

12   v. Zant, 499 U.S. 467, 497 (1991). With respect to the prejudice prong, the petitioner

13   bears “the burden of showing not merely that the errors [complained of] constituted a

14   possibility of prejudice, but that they worked to his actual and substantial disadvantage,

15   infecting his entire [proceeding] with errors of constitutional dimension.” White v. Lewis,

16   874 F.2d 599, 603 (9th Cir. 1989), citing United States v. Frady, 456 U.S. 152, 170

17   (1982).

18          In Martinez v. Ryan, 566 U.S. 1 (2012), the Supreme Court ruled that ineffective

19   assistance of post-conviction counsel may serve as cause to overcome the procedural

20   default of a claim of ineffective assistance of trial counsel. The Coleman Court had held

21   that the absence or ineffective assistance of state post-conviction counsel generally

22   could not establish cause to excuse a procedural default because there is no

23   constitutional right to counsel in state post-conviction proceedings. See Coleman, 501

24   U.S. at 752-54. In Martinez, however, the Supreme Court established an equitable

25   exception, holding that the absence or ineffective assistance of counsel at an initial-

26   review collateral proceeding may establish cause to excuse a petitioner's procedural

27   default of substantial claims of ineffective assistance of trial counsel. See Martinez, 566

28   U.S. at 9. The Court described “initial-review collateral proceedings” as “collateral
                                                  17
1    proceedings which provide the first occasion to raise a claim of ineffective assistance at

2    trial.” Id. at 8.

3            In the March 16, 2017, order, the Court recognized that Nika raised certain of his

4    claims—Grounds 1A, 1C, 1D, 1E, 1F3, 1F4, 1F5, 1H, 4B, 6, 9A, 9B and 12—for the first

5    time in his second state habeas action, and the Nevada Supreme Court ruled that those

6    claims were procedurally barred and that Nika did not make any showing to overcome

7    the procedural bar. See Order entered March 16, 2017 (ECF No. 151),

8    pp. 7-8. The Court ruled further that, under Martinez, Nika might be able to overcome

9    the procedural default of those claims but declined to rule on the question of the

10   procedural defaults until the merits of the claims were briefed. See id.at 8.

11           Respondents argue that Martinez does not provide a means for Nika to

12   overcome any procedural default that results from the state courts’ application of the

13   state-law statute of limitations. See Answer (ECF No. 160), pp. 9-10. This argument is

14   without merit. Nika was represented by his first state post-conviction counsel from 1998

15   until 2009; he filed his second state-court petition for a writ of habeas corpus on

16   April 20, 2010. See Petition for Writ of Habeas Corpus (Post-Conviction), Respondents’

17   Exh. 174 (ECF No. 123-1). In this Court’s view, under the circumstances in this case,

18   ineffective assistance of Nika’s first state post-conviction counsel may operate as cause

19   to excuse his procedural defaults based on the state-law statute of limitations.

20   Respondents do not articulate any compelling reason why the equitable rule of Martinez

21   should not apply here.

22           With respect to Nika’s claims of ineffective assistance of appellate counsel in

23   Ground 12, Respondents point out that at the time of the March 16, 2017, order in this

24   case, the Ninth Circuit Court of Appeals had, in Nguyen v. Curry, 736 F.3d 1287

25   (9th Cir. 2013), extended the Martinez exception to claims of ineffective assistance of

26   direct appeal counsel, but Nguyen has since been abrogated by the Supreme Court, in

27   Davila v. Davis, 137 S. Ct. 2058 (2017). See Answer (ECF No. 160), p. 54.

28   Respondents’ argument in this regard is well-taken; Nguyen is no longer good law.
                                                  18
1    Therefore, Nika’s claims of ineffective assistance of appellate counsel are procedurally

2    defaulted, without any showing of cause and prejudice by Nika. In his reply, Nika argues

3    that, in his first state habeas action, he asserted certain claims of ineffective assistance

4    of appellate counsel, and the Nevada Supreme Court denied those claims on their

5    merits, so those parts of Ground 12 are not procedurally defaulted. See Reply (ECF No.

6    169), pp. 274-75; see also Nika, 124 Nev. at 1293, 1295-98, 198 P.3d at 853, 855-57.

7    This argument, however, is inconsistent with the argument Nika made regarding

8    Ground 12 in response to the respondents’ motion to dismiss. There, Nika argued:

9             The State argues that portions of Claim Twelve are procedurally defaulted,
              while other portions are not, without identifying which is which. ECF No.
10            95 at 59-60. As with Claim One, Nika’s position is that his claim of IAC of
              direct appeal counsel is a single claim, and that the new factual
11            allegations raised in the instant claim fundamentally alter the claim so as
              to render it new and different.
12

13   Opposition to Respondents’ Motion to Dismiss (ECF No. 132), p. 94. The Court

14   accepted Nika’s position, and treated Ground 12 as different from the claim in his first

15   state habeas action, and subject, in whole, to the procedural default doctrine in this

16   case. The case then proceeded, and the respondents answered, based on Nika’s

17   position and the Court’s ruling. Nika’s attempt to change his position in this manner now

18   is barred by the doctrine of judicial estoppel. See Russell v. Rolfs, 893 F.2d 1033, 1037

19   (9th Cir. 1990). Ground 12 is procedurally defaulted, and Nika makes no showing to

20   overcome the procedural default. Ground 12 will be denied as barred by the procedural

21   default doctrine.

22            Nika’s remaining claims for ineffective assistance of trial counsel are addressed

23   below.

24            Claims Warranting Habeas Corpus Relief

25                   Ground 7B - Jury Instructions and Verdict Forms Concerning
                     Mitigating Circumstances
26
27            In Ground 7B, Nika claims that his federal constitutional rights were violated in

28   the penalty phase of his trial because the jury instructions “fail[ed] to instruct the jury
                                                   19
1    that aggravating circumstances needed to be found unanimously, and that mitigating

2    circumstances did not need to be found unanimously.” See Second Amended Petition

3    (ECF No. 73), pp. 152-53. The crux of this claim is that in the penalty phase of Nika’s

4    trial, the jury instructions and verdict form did not inform the jury that they did not have

5    to find mitigating circumstances unanimously, that is, that each juror could individually

6    consider any mitigating circumstance whether or not any other jurors agreed about the

7    existence of that mitigating circumstance.

8           Regarding the findings the jury was to make in the penalty phase of Nika’s trial,

9    the trial court instructed the jury as follows:

10                The State has alleged certain aggravating circumstances are
            present in this case.
11
                  The defendant has alleged certain mitigating circumstances are
12          present in this case.
13                 It shall be your duty to determine:
14                (a) whether an aggravating circumstance or circumstances
            has/have been proven beyond a reasonable doubt;
15
                   (b) whether a mitigating circumstance or circumstances are found
16          to exist; and,
17                (c) based upon these findings, whether the defendant should be
            sentenced to life imprisonment or death.
18
                  The jury may impose a sentence of death only if you find at least
19          one aggravating circumstance and further find there are no mitigating
            circumstances sufficient to outweigh the aggravating circumstance or
20          circumstances found.
21               Otherwise the punishment imposed shall be imprisonment in the
            Nevada State Prison for life with or without the possibility of parole.
22
                                            *    *      *
23
                  The State has the burden of proving beyond a reasonable doubt
24          the aggravating circumstance or circumstances in this case.
25                 A reasonable doubt is one based on reason. It is not mere possible
            doubt but is such a doubt as would govern or control a person in the more
26          weighty affairs of life. If the minds of the jurors, after the entire comparison
            and consideration of all the evidence, are in such a condition that they can
27          say they feel an abiding conviction of the truth of the charge, there is not a
            reasonable doubt. Doubt, to be reasonable, must be actual, not mere
28          possibility or speculation.
                                                       20
1                  If you have a reasonable doubt as to the aggravating circumstance
            or circumstances in this case, or find the mitigating circumstance or
2           circumstances are sufficient to outweigh the aggravating circumstance or
            circumstances found, the defendant is entitled to a verdict of life
3           imprisonment and you are to specify whether such imprisonment shall be
            with or without the possibility of parole.
4
                                          *   *    *
5
                   When you retire to consider your verdict, you must first determine
6           whether the State has proven beyond a reasonable doubt that an
            aggravating circumstance or circumstances exist in this case and whether
7           a mitigating circumstance or circumstances exist in this case. A verdict
            form has been provided to you for this purpose.
8
                   Based upon your findings in the verdict you must then determine
9           whether the defendant should be sentenced to life imprisonment or death.
            If you determine life imprisonment is a proper verdict in this case, you
10          must determine whether the imprisonment shall be with the possibility of
            parole or without the possibility of parole.
11
                   During your deliberations, you will have all the exhibits which were
12          admitted into evidence during the trial and during this hearing, these
            written instructions and forms of verdict which have been prepared for
13          your convenience.
14                   Your verdict must be unanimous. As soon as you have agreed
            upon a verdict, have it signed and dated by your foreperson and return
15          with it to this room.
16   Penalty Phase Jury Instructions, Respondents’ Exh. 48, Instructions No. 10, 11 and 20

17   (ECF No. 108-3, pp. 11, 12 and 21). The verdict form provided to the jury was as

18   follows:

19                 We the jury in the above-entitled action, find beyond a reasonable
            doubt that the murder committed by the defendant was aggravated by the
20          following circumstance or circumstances which have been checked below.
21                ___ (1) The murder of Edward V. Smith was committed by
            defendant Avaram Nika while he was engaged in the commission of or an
22          attempt to commit robbery and Avaram Nika killed Edward V. Smith.
23                ___ (2) The murder of Edward V. Smith was committed to avoid or
            prevent a lawful arrest.
24
                  ___ (3) The murder was committed upon Edward V. Smith at
25          random and without apparent motive.
26
                  We, the jury in the above-entitled action find the following mitigating
27          circumstance or circumstances which are existing in this case and have
            checked the same below.
28
                                                  21
             ___ 1. The defendant has no significant history of prior criminal
1    activity.
2            ___ 2. The murder was committed while the defendant was under
     the influence of extreme mental or emotional disturbance.
3
           ___ 3. The victim was a participant in the defendant’s criminal
4    conduct or consented to the act.
5          ___ 4. The defendant was an accomplice in a murder committed by
     another person and his participation in the murder was relatively minor.
6
            ___ 5. The defendant acted under duress or under the domination
7    of another person.
8           ___ 6. The youth of the defendant at the time of the crime.
9           ___ 7. Any other mitigating circumstance.
10
                                               _______________________
11                                             FOREMAN
12
     LIFE IMPRISONMENT WITHOUT THE POSSIBILITY OF PAROLE
13
              We, the jury in the above-entitled action, having found the
14   defendant, Avram Nika, guilty of Murder in the First Degree With The Use
     Of a Deadly weapon, set the penalty to be imposed at life in the Nevada
15   State Prison without the possibility of parole, plus a consecutive term of
     life in the Nevada State Prison without the possibility of parole for the use
16   of a deadly weapon.
17          DATED this ___ day of ______________________, 1995.
18

19                                             _______________________
                                               FOREMAN
20

21

22

23   LIFE IMPRISONMENT WITH THE POSSIBILITY OF PAROLE
24            We, the jury in the above-entitled action, having previously found
     the defendant, Avram Nika, guilty of Murder in the First Degree With The
25   Use Of a Deadly Weapon, set the penalty to be imposed at life in the
     Nevada State Prison with the possibility of parole, plus a consecutive term
26   of life in the Nevada State Prison with the possibility of parole for the use
     of a deadly weapon.
27
     DATED this ___ day of ______________________, 1995.
28
                                          22
1
                                                _______________________
2                                               FOREMAN
3
            DEATH PENALTY
4
                   We, the jury in the above-entitled action, having previously found
5           the defendant, Avram Nika, guilty of Murder in the First Degree With The
            Use Of a Deadly Weapon, and having found beyond a reasonable doubt
6           that an aggravating circumstance or circumstances exists in this case and
            that any mitigating circumstance or circumstances are not sufficient to
7           outweigh the aggravating circumstance or circumstances found, therefore,
            by reason thereof, set the penalty of sentence to be imposed upon the
8           defendant, of Murder in the First Degree With The Use Of a Deadly
            Weapon at death.
9
                   DATED this ___ day of ______________________, 1995.
10

11
                                                _______________________
12                                              FOREMAN
13
     Verdict, Respondents’ Exh. 50 (ECF No. 108-5).
14
            In Mills v. Maryland, 486 U.S. 367 (1988), the Supreme Court held there to be a
15
     federal constitutional violation where “there is a substantial probability that reasonable
16
     jurors, upon receiving the judge’s instructions in this case, and in attempting to complete
17
     the verdict form as instructed, well may have thought they were precluded from
18
     considering any mitigating evidence unless all 12 jurors agreed on the existence of a
19
     particular such circumstance.” Mills, 486 U.S. at 384; see also McKoy v. North Carolina,
20
     494 U.S. 433, 442-43 (1990) (“Mills requires that each juror be permitted to consider
21
     and give effect to ... all mitigating evidence in deciding ... whether aggravating
22
     circumstances outweigh mitigating circumstances....”). The Mills Court based its ruling,
23
     in part, on the observation that “[n]o instruction was given indicating what the jury
24
     should do if some but not all of the jurors were willing to recognize something about
25
     petitioner, his background, or the circumstances of the crime, as a mitigating factor.”
26
     Mills, 486 U.S. at 379. The Mills Court relied on a line of Supreme Court precedent
27
     holding that “the sentencer [may] not be precluded from considering, as a mitigating
28
                                                  23
1    factor, any aspect of a defendant’s character or record and any of the circumstances of

2    the offense that the defendant proffers as a basis for a sentence less than death.” Id. at

3    374-75 (quoting Eddings v. Oklahoma, 455 U.S. 104, 110 (1982), and Lockett v. Ohio,

4    438 U.S. 586, 604 (1978) (plurality opinion)) (emphasis in original). The Court

5    acknowledged that it could not be certain that the jury in the Mills case interpreted the

6    instructions to preclude consideration of mitigating factors unless they were found

7    unanimously, but ruled that “[t]he possibility that a single juror could block” consideration

8    of mitigating evidence “is one we dare not risk.” Mills, 486 U.S. at 384. The Court stated:

9    “Unless we can rule out the substantial possibility that the jury may have rested its

10   verdict on the ‘improper’ ground, we must remand for resentencing.” Id. at 377.

11          Nika asserted this claim in his first state habeas action. See Second

12   Supplemental Petition for Writ of Habeas Corpus, Respondents’ Exh. 146, pp. 137-44

13   (ECF No. 119-1, pp. 138-45). The state district court’s ruling on the claim—apparently

14   focusing on a related claim of ineffective assistance of trial counsel—was, in its entirety,

15   as follows:

16                 Claim #16 deals with the subject of failure to request a specific
            instruction on the unanimity of a verdict on aggravating and mitigating
17          circumstances. Nika has failed to specify how this claim would entitle him
            to any relief. It is therefore rejected.
18

19   Order Granting Motion to Dismiss, Respondents’ Exh. 150, p. 3 (ECF No. 120-3,
20   p. 4). Nika appealed and raised this issue in the Nevada Supreme Court. See
21   Appellant’s Opening Brief, Respondents’ Exh. 152, pp. 4, 15-19 (ECF No. 120-5,
22   pp. 23, 34-38). The Nevada Supreme Court denied relief on Nika’s claim—
23   focusing its discussion on a related claim of ineffective assistance of appellate
24   counsel—as follows:
25                  Nika contends that the district court erred by dismissing his claim
            that appellate counsel was ineffective for failing to challenge the district
26          court’s refusal to give the jury his proffered instruction regarding mitigating
            circumstances. In particular, he argues that the jury instructions given
27          failed to advise the jury that while it must agree unanimously on the
            existence of aggravating circumstances, it did not have to agree
28          unanimously on the existence of mitigating circumstances. Nika is
                                                  24
            correct—the specific instructions informing the jury about its findings and
1           weighing of aggravating and mitigating circumstances did not expressly
            state that aggravating circumstances had to be found unanimously and
2           that mitigating circumstances did not. Nika asserts that appellate counsel
            should have challenged the omission of this instruction pursuant to Mills v.
3           Maryland [footnote: 486 U.S. 367 (1988)] and argued that the failure to
            instruct constituted plain error. We disagree.
4
                     Nika’s reliance on Mills is misplaced. In that case, the United States
5           Supreme Court concluded that a substantial probability existed that in an
            attempt to complete the verdict form as instructed, the jury believed that it
6           could not consider any mitigating evidence unless it unanimously found
            the existence of a particular mitigating circumstance. [Footnote: Id. at 377-
7           80.] Such is not the case here. Nika’s jury was instructed that it had to find
            the existence of any aggravator beyond a reasonable doubt and its verdict
8           must be unanimous. Further, the verdict form began with language—“[w]e,
            the jury”—that, as this court concluded in Geary v. State, a reasonable
9           jury would understand “required a unanimous finding of the aggravating
            circumstances.” [Footnote: 114 Nev. 100, 105, 952 P.2d 431, 433 (1998).]
10          And no instruction placed constraints on the jury’s ability to find mitigating
            circumstances. As this court has held in similar circumstances, the failure
11          to adequately instruct the jury on unanimity may be harmless where the
            jury is informed that aggravating circumstances must be unanimously
12          found beyond a reasonable doubt and no constraints are placed on the
            jury’s ability to find mitigating circumstances. [Footnote: Jimenez v. State,
13          112 Nev. 610, 624-25, 918 P.2d 687, 695-96 (1996); see Geary, 114 Nev.
            at 104-05, 952 P.2d at 433.] On this basis, Nika failed to demonstrate that
14          this instructional error would have had a reasonable probability of success
            on appeal. Therefore, the district court did not err by summarily dismissing
15          this claim.
16                  [Footnote: To the extent Nika argues that trial counsel were
            ineffective for not requesting his proposed instruction, we conclude that he
17          failed to adequately substantiate his claim that trial counsel’s performance
            was deficient or resulted in prejudice. Strickland, 466 U.S. at 687; Kirksey,
18          112 Nev. at 987, 923 P.2d at 1107. Therefore, the district court did not err
            by summarily dismissing this claim.]
19

20   Nika, 124 Nev. at 1297-98,198 P.3d at 856-57. Two justices dissented from this ruling,
21   as follows:
22                 ... I believe that appellate counsel was ineffective for failing to
            challenge the district court’s refusal to give a proffered instruction advising
23          the jury that it did not have to agree unanimously on the existence of
            mitigating circumstances. Without that instruction, the jury was left to
24          presume that it could not consider any mitigating evidence unless it
            unanimously found the existence of a particular mitigating circumstance.
25          Such a presumption is clearly contrary to law [footnote: Jimenez v. State,
            112 Nev. 610, 624-25, 918 P.2d 687, 695-96 (1996)] and prejudicial.
26
     Id., 124 Nev. at 1302, 198 P.2d at 860 (Cherry, J., with whom Saitta, J., agreed,
27
     concurring in part and dissenting in part).
28
                                                   25
1           The Nevada Supreme Court focused its discussion on a claim of ineffective

2    assistance of appellate counsel, and briefly discussed Nika’s claim of ineffective

3    assistance of trial counsel in a footnote; the court denied Nika’s claim of trial court error

4    without any discussion of that claim specifically. When a state supreme court denies a

5    claim without explanation, the federal court still affords the ruling the deference

6    mandated by section 2254(d); in such a case, the petitioner is entitled to habeas relief

7    only if “there was no reasonable basis for the state court to deny relief.” Harrington, 562

8    U.S. at 98.

9           The Nevada Supreme Court’s ruling was unreasonable, with respect to both the
10   determination of the facts in light of the evidence and the application of Mills. It was an
11   unreasonable determination of the facts to conclude that “no instruction placed
12   constraints on the jury’s ability to find mitigating circumstances.” See Nika, 124 Nev. at
13   1297, 198 P.3d at 856. And, it was an unreasonable application of Mills for the Nevada
14   Supreme Court to conclude that this case is different from Mills because no “substantial
15   probability existed that in an attempt to complete the verdict form as instructed, the jury
16   believed that it could not consider any mitigating evidence unless it unanimously found
17   the existence of a particular mitigating circumstance.” See id. Given the language of the
18   relevant jury instructions and the verdict forms, and the clear directive of Mills, this Court
19   sees no reasonable basis for the state court to deny Nika relief on this claim.
20          In this case, on the same page of the jury instructions stating that the jury was to
21   determine “whether a mitigating circumstance or circumstances exist,” the jury was
22   instructed: “Your verdict must be unanimous.” Penalty Phase Jury Instructions,
23   Respondents’ Exh. 48, Instruction No. 20 (ECF No. 108-3, p. 21). This jury instruction,
24   Instruction Number 20, left no room for the jurors to surmise that they could individually
25   consider mitigating circumstances not found unanimously. Neither Instruction Number
26   20 nor any other instruction clarified this for the jury. See Geary v. State, 114 Nev. 100,
27   105, 952 P.2d 431, 433 (1998) (in a case decided after Nika’s conviction was final,
28   setting forth jury instructions to be used in Nevada in capital cases to avoid Mills error).
                                                  26
1             Furthermore, Instruction Number 20 referred the jurors to the verdict form:
2    “A verdict form has been provided to you for this purpose.” Penalty Phase Jury
3    Instructions, Respondents’ Exh. 48, Instruction No. 20 (ECF No. 108-3, p. 21). Then, on
4    the verdict form, there was a section where the foreman of the jury was to place a
5    checkmark next to the listed mitigating circumstances found by the jury. There, the
6    verdict form stated: “We, the jury in the above-entitled action find the following mitigating
7    circumstance or circumstances which are existing in this case and have checked the
8    same below.” Verdict, Respondents’ Exh. 50, p. 2 (ECF No. 108-5, p. 3). It is an
9    inescapable conclusion that the jurors must have understood that as an instruction to
10   identify mitigating circumstances that the jury unanimously agreed upon, and that they
11   were to weigh against the aggravating circumstance. It is unimaginable that the jurors
12   could have understood the verdict form to call for a listing of mitigating circumstances
13   found by any jurors, individually, and weighed against the aggravating circumstance by
14   the jurors who found them; there is nothing in the jury instructions or verdict form to
15   suggest such an unusual approach to completing that part of the verdict form.
16            In the Geary case, which was cited by the Nevada Supreme Court in its ruling in

17   this case, the Nevada Supreme Court held that the jury was properly instructed that

18   aggravating circumstances must be found unanimously; the Nevada Supreme Court

19   concluded, in that case, “that after having been instructed that its verdict must be

20   unanimous, a reasonable jury would properly understand that the phrase ‘[w]e, the jury’

21   required a unanimous finding of the aggravating circumstances.” Geary, 114 Nev. at

22   104-05, 952 P.2d at 433. That reasoning applies just as well to the section of the verdict

23   form in this case calling for the jury to identify the mitigating circumstances that they

24   found.

25            Respondents cite Smith v. Spisak, 558 U.S. 139 (2010), a case in which the
26   Supreme Court held that the jury instructions and verdict forms did not unconstitutionally
27   require the jury to consider only mitigating circumstances found unanimously. See
28   Answer (ECF No. 160), pp. 109-10. Respondents argue that in this case, as in Spisak,
                                                  27
1    there is no reasonable probability that the jury was led to believe that it could consider
2    only mitigating circumstances found unanimously. See id. In Spisak, though, the jury
3    instructions, and especially the verdict forms, were materially different from those in this
4    case. In Spisak, there was no indication in the jury instructions that mitigating
5    circumstances had to be found unanimously. See Spisak, 558 U.S. at 145-48. And,
6    perhaps most importantly, the verdict forms provided to the jury in Spisak did not call for
7    the jury—“we the jury”—to identify the mitigating circumstances that they found. See id.
8           This Court concludes that the jury instructions and verdict forms used in this case
9    violated Nika’s rights under the Eighth and Fourteenth Amendments of the United
10   States Constitution, by raising a substantial probability that reasonable jurors thought
11   they were precluded from considering mitigating evidence unless all jurors agreed on
12   the existence of a particular mitigating circumstance. There is no reasonable basis for
13   the Nevada Supreme Court’s denial of relief on this claim.
14                 Ground 1G - Trial Counsel’s Mitigation Presentation

15          In Ground 1G, Nika claims that his federal constitutional rights were violated as a

16   result of ineffective assistance of his trial counsel because “[t]rial counsel were

17   ineffective for failing to investigate and present powerful mitigating evidence at the

18   penalty phase of the trial.” See Second Amended Petition (ECF No. 73), pp. 89-95.

19          Nika was originally required by the Nevada Supreme Court to litigate his claims

20   of ineffective assistance of counsel while his direct appeal was pending. While Nika’s

21   direct appeal was pending, on August 23, 1995, the Nevada Supreme Court, invoking

22   Nevada’s former Supreme Court Rule 250(IV)(H), remanded Nika’s case to the state

23   district court “to determine the effectiveness of trial counsel.” See Order, Respondents’

24   Exh. 60 (ECF No. 109-9). The state district court held an evidentiary hearing, see

25   Transcript of Proceedings, Respondents’ Exhs. 76, 77 (ECF Nos. 110-1, 111-1), then

26   ruled that Nika received effective assistance of trial counsel and ordered the record of

27   those proceedings transmitted to the Nevada Supreme Court. See Transcript of

28   Proceedings, Respondents’ Exh. 77, pp. 99-117 (ECF No. 111-1, pp. 100-18). On
                                                  28
1    December 30, 1997, the Nevada Supreme Court dismissed Nika’s appeal from the

2    district court’s ruling that Nika received effective assistance of trial counsel. See Order

3    Dismissing Appeal, Respondents’ Exh. 82 (ECF No. 112-1).

4           Subsequently, on Nika’s first appeal in his first state habeas action, the Nevada

5    Supreme Court ruled that the proceeding regarding issues of alleged ineffective

6    assistance of counsel in conjunction with Nika’s direct appeal “did not provide him with a

7    full and fair opportunity to raise claims of ineffective trial counsel.” Nika, 120 Nev. at

8    606, 97 P.3d at 1145. The Nevada Supreme Court stated:

9                   As this case illustrates, determining the effectiveness of trial
            counsel during a direct appeal was impracticable in several ways.
10          Normally, post-conviction counsel has the opportunity to peruse this
            court’s decision on direct appeal as a guide and aid in determining what
11          issues should be investigated and raised in a post-conviction habeas
            petition. Nika’s SCR 250 counsel did not have this resource. That counsel
12          also did not have the length of time to investigate possible avenues of
            relief that post-conviction counsel usually has. Moreover, with
13          simultaneous litigation of both the direct appeal and the SCR 250
            proceeding, Nika and his trial counsel were placed in an untenable
14          position. In regard to the direct appeal, trial counsel should have been
            unconstrained advocates of Nika's position, willing and able to provide
15          advice and support to Nika’s direct appeal counsel. However, in the SCR
            250 proceeding they found themselves defending their own conduct of the
16          trial against challenges by Nika. In fact, Nika was required to waive his
            privilege of attorney-client confidentiality in that proceeding even though
17          his direct appeal was not yet decided. We therefore conclude that the
            SCR 250 proceeding in this case was not, under NRS 34.810(1)(b), a
18          proceeding in which Nika could have fully and adequately raised grounds
            of ineffective trial counsel. For the same reasons, we also decline to rely
19          on our 1997 order dismissing Nika’s appeal following the SCR 250
            proceeding as the law of the case. [Footnote: See Pellegrini v. State, 117
20          Nev. 860, 885, 34 P.3d 519, 535-36 (2001) (recognizing this court’s
            discretion to reconsider its law of a case when warranted).]
21

22   Id., 120 Nev. at 606-07, 97 P.3d at 1145. The Nevada Supreme Court remanded the

23   case to the state district court for further proceedings with respect to Nika’s claims of

24   ineffective assistance of counsel. See id., 120 Nev. at 607-11, 97 P.3d at 1145-48.

25   Regarding the remanded claims, the Nevada Supreme Court stated:

26                 We reverse the district court's summary dismissal of Nika’s habeas
            claims and remand for that court to determine whether Nika’s claims,
27          including claims that trial counsel were ineffective, warrant an evidentiary
            hearing. Whether or not a claim is decided after an evidentiary hearing,
28
                                                   29
            the district court must provide specific findings of fact and conclusions of
1           law supporting its disposition of the claims.
2
     Id., 120 Nev. at 607, 97 P.3d at 1145.
3
            On the remand, however, the state district court allowed no factual development
4
     regarding Nika’s claim that his trial counsel was ineffective with respect to their
5
     development and presentation of mitigating evidence in the penalty phase of the trial.
6
     The state district court simply did not rule on motions filed by Nika seeking funding for
7
     investigation and psychiatric and psychological expert assistance. See Motion,
8
     Petitioner’s Exh. 129 (ECF No. 37-4); see also Motion for Discovery, Respondents’
9
     Exh. 105 (ECF No. 114-6); Declaration of Glynn B. Cartledge, Petitioner’s Exh. 160
10
     (ECF No. 73-2, pp. 139-41). Furthermore, the state district court did not hold an
11
     evidentiary hearing, and, in a four-page order, summarily denied all Nika’s claims of
12
     ineffective assistance of counsel. In the district court’s order, there was no discussion of
13
     Nika’s claim that his trial counsel were ineffective with respect to his mitigation case.
14
     See Order Granting Motion to Dismiss, Respondents’ Exh. 150 (ECF No. 120-3). Nika
15
     again appealed, and the Nevada Supreme Court affirmed, stating:
16
                    Nika contends that the district court erred by dismissing his claim
17          that trial counsel were ineffective for failing to conduct an adequate
            investigation of his case, including failing to consider numerous
18          evidentiary matters and his mental health and childhood history, use
            services from the Yugoslavian consulate, and allow Nika to speak to the
19          jury to demonstrate his difficulty in speaking English. However, Nika failed
            to adequately explain how the additional investigation he now proposes
20          would have altered the outcome of his trial. Consequently, the district
            court did not err by summarily dismissing this claim.
21
     Id., 124 Nev. at 1291; 198 P.3d at 852.
22
            In his second state habeas action, Nika asserted this claim again, and it was
23
     ruled procedurally barred. On the appeal in that case, the Nevada Supreme Court ruled,
24
     as follows, on Nika’s attempt to establish cause and prejudice to overcome the
25
     procedural bar by showing that his post-conviction counsel was ineffective:
26
                   Nika argues that the district court erred in denying his claim that
27          post-conviction counsel failed to conduct sufficient investigation into his
            background to support the claim in his prior petition that trial counsel
28          provided ineffective assistance. He contends that counsel failed to speak
                                                  30
            with relatives and neighbors, collect school and military records, or have
1           him evaluated by a mental health expert.
2                    We conclude that this claim lacks merit. Nika did not demonstrate
            that the additional evidence would have altered the outcome of trial and
3           thus formed the basis of a successful trial-counsel claim. At the penalty
            hearing, the jury found that the murder was committed at random and
4           without apparent motive. This is a compelling aggravating circumstance.
            Smith stopped to assist Nika on the side of the highway. Thereafter, Nika
5           struck him several times on the back of the head—at least once while
            Smith was lying face down on the ground. Nika then rolled Smith onto his
6           back, placed the gun against Smith’s head, and shot him. We concluded
            that the murder occurred in a calculated manner. Nika III, 124 Nev. at
7           1295, 198 P.3d at 854. In addition, the jury was aware that Nika was
            prone to violent outbursts and threats of violence within his own family,
8           and he had sexually assaulted a woman in 1989. Trial counsel had
            presented testimony from Nika’s wife and his sister-in-law that he was
9           loyal to his friends, a child at heart, and liked by the children in the family.
            The jury found this evidence insufficiently mitigating. The additional
10          mitigation evidence concerning his upbringing, family history, and
            cognitive impairments is not powerful enough to demonstrate a
11          reasonable probability of a different outcome had trial counsel presented
            it. For this reason, we conclude that Nika failed to meet the prejudice
12          prong of his post-conviction-counsel claim.
13
     Order of Affirmance, Respondents’ Exh. 196, pp. 5-6 (ECF No. 125-4, pp. 6-7).
14
            While this claim was—at least ostensibly—adjudicated by the state courts in
15
     Nika’s first state habeas action, because the fact-finding process in that case
16
     was defective, and Nika did not have a fair opportunity to develop the facts supporting
17
     the claim, the Court does not apply the standard prescribed by 28 U.S.C. § 2254(d), but
18
     rather considers the claim de novo. See Taylor v. Maddox, 366 F.3d 992, 1000 (9th Cir.
19
     2004) (§ 2254(d) does not apply where the fact-finding “process employed by the state
20
     court is defective.”) “If, for example, a state court makes evidentiary findings without
21
     holding a hearing and giving petitioner an opportunity to present evidence, such findings
22
     clearly result in an ‘unreasonable determination’ of the facts.” Id. at 1001; see also
23
     Nunes v. Mueller, 350 F.3d 1045, 1055 (9th Cir. 2003); Killian v. Poole, 282 F.3d 1204,
24
     1208 (9th Cir. 2002).
25
            In Strickland v. Washington, 466 U.S. 668 (1984), the Supreme Court
26
     propounded a two prong test for analysis of claims of ineffective assistance of counsel:
27
     the petitioner must demonstrate (1) that the attorney’s representation “fell below an
28
                                                   31
1    objective standard of reasonableness,” and (2) that the attorney’s deficient performance

2    prejudiced the defendant such that “there is a reasonable probability that, but for

3    counsel’s unprofessional errors, the result of the proceeding would have been different.”

4    Strickland, 466 U.S. at 688, 694. A court considering a claim of ineffective assistance of

5    counsel must apply a “strong presumption” that counsel’s representation was within the

6    “wide range” of reasonable professional assistance. Id. at 689. The petitioner’s burden

7    is to show “that counsel made errors so serious that counsel was not functioning as the

8    ‘counsel’ guaranteed the defendant by the Sixth Amendment.” Id. at 687. And, to

9    establish prejudice under Strickland, it is not enough for the habeas petitioner “to show

10   that the errors had some conceivable effect on the outcome of the proceeding.” Id. at

11   693. Rather, the errors must be “so serious as to deprive the defendant of a fair trial, a

12   trial whose result is reliable.” Id. at 687.

13          In the penalty phase of his trial, Nika’s counsel presented little evidence of any

14   kind in mitigation; counsel presented no evidence concerning Nika’s background before

15   he came to the United States from Serbia some five years before his arrest and no

16   evidence concerning Nika’s intellectual capacity.

17          In the penalty phase of the trial, the prosecution called as a witness the wife of

18   the murder victim, Edward Smith, and she testified about Smith’s good character, their

19   family, his military service, and the loss that she and her daughter suffered. See

20   Testimony of Tracy Smith, Transcript of Proceedings, July 10, 1995, Respondents’ Exh.

21   46, pp. 13-18 (ECF No. 108-1, pp. 16-21). The State also called Smith’s daughter, who

22   testified about her memories of her father and her loss. See Testimony of Amber Smith,

23   Transcript of Proceedings, July 10, 1995, Respondents’ Exh. 46, pp. 19-21 (ECF No.

24   108-1, pp. 22-24). The State also called Nika’s mother-in-law and his father-in-law, who

25   testified about Nika’s violent temper, and about occasions when Nika threatened them

26   and their daughter, Nika’s wife, including occasions when he threatened family

27   members with a gun. See Testimony of Anna Boka, Transcript of Proceedings, July 10,

28   1995, Respondents’ Exh. 46, pp. 22-38 (ECF No. 108-1, pp. 25-41); Testimony of Peter
                                                    32
1    Boka, Transcript of Proceedings, July 10, 1995, Respondents’ Exh. 46, pp. 81-95 (ECF

2    No. 108-1, pp. 84-98). The State also called Carlos Calzadilla, who testified about an

3    incident in which Nika threatened him with a machete, mistakenly believing that he had

4    burglarized Nika’s family members’ home. See Testimony of Carlos Alexis Calzadilla,

5    Transcript of Proceedings, July 10, 1995, Respondents’ Exh. 46, pp. 45-56 (ECF No.

6    108-1, pp. 48-59). The State also called a woman who testified that Nika sexually

7    assaulted her. See Testimony, Transcript of Proceedings, July 10, 1995, Respondents’

8    Exh. 46, pp. 58-80 (ECF No. 108-1, pp. 61-83).

9           In the defense case in the penalty phase of the trial, Nika’s counsel called two

10   witnesses. The first was Nika’s wife, Rodika. See Testimony of Rodika Nika, Transcript

11   of Proceedings, July 10, 1995, Respondents’ Exh. 46, pp. 96-118 (ECF No. 108-1, pp.

12   99-121). Nika’s counsel questioned Rodika about the allegation that Nika committed a

13   sexual assault. See id. at 100-03 (ECF No. 108-1, pp. 103-06). Counsel also questioned

14   her about the incident in which Nika threatened Calzadilla with a machete. See id. at

15   103-06 (ECF No. 108-1, pp. 106-09). And, counsel questioned her about an incident in

16   which Nika got into a fight with her father and allegedly threatened him with a gun. See

17   id. at 106-09 (ECF No. 108-1, pp. 109-12). In these lines of questioning, Nika’s counsel

18   attempted, mostly unsuccessfully, to cast doubt on the allegations about Nika’s violent

19   behavior. Beyond that, though, much of Rodika’s testimony actually reflected negatively

20   on Nika. See, e.g., Id. at 97-99 (her parents did not want her to marry Nika, and they

21   generally did not like him), 98 (Nika would hit things, but not her, when he was angry)

22   (ECF No. 108-1, pp. 100-102). Rodika did testify, generally, that Nika was a good

23   person and a good father, and she loved him. See id. at 110, 116-17 (ECF No. 108-1,

24   pp. 113, 119-20). On cross-examination, Rodika acknowledged that she was not

25   present and did not know what happened in the incident in which Nika was accused of

26   sexual assault, in the incident involving him threatening a man with a machete, and in

27   his fight with her father. Id. at 112-14 (ECF No. 108-1, pp. 115-17). Also, on cross-

28   examination, the prosecutor elicited testimony from Rodika suggesting that Nika
                                                 33
1    committed a battery on a woman who was seven months pregnant. See id. at 117-18

2    (ECF No. 108-1, pp. 120-21).

3           The other witness called by Nika’s counsel in the penalty phase of his trial was

4    Dorina Vukadin, Nika’s sister-in-law. See Testimony of Dorina Vukadin, Transcript of

5    Proceedings, July 10, 1995, Respondents’ Exh. 46, pp. 119-24 (ECF No. 108-1, pp.

6    122-27). She testified that Nika was helpful to Rodika’s parents, taking care of their

7    yard, and that he was good with her children, but she did not let her children watch the

8    violent movies and television programs that Nika liked to watch. See id. at 120-24 (ECF

9    No. 108-1, pp. 123-27).

10          That was the full extent of Nika’s counsel’s mitigation presentation.

11          Nearly all the evidence presented by the defense in the penalty phase was aimed

12   at attempting to neutralize the State’s evidence that Nika made threats against family

13   members, that he threatened a man with a machete, and that he committed a sexual

14   assault. See Defendant’s Opening Statement, Transcript of Proceedings, July 10, 1995,

15   Respondents’ Exh. 46, pp. 8-12 (ECF No. 108-1, pp. 11-15). The only affirmative

16   mitigation evidence presented by the defense were some very general statements

17   about Nika made by his wife and his sister in law—that his wife thought Nika was a

18   good person and loved him, and that his sister-in-law thought Nika was good with her

19   children. Defense counsel made no attempt to explain to the jury Nika’s apparent violent

20   tendencies. Defense counsel presented no evidence regarding Nika’s background in

21   Serbia, his mental health, or his intellectual capacity.

22

23          Indeed, on Nika’s direct appeal, the Nevada Supreme Court, ruling under

24   NRS 177.055(2)(c) that Nika’s death sentence was not imposed “under the influence of

25   passion, prejudice or any arbitrary factor,” stated:

26                 NRS 177.055(2)(c) requires this court to review “[w]hether the
            sentence of death was imposed under the influence of passion, prejudice
27          or any arbitrary factor.” Nika argues that the jury’s rejection of any
            mitigating factors demonstrates that the sentence was imposed under the
28          influence of passion and prejudice. The prosecution argues that the jury’s
                                                  34
            failure to find any mitigating factors resulted from the fact that no
1           mitigating evidence was produced at the sentencing hearing. We conclude
            that the jury's failure to find any mitigating factors does not prove it acted
2           under the influence of passion or prejudice.
3                   The only mitigating evidence produced by Nika came from his
            family members, and that testimony was very limited. Rodika, Nika's wife,
4           testified that she believed that Nika was generally a good person, but she
            also admitted that Nika was violent and had threatened to kill her, her
5           mother, and her father on separate occasions. Dorina Vukadin, Rodika's
            sister, also testified for the defense. She stated that Nika played sports
6           with her children and that her children liked him, but also that he was a
            stern disciplinarian. She also stated that he sometimes exposed her
7           children to violent movies and television programs. Anna, Nika's mother-
            in-law, testified for the prosecution, and her testimony was primarily
8           concerned with Nika's death threats against her and members of her
            family. On cross-examination, the only positive statement she made
9           regarding Nika was that Nika and Rodika's child loved Nika. We conclude,
            therefore, that the jury could reasonably have found that the mitigating
10          circumstances did not outweigh the aggravating circumstances and that
            the sentence of death was not imposed under the influence of passion,
11          prejudice or any arbitrary factor.
12   Nika, 113 Nev. at 1439-40, 951 P.2d at 1057.
13          About six years before Nika’s trial, the American Bar Association published

14   “Guidelines for the Appointment and Performance of Counsel in Death Penalty Cases”

15   (“Guidelines”), and those have been generally accepted as reflecting standards of

16   practice in death penalty cases. See Guidelines, Petitioner’s Exh. 122 (ECF No. 36-3);

17   see also Padilla v. Kentucky, 559 U.S. 356, 366-67 (2010) (“We long have recognized

18   that ‘[p]revailing norms of practice as reflected in American Bar Association standards

19   and the like ... are guides to determining what is reasonable ....’”) (quoting Strickland,

20   466 U.S. at 688); Porter, 558 U.S. at 39-40 (“It is unquestioned that under the prevailing

21   professional norms at the time of Porter’s trial [in 1988], counsel had an ‘obligation to

22   conduct a thorough investigation of the defendant's background.’”) (quoting Williams,

23   529 U.S. at 396). Under the Guidelines, “[t]he investigation for preparation of the

24   sentencing phase ... should comprise efforts to discover all reasonably available

25   mitigating evidence and evidence to rebut any aggravating evidence that may be

26   introduced by the prosecutor.” Guidelines, Petitioner’s Exh. 122, Guideline 11.4.1 (ECF

27   No. 36-3, p. 14). The Guidelines suggest that defense counsel should develop

28   mitigating evidence regarding the client’s background, including medical history
                                                  35
1    (including mental and physical illness or injury, alcohol and drug use, birth trauma, and

2    developmental delays), educational history, special education needs (including cognitive

3    limitations and learning disabilities), military history, employment and training history,

4    family and social history (including physical, sexual or emotional abuse), adult and

5    juvenile record, correctional experience, and religious and cultural influences. See id.

6    (ECF No. 36-3, p. 15); see also id., Guidelines 11.8.3, 11.8.6 (ECF No. 36-3, pp. 24-27).

7           Nika grew up in Vladimirovac, Serbia. He was nineteen years old when he

8    moved to the United States. His entire biological family and all the records related to his

9    childhood remained in Serbia. He had only been in the United States, and had only

10   known his wife and her family, for about five years at the time of his arrest. Yet, Nika’s

11   trial counsel obtained no mitigation evidence regarding his background in Serbia.

12          Nika has presented in this case extensive detailed evidence showing the sort of

13   mitigation evidence that could have—and should have—been developed and presented

14   in the penalty phase of his trial. This is information about Nika that was left unknown to

15   the jury that sentenced him to death.

16          Nika has presented evidence demonstrating that several of Nika’s family

17   members and acquaintances in Serbia would have been willing to testify on his behalf,

18   including his brothers Sveta and Dejan, his sister-in-law Anka, his aunts Bobica and

19   Maria, his uncles Bosko and Gusti, his cousin Strugerel, childhood friends, a teacher,

20   and others. Nika has also shown that his trial counsel could have found, in Serbia,

21   mitigating military records, school records, and photographs. And, Nika has shown that

22   if his trial counsel had retained an appropriate expert, they could have developed

23   mitigating evidence regarding Nika’s mental health and intellectual capacity.

24          Nika, known as “Vinetu” among his friends and in Serbia, is Roma (“Gypsy”).

25   During his childhood in Serbia, the Roma there were marginalized; they were

26   considered to be of low social status, were discriminated against, and were typically

27   poor. See Declaration of Elena Damijan, Petitioner’s Exh. 78, ¶ 2 (ECF No. 21-1);

28   Declaration of Petar Trifu, Petitioner’s Exh. 79, ¶¶ 4, 5 (ECF No. 21-2); Declaration of
                                                  36
1    Dejan Nika, Petitioner’s Exh. 80, ¶¶ 3, 13 (ECF No. 21-3); Declaration of Marin Topale,

2    Petitioner’s Exh. 85, ¶ 10 (ECF No. 22-2); Declaration of Rodika Nika, Petitioner’s Exh.

3    142, ¶ 7 (ECF No. 39-5).

4           The evidence presented by Nika shows that he grew up in terrible poverty.

5    He lived for about the first seven years of his life, with his family, in a small one-room,

6    packed-earth house, with no electricity or running water. Nika’s family burned manure to

7    heat their home, and when it rained the roof leaked. Nika’s family sometimes was

8    without enough food, and at times Nika had to beg and scavenge for food. Both Nika’s

9    parents worked long hours, and the children, including Nika, began working from a

10   young age. The family’s poverty limited the education available to Nika and his brothers.

11   See Declaration of Petar Trifu, Petitioner’s Exh. 79, ¶ 11 (ECF No. 21-2); Declaration of

12   Dejan Nika, Petitioner’s Exh. 80, ¶¶ 6, 8 (ECF No. 21-3); Declaration of Izjava Sevke

13   Milosevic, Petitioner’s Exh. 81, ¶ 2 (ECF No. 21-4); Declaration of Marija Miklesku,

14   Petitioner’s Exh. 83, ¶¶ 5, 6 (ECF No. 21-6); Declaration of Strugerel Miklesku,

15   Petitioner’s Exh. 89, ¶ 3 (ECF No. 22-6); Declaration of Sveta Nika, Petitioner’s Exh. 90,

16   ¶¶ 4, 5, 7 (ECF No. 23); Declaration of Izjava-Sorin Olar, Petitioner’s Exh. 91, ¶¶ 3, 4

17   (ECF No. 23-2); Declaration of Tammy R. Smith, Petitioner’s Exh. 141, ¶¶ 3-7 (ECF No.

18   39-4); Declaration of Rodika Nika, Petitioner’s Exh. 142, ¶¶ 21-24 (ECF No. 39-5).

19          Nika’s evidence shows that his father, Avram, was an alcoholic who cheated on,

20   and physically abused, Nika’s mother. The evidence also shows that Nika and his

21   brothers suffered ruthless physical abuse by their father. Nika’s father eventually quit

22   drinking, but the beatings continued. See Declaration of Petar Trifu, Petitioner’s Exh. 79,

23   ¶ 8 (ECF No. 21-2); Declaration of Dejan Nika, Petitioner’s Exh. 80, ¶¶ 9, 10 (ECF No.

24   21-3); Declaration of Makas “Gusti” Konstandin, Petitioner’s Exh. 82, ¶¶ 7, 8 (ECF No.

25   21-5); Declaration of Marija Miklesku, Petitioner’s Exh. 83, ¶¶ 3, 4 (ECF No. 21-6);

26   Declaration of Nedelka “Bobica” Konstandinov and George “Bosko” Konstantin,

27   Petitioner’s Exh. 86, ¶ 11 (ECF No. 22-3); Declaration of Strugerel Miklesku, Petitioner’s

28
                                                  37
1    Exh. 89, ¶ 4 (ECF No. 22-6); Declaration of Sveta Nika, Petitioner’s Exh. 90, ¶¶ 8-15

2    (ECF No. 23); Declaration of Rodika Nika, Petitioner’s Exh. 142, ¶ 26 (ECF No. 39-5).

3          Nika’s evidence shows that his intellectual capacity was limited from a very early

4    age, and that he was exposed to a number of risk factors for brain damage including

5    low birth weight, malnutrition, exposure to pesticides, exposure to lead, and head

6    trauma. See Declaration of Anka Nika, Petitioner’s Exh. 77, ¶ 4 (ECF No. 20-6);

7    Declaration of Dejan Nika, Petitioner’s Exh. 80, ¶¶ 13, 14 (ECF No. 21-3); Declaration of

8    Sveta Nika, Petitioner’s Exh. 90, ¶¶ 5, 7, 20 (ECF No. 23). Nika attended school only

9    through the eighth grade and barely received passing grades. See School Records,

10   Petitioner’s Exh. 94 (ECF No. 23-5); School Records, Petitioner’s Exh. 123 (ECF No.

11   36-4). If trial counsel had inquired of Nika’s wife, Rodika, they would have discovered

12   that she thought Nika to be of extremely low intelligence:

13         Avram was always very gullible and easily frustrated. He was unable to
           see the subtleties in anything. He had very minimal intellectual
14         capabilities. On a scale from one to ten, with ten being the most intelligent,
           Avram was a two, and that's being generous.... [H]e never was able to fill
15         out paperwork for himself so I had to do all of that for him.
16   Declaration of Rodika Nika, Petitioner’s Exh. 142, ¶ 9 (ECF No. 39-5, p. 3).

17         Nika has presented a neuropsychological evaluation, by Tatjana Novakovic-

18   Agopian, Ph.D., who concluded:

19                Mr. Nika’s performance on the current neuropsychological
           evaluation, administered in his native language (Serbian), indicated that
20         he has significant cognitive difficulties which were particularly prominent in
           the domains of memory, executive functioning and language-based tasks.
21         His performance was impaired, at the lowest 1st and 2nd percentile of his
           age group, on tasks requiring him to learn and recall new information,
22         particularly when presented in the verbal modality. He showed evidence of
           concrete thinking, mental inflexibility, and decreased problem solving and
23         planning, particularly for novel and more complex tasks, and performed in
           the lowest 2nd to 5th percentile of his age group on tests assessing the
24         above domains.
25   Neuropsychological Evaluation, Petitioner’s Exh. 76, p. 11 (ECF No. 20-5, p. 12).

26   Dr. Novakovic-Agopian also wrote:

27                Executive control functioning is typically defined as functions
           guiding goal directed behavior, including planning, problem solving
28         (particularly in novel complex situations), self monitoring, mental flexibility,
                                                  38
            and being able to consider alternatives. Individuals with executive
1           dysfunction may exhibit difficulties in one or more of these areas. These
            can be particularly pronounced when confronted with a stressful situation.
2           In such cases these individuals may feel overwhelmed, not be able to
            comprehend and process the aspects of the situation, and act impulsively.
3
                    On the current neuropsychological evaluation, Mr. Nika exhibited
4           several characteristics of executive dysfunction, including concrete
            thinking, mental inflexibility, and limited planning and problem solving
5           abilities, particularly in novel and more complex situations. Based on
            available information and the evaluation, these are chronic impairments
6           and would have been present at the time of the offense in August 1994.
7    Id. at 12-13 (ECF No. 20-5, pp. 13-14).
8           This Court finds that Nika’s trial counsel performed ineffectively in not

9    investigating Nika’s background to discover mitigating evidence, such as that described

10   above, and the Court finds, further, that had counsel done so, and presented such

11   mitigating evidence to the jury, there is a reasonable probability that the jury would not

12   have sentenced Nika to death. The jury would have heard of Nika’s upbringing as a

13   member of a marginalized group, in abject poverty, in a cold and leaky one-room mud-

14   brick house with no indoor plumbing. The jury would have heard that Nika worked as a

15   child to help support his family and had to beg and scavenge for food. The jury would

16   have heard that Nika’s father was an alcoholic for much of Nika’s childhood, and that he

17   engaged in extramarital affairs. The jury would have heard that Nika was brutally beaten

18   by his father throughout his childhood. The jury would have heard about Nika’s cognitive

19   and impulse-control deficits, and his minimal education. The jury would have heard of

20   Nika’s military service. The jury would have heard that, in Serbia, Nika had an extended

21   family and circle of friends that cared about him. In short, available mitigating evidence

22   would have humanized Nika before the jury and would have provided some explanation

23   for Nika’s behavior. It is reasonably probable that such mitigation evidence could have

24   changed the balance of aggravating and mitigating circumstances, or the ultimate

25   sentencing decision, for at least one juror. See Porter, 558 U.S. at 39-44; Wiggins, 539

26   U.S. at 537 (“Had the jury been able to place petitioner’s excruciating life history on the

27   mitigating side of the scale, there is a reasonable probability that at least one juror

28   would have struck a different balance.”); Penry v. Lynaugh, 492 U.S. 302, 319 (1989)
                                                  39
1    (“‘[E]vidence about the defendant’s background and character is relevant because of

2    the belief, long held by this society, that defendants who commit criminal acts that are

3    attributable to a disadvantaged background, or to emotional and mental problems, may

4    be less culpable than defendants who have no such excuse’”) (quoting California v.

5    Brown, 479 U.S. 538, 545 (1987) (O'Connor, J., concurring)); Eddings, 455 U.S. at 112

6    (consideration of defendant’s life history is “‘part of the process of inflicting the penalty

7    of death’”); Lambright v. Schriro, 490 F.3d 1103, 1116-28 (9th Cir. 2007). The Court

8    finds that Nika’s federal constitutional right to effective assistance of counsel was

9    violated as Nika claims in Ground 1G.

10          Nika requests discovery and an evidentiary hearing regarding Ground 1G. See

11   Motion for Discovery (ECF No. 166), pp. 14-24; Motion for Evidentiary Hearing (ECF

12   No. 168), pp. 5-6. However, as the Court grants Nika relief with respect to Ground 1G

13   without need for further factual development, the Court will deny his requests for

14   discovery and an evidentiary hearing relative to the claim.

15                 Ground 6 - Vienna Convention

16          In Ground 6, Nika claims that his federal constitutional rights, and his rights under

17   an international treaty and international law, were violated because “[t]he State of

18   Nevada and Mr. Nika’s trial counsel failed to inform Mr. Nika that he had a right under

19   Article 36 of the Vienna Convention on Consular Relations to notify Serbian consular

20   officials of his arrest and detention.” See Second Amended Petition (ECF No. 73),

21   pp. 144-50.

22          Nika is from Vladimirovac, Serbia. At the time of his arrest and conviction, Nika

23   was a citizen of the Federal Republic of Yugoslavia. The United States and Yugoslavia

24   were signatories to an international treaty known as the 1963 Vienna Convention on

25   Consular Relations (“Vienna Convention”). Nika claims that his rights were violated

26   because the State of Nevada did not notify the Yugoslavian consulate of his arrest, and

27   because he received ineffective assistance of counsel as a result of his trial counsel’s

28
                                                   40
1    failure to notify him of his rights under the Vienna Convention and failure to contact the

2    Yugoslavian consulate.

3           Nika raised these claims in his first state habeas action, and on his appeal in that

4    action the Nevada Supreme Court ruled as follows:

5                   Nika argues that the district court erred by dismissing his claim that
            trial counsel were ineffective for failing to contact the Yugoslavian
6           consulate because had counsel done so, the consulate would have
            provided "immense help in securing mitigation." [Footnote omitted.] Nika
7           failed to identify what mitigation evidence the consulate could have
            provided other than to assert that the consulate could have explained that
8           the vulgar name Smith allegedly called Nika would have incited the
            “reasonable passions of an average, reasonable Romanian, Serbian or
9           Yugoslavian.” Nika contends that this evidence would have shown in the
            guilt phase and penalty hearing that Smith’s murder was at most a “heat of
10          passion,” impulsive killing. However, we conclude that Nika failed to
            demonstrate that there was a reasonable probability of a different outcome
11          but for counsel’s failure to contact the consulate. The evidence showed
            that Smith suffered three blunt force trauma wounds and skull fractures on
12          the back of his head, one of which was inflicted while Smith was lying
            down. Smith also suffered a contact bullet wound to his forehead. These
13          wounds evince a calculated, deliberate act. It is not clear what additional
            evidence the consulate could have provided or that there was a
14          reasonable probability of a different outcome had evidence of Yugoslavian
            social mores been obtained. Therefore, we conclude that the district court
15          did not err by summarily dismissing this claim. [Footnote: To the extent
            Nika argued that officials failed to contact the Yugoslavian consulate in
16          violation of international law, this claim was appropriate for direct appeal,
            and we conclude that he failed to demonstrate good cause for his failure
17          to raise it previously or prejudice. See NRS 34.810(1)(b). Therefore, the
            district court did not err by summarily dismissing this claim.]
18

19   Nika, 124 Nev. at 1294-95, 198 P.3d at 854-55. Two justices dissented from this ruling:

20                 ... I believe that trial counsel were ineffective for not seeking
            assistance from the Yugoslavian consulate to unearth mitigation evidence.
21          The record reveals that Nika is from Romania and spoke only limited
            English. In my view, educating the jury respecting Nika's cultural
22          background was essential to explaining his character and conduct. The
            absence of this evidence prejudiced Nika because the jury was left with an
23          incomplete depiction of his character.
24   Nika, 124 Nev. at 1302, 198 P.3d at 859-60 (Cherry, J., with whom Saitta, J., agreed,

25   concurring in part and dissenting in part).

26          Nika raised these claims again in his second state habeas action. The Nevada

27   Supreme Court held the ineffective assistance of counsel claim to be procedurally

28   barred in that action. See Order of Affirmance, Respondents’ Exh. 196 (ECF No. 125-4).
                                                   41
1    The Nevada Supreme Court ruled, as follows, that Nika did not make a showing of

2    cause and prejudice to overcome the procedural bar:

3                   Nika contends that the district court erred in denying his claim that
            post-conviction counsel were ineffective for failing to engage the services
4           of the Serbian consulate in litigating his prior post-conviction petition. He
            asserts that the consulate would have paid for a mental health expert,
5           investigated his background in Serbia, and aided witnesses in traveling to
            testify. He contends that the consulate’s assistance would have aided in
6           demonstrating that trial counsel were ineffective for failing to seek the
            consulate’s assistance in litigating the suppression hearing, guilt phase of
7           trial, and the case in mitigation. We conclude that Nika failed to
            demonstrate prejudice from post-conviction counsels’ litigation of this
8           claim. As discussed above, the evidence of Nika’s psychological
            condition was not so persuasive as to undermine the evidence received at
9           the suppression hearing that Nika responded appropriately to questioning
            and did not seem confused or incapable of waiving his right to remain
10          silent. As to the guilt phase of trial, evidence of his cognitive disorder was
            not so persuasive that it would undermine the physical evidence
11          demonstrating that the murder was calculated and deliberate. Lastly,
            Nika did not demonstrate that any mitigation evidence that the consulate
12          could have aided in producing would have had an effect on the outcome of
            the penalty hearing. Therefore, the district court did not err in denying this
13          post-conviction-counsel claim. [Footnote: Nika argues that he never
            received a full and fair opportunity to litigate his claims of ineffective
14          assistance of trial counsel because the district court denied his petition
            without conducting an evidentiary hearing. As his claims of ineffective
15          assistance of post-conviction counsel and trial counsel lack merit, the
            district court did not err in not conducting an evidentiary hearing.]
16

17   Id. at 20-21 (ECF No. 125-4, pp. 21-22).

18          Nika’s claim in Ground 6 that his rights were violated because the State did not

19   contact the Yugoslavian consulate or notify him of his rights under the Vienna

20   Convention was, in Nika’s first state habeas action, ruled procedurally barred in state

21   court and is therefore subject to the procedural default doctrine in this case. Nika has

22   not made any showing of cause and prejudice, or any other showing, to overcome this

23   procedural default. This part of Ground 6 will be denied on the ground of procedural

24   default.

25          On the other hand, regarding the claim of ineffective assistance of trial counsel in

26   Ground 6, the Court determines that Nika has made a showing sufficient to overcome

27   the procedural bar of that claim. In Martinez, the Supreme Court ruled that ineffective

28
                                                 42
1    assistance of post-conviction counsel may serve as cause, to overcome the procedural

2    default of a claim of ineffective assistance of trial counsel. Martinez, 566 U.S. at 8-9.

3    If the petitioner shows that his counsel was inadequate in the initial collateral review

4    proceeding in state court, the petitioner can overcome the procedural default; to do so,

5    the petitioner must establish that the claim of ineffective assistance of trial counsel is

6    substantial and that post-conviction counsel was ineffective. Martinez, 566 U.S. at 16-

7    17. In Nika’s first state habeas action, his post-conviction counsel asserted the claim

8    that Nika’s trial counsel was ineffective for not contacting the consulate. However, while

9    Nika’s first post-conviction counsel did contact the Serbian consulate at Nika’s request

10   and had perfunctory communications with the consulate, counsel did not request any

11   assistance from the consulate, and did not take any action to develop evidence to show

12   what assistance the consulate could have provided to Nika’s trial counsel. See Letter

13   from Nika to Counsel, August 14, 2001, Petitioner’s Exh. 163 (ECF No. 73-2, p. 150);

14   Letter from Counsel to Serbian Embassy, August 21, 2001, Petitioner’s Exh. 164 (ECF

15   No. 73-2, pp. 152-53); Declaration of Dejan Radulovic, Acting Consul General of the

16   Republic of Serbia in Chicago, Petitioner’s Exh. 194 (ECF No. 132-18). The Court finds

17   Nika’s post-conviction counsel’s performance to be unreasonable in this respect. And,

18   as is discussed below, Nika’s ineffective assistance of trial counsel claim in Ground 6 is

19   meritorious; had Nika’s post-conviction counsel requested assistance from the

20   consulate, they would have found that the consulate could have provided valuable

21   assistance regarding Nika’s case in mitigation. Under Martinez, Nika overcomes the

22   procedural default of the ineffective assistance of trial counsel claim in Ground 6, and

23   the Court proceeds to consider the merits of that claim de novo. See Cone, 556 U.S. at

24   472; Porter, 558 U.S. at 39.

25          Respondents argue that Ground 6—apparently including the ineffective

26   assistance of trial counsel claim—is not cognizable in this federal habeas corpus action

27   because “[t]he Supreme Court has never clearly established that the Vienna Convention

28   creates judicially enforceable private rights as opposed to public rights enforceable by
                                                  43
1    signatory nations to the treaty.” Answer (ECF No. 160), pp. 42-43. This argument, in this

2    Court’s view, may apply to the claim that the State violated Nika’s rights under the

3    treaty, but, as that claim is denied as procedurally defaulted, the Court need not resolve

4    the issue. On the other hand, this argument does not apply to Nika’s claim that his right

5    to effective assistance of trial counsel was violated. Nika’s claim is that his trial counsel

6    should have known of the Vienna Convention and should have contacted the

7    Yugoslavian consulate on his behalf; such a claim does not turn on the existence of

8    private rights enforceable under the Vienna Convention. The Supreme Court cases

9    cited by Respondents—Medellin v. Texas, 552 U.S. 491 (2008), and Sanchez-Llamas v.

10   Oregon, 548 U.S. 331 (2006)—do not involve claims of ineffective assistance of counsel

11   related to the Vienna Convention, and do not preclude Nika’s ineffective assistance of

12   counsel claim. See Sanchez-Llamas, 548 U.S. at 363-64 & n. 3 (Ginsburg, J.,

13   concurring) (noting that the defendant “did not include a Vienna-Convention-based,

14   ineffective-assistance-of-counsel claim along with his direct Vienna Convention claim in

15   his initial habeas petition”); Osiagiede v. United States, 543 F.3d 399, 406-08 (7th Cir.

16   2008).

17            The Court finds that Nika’s trial counsel’s performance, in not advising Nika of his

18   rights under the Vienna Convention and in not contacting the Yugoslavian consulate,

19   was objectively unreasonable.

20            In 1994 and 1995, when Nika was arrested and tried, the United States had been

21   a signatory to the Vienna Convention for some 25 years. At that time, Yugoslavian

22   consular services were available in the United States, at the Yugoslavian embassy in

23   Washington D.C. (For this reason, the Court uses the terms “consulate” and “embassy”

24   interchangeably in referring to the location where Yugoslavian consular services were

25   available in 1994 and 1995.). According to Desko Nikitovic, who was Serbia’s Consul

26   General in 2010:

27                   Within the period when Mr. Nika was tried for allegedly committing
              acts (1994-95), the Republic of Serbia and the Federal Republic of
28            Yugoslavia, of which Serbia was a part, had an Embassy in Washington
                                                   44
            which could deal with consular protection of its citizens. Because of the
1           known circumstances in the relations between the two countries, the
            Embassy was represented at the level of the Charge d’Affere, but the
2           consular operations operated smoothly.
3    Letter from Desko Nikitovic, Consul General of the Republic of Serbia, to Counsel,

4    February 3, 2010, Petitioner’s Exh. 124 (ECF No. 36-5, p. 2); see also Declaration of

5    Dejan Radulovic, Acting Consul General of the Republic of Serbia in Chicago,

6    Petitioner’s Exh. 161 (ECF No. 73-2, pp. 143-44); Declaration of Milutin Novovic,

7    Petitioner’s Exh. 162 (ECF No. 73-2, pp. 146-48).

8           When Nika’s trial counsel took his case over from the Washoe County Public

9    Defender’s Office, there was a memorandum in the file, stating:

10          In talking to Mansure [an interpreter], he tells me that all Yugoslav
            Embassys are closed in this country except perhaps one in Los Angeles
11          and for certain one in Washington, D.C. I need to have some contact
            through the diplomatic services to the Yugoslav Embassy where ever to
12          determine if we can find a court fluent interpreter. This is vital as using
            Mansure will require one sentence at a time proceeding.
13

14   Request for Investigation, Petitioner’s Exh. 95 (ECF No. 23-6). The evidence indicates,

15   however, that Nika’s trial counsel never contacted the Yugoslavian consulate about

16   finding an interpreter, or for any other purpose.

17          In 2010, in a letter to Nika’s counsel, Desko Nikitovic, the Consul General of the

18   Republic of Serbia, wrote the following about what the consulate could have done to

19   assist with Nika’s defense:

20                 [I]n the event that the attorneys for Mr. Nika addressed the
            Embassy, they would have been able to obtain assistance in the sense
21          that they would have been able to contact the parents and relatives of
            Mr. [Nika] as well as the competent authorities of the Republic of Serbia
22          and inform them about this case. Also, the Embassy could have requested
            additional information in possession of those authorities, and submit the
23          data to Mr. [Nika’s] attorneys.
24   Letter from Desko Nikitovic, Consul General of the Republic of Serbia, to Counsel,

25   February 3, 2010, Petitioner’s Exh. 124 (ECF No. 36-5, p. 2). In a declaration executed

26   in 2015 the then acting Consul General of the Republic of Serbia, Dejan Radulovic,

27   stated:

28
                                                 45
                   The Ministry [of Foreign Affairs] is not aware of any other instance,
1           anywhere in the world, in which a [Federal Republic of Yugoslavia
            (“FRY”)] or Serbian national has been subjected to a capital sentence. But
2           in other cases involving potentially long terms of incarceration, the country
            has provided significant funding for the accused’s legal team, monitored ...
3           the legal team’s effectiveness, assisted in arranging psychosocial and
            medical evaluations and treatment, as well as interpretation and
4           translation services, and supported the gathering of evidence from family
            and authorities in Serbia. The Ministry would have worked with the
5           Embassy in Washington to provide these services to Mr. Nika if we had
            been notified of his arrest in 1994.
6
     Declaration of Dejan Radulovic, Acting Consul General of the Republic of Serbia in
7
     Chicago, Petitioner’s Exh. 161, p. 2 (ECF No. 73-2, p. 144). Milutin Novovic, who served
8
     as a consular officer at the Yugoslavian embassy, in Washington D.C., from 1991 to
9
     1996, states in a declaration:
10
                   If I had been informed that Mr. Nika suffers from a
11          neuropsychological condition, or if consular staff observed or otherwise
            learned of such a condition, the Embassy would have taken steps to have
12          Mr. Nika evaluated by a culturally competent specialist.
13                                             *   *    *
14          Had his counsel requested assistance in securing documentary or
            physical evidence in the FRY, the Embassy would have provided that
15          assistance. Further, it would have facilitated communication with
            Mr. Nika’s family in the FRY.
16
     Declaration of Milutin Novovic, Petitioner’s Exh. 162, p. 2 (ECF No. 73-2, pp. 147).
17
            After Nika’s current counsel contacted the Serbian consulate and requested
18
     assistance, Serbian officials: facilitated interviews with family and friends of Nika in
19
     Serbia; obtained Nika’s school, medical and military records; helped secure a
20
     neuropsychological evaluation by a culturally competent expert; met with Nika on
21
     numerous occasions; filed amicus pleadings in state and federal court; attended court
22
     hearings; provided translation and interpretation assistance; put Nika’s counsel in touch
23
     with a former consular affairs officer; and provided additional information regarding
24
     Roma culture. See Amicus Brief of the Republic of Serbia (ECF No. 72), p. 6. “Serbia
25
     has worked closely with Mr. Nika’s counsel to collect a substantial amount of evidence
26
     relevant to understanding Mr. Nika’s life history and behavior before, during, and after
27
     his arrest.” Id. at 7. With the assistance of the Serbian consulate, Nika’s counsel has
28
                                                   46
1    developed significant mitigation evidence concerning Nika’s childhood and background

2    in Serbia and his neuropsychological condition. See Discussion of Ground 1G, supra;

3    see also Neuropsychological Evaluation, Petitioner’s Exh. 76 (ECF No. 20-5);

4    Declaration of Anka Nika, Petitioner’s Exh. 77 (ECF No. 20-6); Declaration of Elena

5    Damijan, Petitioner’s Exh. 78 (ECF No. 21-1); Declaration of Petar Trifu, Petitioner’s

6    Exh. 79 (ECF No. 21-2); Declaration of Dejan Nika, Petitioner’s Exh. 80 (ECF No. 21-3);

7    Declaration of Izjava Sevke Milosevic, Petitioner’s Exh. 81 (ECF No. 21-4); Declaration

8    of Makas “Gusti” Konstandin, Petitioner’s Exh. 82 (ECF No. 21-5); Declaration of Marija

9    Miklesku, Petitioner’s Exh. 83 (ECF No. 21-6); Declaration of Izjava Mile Popovica,

10   Petitioner’s Exh. 84 (ECF No. 22); (Declaration of Marin Topale, Petitioner’s Exh. 85

11   (ECF No. 22-2); Declaration of Nedelka “Bobica” Konstandinov and George “Bosko”

12   Konstantin, Petitioner’s Exh. 86 (ECF No. 22-3); Statement from Jelena Sekesan and

13   Pauna Sekesan, Petitioner’s Exh. 87 (ECF No. 22-4); Declaration of Strugerel Miklesku,

14   Petitioner’s Exh. 89 (ECF No. 22-6); Declaration of Sveta Nika, Petitioner’s Exh. 90

15   (ECF No. 23); Declaration of Izjava-Sorin Olar, Petitioner’s Exh. 91 (ECF No. 23-2);

16   Declaration of Adam Steflja and Darinka Steflja, Petitioner’s Exh. 92 (ECF No. 23-3);

17   Military Booklet, Petitioner’s Exh. 93 (ECF No. 23-4); School Records, Petitioner’s Exh.

18   94 (ECF No. 23-5); School Records, Petitioner’s Exh. 123 (ECF No. 36-4); Letter from

19   Desko Nikitovic, Consul General of the Republic of Serbia, to Counsel, February 3,

20   2010, Petitioner’s Exh. 124 (ECF No. 36-5, p. 2); Declaration of Tammy R. Smith,

21   Petitioner’s Exh. 141 (ECF No. 39-4).

22          The Court finds that Nika’s trial counsel unreasonably failed, before trial, to

23   advise Nika of his rights under the Vienna Convention and to contact the Yugoslavian

24   consulate, and that, if Nika’s trial counsel had contacted the Yugoslavian consulate

25   before trial, and had, with the assistance of the consulate, developed evidence for

26   presentation in mitigation in the penalty phase of Nika’s trial, there is a reasonable

27   probability that the outcome of the penalty phase of Nika’s trial would have been

28   different, that is, that the jury would not have imposed the death sentence. Therefore,
                                                  47
1    with respect to the penalty phase of his trial, the Court finds that Nika’s federal

2    constitutional rights were violated because he received ineffective assistance of trial

3    counsel, as a result of his trial counsel’s failure to inform him of his rights under the

4    Vienna Convention and contact the Yugoslavian consulate on his behalf.

5           Regarding the guilt phase of his trial, on the other hand, the Court finds, in view

6    of the strong evidence against Nika, that Nika has not shown a reasonable probability of

7    a different result had trial counsel informed him of his rights under the Vienna

8    Convention or contacted the Yugoslavian consulate on his behalf. The Court denies

9    Nika relief on Ground 6 with respect to the guilt phase of his trial.

10          Nika requests an evidentiary hearing with regard to the ineffective assistance of

11   counsel claims in Ground 6. See Motion for Evidentiary Hearing (ECF No. 168), pp. 5-6.

12   The Court grants relief on this claim with regard to the penalty phase of Nika’s trial,

13   without need for further factual development. And, regarding the ineffective assistance

14   of counsel claim in Ground 6 relative to the guilt phase of Nika’s trial, the Court finds the

15   request for an evidentiary hearing to be insubstantial. Nika’s request does not identify

16   any particular question of fact to be resolved, and he gives no indication what sort of

17   evidence he would offer. Nika’s motion for an evidentiary hearing regarding Ground 6

18   will be denied.

19                 The Constitutional Errors Relative to the Penalty Phase of
                   Nika’s Trial Were Not Harmless.
20

21          In order to obtain habeas corpus relief, the petitioner must show that

22   constitutional errors caused “actual prejudice” or had “substantial and injurious effect or

23   influence” in determining the jury's verdict. Brecht v. Abrahamson, 507 U.S. 619, 637

24   (1993) (citation omitted). “While the combined effect of multiple errors may violate due

25   process even when no single error amounts to a constitutional violation or requires

26   reversal, habeas relief is warranted only where the errors infect a trial with unfairness.”

27   Peyton v. Cullen, 658 F.3d 890, 896–97 (9th Cir. 2011) (citing Chambers v. Mississippi,

28   401 U.S. 284, 298, 302–03 (1973)). Nika meets this standard.
                                                   48
1           The errors identified by Nika in Grounds 1G and 6—ineffective assistance of

2    counsel on account of trial counsel’s failure to develop mitigating evidence concerning

3    Nika’s background and mental deficiencies, and on account of trial counsel’s failure to

4    inform him of his rights under the Vienna Convention and contact the Yugoslavian

5    consulate on his behalf—go hand in hand. The result of both was the meager case in

6    mitigation presented by the defense in the penalty phase of Nika’s trial. As the Nevada

7    Supreme Court recognized on Nika’s direct appeal, only very limited mitigating evidence

8    was presented on Nika’s behalf. See Nika, 113 Nev. at 1439-40, 951 P.2d at 1057.

9    There was essentially no mitigating evidence presented concerning Nika’s background

10   in Serbia and his neuropsychological condition. Nika has demonstrated that there was

11   significant such mitigating evidence available, and that the available evidence was

12   strong enough to have made a difference had Nika’s counsel discovered it and

13   presented it.

14          The jury found one aggravating circumstance: that the murder was committed at

15   random and without apparent motive. See Verdict, Respondents’ Exh. 50 (ECF No.

16   108-5). This Court finds that the weight of that aggravating circumstance was not great.

17   Contrary the language of the aggravating circumstance, the murder in this case was not

18   “random” and “without apparent motive” as those terms would normally be understood.

19   Rather, it is undisputed that after the victim was killed, Nika took his car. However, the

20   trial court instructed the jury that, under Nevada law, “[a] murder may be random and

21   without apparent motive if the killing of a person was not necessary to complete a

22   robbery.” Penalty Phase Jury Instructions, Respondents’ Exh. 48, Instruction No. 14

23   (ECF No. 108-3, p. 15). So, while any murder is an egregious crime, the one

24   aggravating circumstance found in this case was not one that made this murder far

25   more egregious than other first-degree murders committed in conjunction with a theft.

26          Cognizant of the nature and weight of the one aggravating circumstance found

27   by the jury, the Court finds that the failure of Nika’s counsel to develop mitigating

28   evidence concerning his background and mental deficits, and their failure and to inform
                                                  49
1    Nika of his rights under the Vienna Convention and to contact the Yugoslavian

2    consulate on his behalf, had a substantial and injurious effect in determining the jury’s

3    verdict imposing the death penalty. And, moreover, the effect of these errors on the part

4    of Nika’s counsel was exacerbated by the Mills error identified in Ground 7B. Because

5    so little mitigating evidence was presented by counsel, and because the Mills error likely

6    prevented the jury from weighing even that mitigating evidence against the aggravating

7    circumstance unless the jurors unanimously agreed upon the existence of a mitigating

8    circumstance, there ended up being little chance that any mitigating evidence at all was

9    weighed against the aggravating circumstance.

10          In sum, the Court determines that the constitutional errors identified in Grounds

11   1G, 6 (the ineffective assistance of trial counsel with respect to the penalty phase of the

12   trial) and 7B infected the penalty phase of Nika’s trial with unfairness. The Court will,

13   therefore, grant Nika habeas corpus relief, with respect to his death sentence, on

14   Grounds 1G, 6 and 7B.

15          Nika’s Other Claims

16          The Court denies Nika habeas corpus relief with respect to his other claims, as is

17   discussed below.

18                 Ground 3 - The Aggravating Circumstance

19          In Ground 3, Nika claims that his federal constitutional rights were violated “due

20   to the jury’s finding the statutory aggravating circumstance that the murder was

21   committed at random and without apparent motive, which is facially unconstitutional and

22   invalid as applied to Mr. Nika.” See Second Amended Petition (ECF No. 73), pp. 111-

23   19.

24          In the penalty phase of Nika’s trial, the jury was instructed that first-degree

25   murder could be aggravated, rendering Nika eligible for the death penalty, if the jury

26   found that “[t]he murder was committed upon Edward V. Smith at random and without

27   apparent motive.” Penalty Phase Jury Instructions, Respondents’ Exh. 48, Instruction

28   No. 12 (ECF No. 108-3, p. 13). The jury was further instructed:
                                                  50
1                  A murder may be random and without apparent motive if the killing
            of a person was not necessary to complete a robbery.
2

3    Id., Instruction No. 14 (ECF No. 108-3, p. 15). The jury returned a verdict finding this

4    aggravating circumstance and imposing the death penalty. See Verdict, Respondents’

5    Exh. 50 (ECF No. 108-5). The jury did not find the murder to be aggravated as

6    committed in the course of a robbery or attempted robbery. See id.

7           Nika asserted this claim on his direct appeal, and the Nevada Supreme Court

8    denied the claim, stating in a divided opinion that Nika “fails to raise an issue not

9    previously addressed by this court in its numerous other opinions upholding the

10   constitutionality of NRS 200.033(9),” and declining to revisit the issue. See Opinion,

11   Respondents’ Exh. 81, p. 15 (ECF No. 111-5, p. 16) (citing Lane v. State, 110 Nev.

12   1156, 881 P.2d 1358 (1994); Paine v. State, 110 Nev. 609, 877 P.2d 1025 (1994), cert.

13   denied, 514 U.S. 1038 (1995); Bennett v. State, 106 Nev. 135, 787 P.2d 797 (1990);

14   Moran v. State, 103 Nev. 138, 734 P.2d 712 91987); and Ford v. State, 102 Nev. 126,

15   717 P.2d 27 (1986)). The Nevada Supreme Court ruled, further, that the evidence

16   supported application of the aggravator because the jury could have found that the

17   killing was not necessary to complete a robbery. See id. at 16-18 (ECF No. 111-5, pp.

18   17-19) (citing Lane, supra; Paine, supra; Bennett, supra; and Moran, supra). One justice

19   concurred, stating his opinion that the aggravator could have properly applied whether

20   or not the jury found that a robbery occurred. See id., Maupin, J., concurring (ECF No.

21   111-5, pp. 24-25). One justice dissented, stating his opinion that the evidence did not

22   support a finding that the murder was random and without motive, because there was

23   evidence that Nika killed Smith out of anger or to commit a robbery. See id., Springer,

24   J., dissenting (ECF No. 111-5, pp. 26-31). Another justice dissented, stating his opinion

25   that NRS 200.033(9) should not be applied in the context of a robbery where a jury finds

26   the killing unnecessary for the robbery, that the jury instructions should define the terms

27   “random,” “apparent,” and “motive” consistent with their usual meanings, and that it was

28   improper for the State to argue during the guilt phase of the trial that Nika acted with a
                                                  51
1    motive—anger or robbery—and then argue during the penalty phase that he acted

2    without a motive. See id., Rose, J., dissenting (ECF No. 111-5, pp. 36-41).

3           Nika also asserted this claim in his first state habeas action. In that action, the

4    Nevada Supreme Court again denied relief on the claim, distinguishing Nika’s case from

5    the case of Leslie v Warden, 118 Nev. 773, 59 P.3d 440 (2002), in which—after Nika’s

6    direct appeal but before the appeal in his first state habeas action—the Nevada

7    Supreme Court disavowed the jury instruction applying the aggravator where a killing

8    was unnecessary to complete a robbery, and ruled that the “aggravator only applies to

9    situations in which the defendant selected his victim without a specific purpose or

10   objective and his reasons for the killing are not obvious or easily understood.” Leslie,

11   118 Nev. at 782, 59 P.3d at 446. The Nevada Supreme Court stated that the concerns

12   expressed in Leslie are not present in Nika’s case, because Nika was not charged with

13   robbery and the jury rejected the robbery aggravator, and because the evidence in

14   Nika’s case supported the finding that Nika murdered Smith at random and without

15   apparent motive, unrelated to the taking of Smith’s property. The court concluded:

16          Although Leslie altered the scope of the challenged aggravator, Nika fails
            to persuade us that the doctrine of the law of the case should be
17          abandoned under the particular facts of his case. Consequently, we
            conclude that the district court did not err by summarily dismissing this
18          claim.
19   Nika, 124 Nev. at 1298-1300, 198 P.3d at 857-58.

20          An aggravating circumstance must “genuinely narrow the class of persons

21   eligible for the death penalty and must reasonably justify the imposition of a more

22   severe sentence on the defendant compared to others found guilty of murder.” Zant v.

23   Stephens, 462 U.S. 862, 877 (1983). To do so, the aggravating circumstance “may not

24   apply to every defendant convicted of a murder; it must apply only to a subclass of

25   defendants convicted of murder.” Tuilaepa v. California, 512 U.S. 967, 972 (1994). And,

26   it must not be unconstitutionally vague. Id.

27          The Court determines that the Nevada Supreme Court’s denial of this claim was

28   not contrary to, or an unreasonable application of, Supreme Court precedent and was
                                                    52
1    not based on an unreasonable determination of the facts in light of the evidence. The

2    Court finds that it was not unreasonable for the Nevada Supreme Court to conclude that

3    the aggravator was not unconstitutionally vague, and that it narrowed, at least

4    somewhat, the range of murders to which the death penalty applied. The terms

5    “random” and “apparently without motive” do not necessarily need definition to be

6    understandable. And, as the Nevada Supreme Court ruled on the appeal in Nika’s first

7    state habeas action, in view of the evidence at trial, the jury could have found that the

8    murder was unnecessary for the commission of a robbery, and was “random and

9    apparently without motive” as defined for the jury under Nevada law.

10          With respect to Nika’s other arguments—that the application of the aggravator

11   violated his constitutional right of equal protection under the law, that the aggravator

12   subjects less culpable murders to the death penalty, and that the aggravator results in

13   an unconstitutional shift of the burden of proof—Nika does not show the Nevada

14   Supreme Court’s rejection of any of those theories to have been contrary to, or an

15   unreasonable application of, Supreme Court precedent.

16          The Court will deny Nika relief with respect to Ground 3.

17                 Grounds 1C and 5 - Nika’s Statements to the Police

18          In Ground 5, Nika claims that his federal constitutional rights were violated “due

19   to the improper admission of Mr. Nika’s custodial incriminating statements in violation of

20   Miranda v. Arizona.” See Second Amended Petition (ECF No. 73), pp. 128-43. In

21   Ground 1C, Nika claims that his federal constitutional rights were violated as a result of

22   ineffective assistance of his trial counsel because “[t]rial counsel were ineffective in

23   litigating the motion to suppress Mr. Nika’s statements to police.” See id. at 53-62.

24          Nika made incriminating statements on three occasions. On August 29, 1994,

25   upon his arrest in Chicago, Nika made statements to Chicago police detectives, in

26   which he repeatedly changed his story about how he came to possess the victim’s car.

27   The next day, August 30, 1994, Nevada police officers arrived in Chicago and

28   questioned Nika, and he again made inconsistent statements and an admission. Then,
                                                  53
1    two days later, on September 2, 1994, when he was being booked into the Washoe

2    County Detention Center, after he was returned to Nevada, Nika made an admission in

3    a response to a question asked by the jail booking officer. Evidence of the first and third

4    of these statements was admitted into evidence in the guilt phase of Nika’s trial. See

5    Second Amended Petition (ECF No. 73), pp. 128-29, 136. The trial court suppressed

6    evidence of the second of Nika’s statements, the statement made to the Nevada police

7    officers in Chicago. See id. at 136.

8            A person subjected to custodial interrogation must be advised that “he has the

9    right to remain silent, that any statement he does make may be used as evidence

10   against him, and that he has a right to the presence of an attorney.” Miranda v. Arizona,

11   384 U.S. 436, 444 (1966). “To admit an inculpatory statement made by a defendant

12   during custodial interrogation, the defendant’s waiver of Miranda rights must be

13   voluntary, knowing, and intelligent.” United States v. Shi, 525 F.3d 709, 727 (9th Cir.

14   2008) (internal quotation marks and citation omitted). In determining the knowing and

15   intelligent nature of the waiver, courts are to consider the totality of the circumstances.

16   See United States v. Crews, 502 F.3d 1130, 1140 (9th Cir. 2007); United States v.

17   Gamez, 301 F.3d 1138, 1144 (9th Cir. 2002). “[T[he waiver must have been made with

18   a full awareness of both the nature of the right being abandoned and the consequences

19   of the decision to abandon it.” Moran v. Burbine, 475 U.S. 412, 421 (1986). With

20   respect to the voluntariness of the waiver, “the relinquishment of the right must have

21   been voluntary in the sense that it was the product of a free and deliberate choice rather

22   than intimidation, coercion, or deception.” Id.

23           On Nika’s direct appeal, the Nevada Supreme Court ruled, sua sponte, as

24   follows, with respect to the statements Nika made to the officer at the Washoe County

25   jail:

26                    On September 1, 1994, after being extradited to Nevada from
             Illinois, Nika was booked into the Washoe County jail. The following day,
27           Washoe County Deputy Colleen Villa called Nika aside. Villa worked in the
             county jail’s classification unit and it was her job to place prisoners in an
28           environment where they did not present a danger to themselves or others.
                                                  54
            To facilitate the placement process, Villa asked every prisoner a series of
1           questions from a pre-printed questionnaire. One of the questions on the
            form was, “Have you ever assaulted or battered anyone?” When Villa
2           asked Nika this question, he answered that he had fought with a man one
            evening around 9 p.m. or 9:30 p.m. and that the man was dead. Nika also
3           stated that a gun was placed to a head, but Villa was unsure of who
            placed the gun to whose head. Nevertheless, Villa did not pursue the
4           answer nor ask for a clarification from Nika. She merely continued down
            the list of questions on the form.
5
                    The dissent contends that because Villa knew Nika was arrested
6           for murder, she would reasonably foresee the questionnaire would elicit an
            incriminating response from Nika; and therefore, she engaged in a
7           custodial interrogation by merely reading the questionnaire. Taken a step
            further, if Villa knew nothing about Nika, the exact same question would
8           not be a custodial interrogation under this analysis. We find this factual
            distinction unpersuasive. Villa asked the same questions of every
9           prisoner. Villa testified she never asked for clarification from a prisoner nor
            did she do anything other than move on to the next question. Interestingly,
10          when Nika’s counsel was questioned as to why this issue was not raised
            on appeal, he stated Nika conceded it was merely routine questioning for
11          the purpose of classification and not a custodial interrogation.
12                  Moreover, the safety of prisoners in custody is the purpose behind
            these questions. There is no getting around this type of question when
13          trying to determine the threat, if any, a particular prisoner may pose to
            another. While the State can control many things, it cannot control what a
14          prisoner might say when asked a particular question. Therefore, the
            district court did not err in determining that no custodial interrogation
15          occurred.
16   Nika, 113 Nev. at 1438-39, 951 P.2d at 1056-57. A dissenting justice wrote that, in his

17   opinion, the questioning of Nika at the Washoe County jail was an interrogation, subject

18   to the Miranda rule, and it was a violation of Nika’s constitutional rights to not exclude

19   Nika’s response from evidence. Id., 113 Nev. at 1445-48, 951 P.2d at 1061-63 (Rose,

20   J., dissenting).

21          Nika then raised this claim in his first state habeas action. See Second

22   Supplemental Petition for Writ of Habeas Corpus, Respondents’ Exh. 146, pp. 21-36

23   (ECF No. 119-1, pp. 22-37). The state district court denied the claim (see Order

24   Granting Motion to Dismiss, Respondents’ Exh. 150 (ECF No. 120-3)), and the Nevada

25   Supreme Court affirmed without discussion. Nika, 124 Nev. at 1291-92, 198 P.3d at

26   852-53.

27          The Nevada Supreme Court’s ruling that the questioning by the jail booking

28   officer was not an interrogation was not contrary to, or an unreasonable application of,
                                                  55
1    United States Supreme Court precedent, and was not based on an unreasonable

2    determination of the facts in light of the evidence. See Pennsylvania v. Muniz, 496 U.S.

3    582, 600-01 (1990); Rhode Island v. Innis, 446 U.S. 291, 298-302 (1980). It was not

4    unreasonable for the Nevada Supreme Court to conclude that the booking officer’s

5    questioning was not such that she should have known it to be reasonably likely to elicit

6    an incriminating response from Nika. See Muniz, 496 U.S. at 600-01; Innis, 446 U.S. at

7    298-302; see also Transcript of Proceedings, June 7, 1995, Respondents’ Exh. 23, pp.

8    147-57 (ECF No. 98-1, pp. 148-58).

9           Regarding his statements to the Chicago police, Nika claims that his waiver of his

10   Miranda rights with respect to those statements was not voluntary, knowing and

11   intelligent, because of his limited English proficiency, limited education, limited contact

12   with the American criminal justice system, and limited cultural awareness. It was not

13   unreasonable for the Nevada Supreme Court to deny relief on this claim. Taking into

14   account the evidence presented in the trial court (see Transcript of Proceedings,

15   June 7, 1995, Respondents’ Exh. 23, pp. 8-207 (ECF No. 98-1, pp. 9-208); Transcript of

16   Proceedings, June 8, 1995, Respondents’ Exh. 24, pp. 3-127 (ECF No. 99-1, pp. 4-

17   128)), and all the circumstances, the Nevada Supreme Court could reasonably have

18   ruled that Nika voluntarily, knowingly and intelligently waived his Miranda rights.

19          Nika claims, in Ground 1C, that his trial counsel were ineffective for failing to

20   argue, in support of the motion to suppress his statements, that Nika could not have

21   voluntarily, intelligently and knowingly waived his Miranda rights because of his

22   upbringing in Yugoslavia, his cultural background and his cognitive deficits. See Second

23   Amended Petition (ECF No. 73), pp. 53-62. Nika also claims that his trial counsel were

24   ineffective, with respect to the motion to suppress, because they did not effectively

25   support his contention that that he had poor command of the English language,

26   primarily because they retained an unqualified expert. See id.

27          Nika raised this claim of ineffective assistance of his trial counsel for the first time

28   in state court in his second state habeas action, and it was ruled procedurally barred in
                                                   56
1    that action. See Order entered March 16, 2017 (ECF No. 151), pp. 7-8. On the appeal in

2    that action, the Nevada Supreme Court ruled, as follows, that Nika did not make a

3    showing of cause and prejudice, under state law, to overcome the procedural bar:

4                   Nika contends that trial counsel were ineffective for failing to
            present the following witnesses to testify during his suppression hearing:
5           (1) an expert witness to testify about cultural differences and his cognitive
            deficits, (2) lay witnesses to corroborate his poor English skills, (3) an
6           expert familiar with the Yugoslavian legal system to testify that Nika
            would concede guilt because he feared torture and that Nika should have
7           expected the automatic appointment of counsel in the case of a serious
            offense, and (4) a Roma cultural expert to demonstrate that Nika
8           perceived that police officers would treat him unfairly as he was Roma.
            He asserts the district court erred in concluding that post-conviction
9           counsel was not ineffective for failing to litigate this claim of ineffective
            assistance of trial counsel in an effective manner.
10
                     We conclude that Nika failed to demonstrate that he was prejudiced
11          by post-conviction counsels’ omission of this trial-counsel claim. Nika’s
            proposed new evidence is unpersuasive because it is largely internally
12          inconsistent as some of that evidence showed that Nika had cognitive
            difficulties and confessed because he feared torture by the authorities,
13          while other evidence portrayed him as sophisticated enough with the
            Serbian justice system to expect appointed counsel during his
14          interrogation. The evidence is also inconsistent with the trial record—his
            proffered fear of torture was undermined by the fact that he made
15          requests for food and cigarettes during the brief interrogation. Therefore,
            this evidence does not undermine the testimony presented in the trial
16          court that Nika had communicated in English with jail staff, detectives,
            and another inmate or show that his waiver was not knowing or
17          voluntary. See Berghuis v. Thompkins, 560 U.S. 370, 382 (2010)
            (admitting evidence where the prosecution demonstrates that an accused
18          knowingly and voluntarily waived his right to remain silent). Moreover,
            there was sufficient evidence apart from the statement to sustain his
19          conviction, including witnesses who placed him in the area of the murder
            with the victim, the victim's blood on Nika’s clothing, the victim’s
20          belongings in Nika’s possession, and Nika’s self-incriminating statements
            to another inmate. Given these circumstances, we are not convinced that
21          post-conviction counsels’ omission of this trial-counsel claim was
            objectively unreasonable or resulted in prejudice. Therefore, Nika failed
22          to demonstrate that the district court erred in denying this claim.
23   Order of Affirmance, Respondents’ Exh. 196, pp. 7-8 (ECF No. 125-4, pp. 8-9).

24          This Court agrees with the Nevada Supreme Court’s conclusion in this regard.

25   Nika has not shown cause and prejudice, under Martinez, with respect to this claim.

26   Nika’s counsel in his first state habeas action was not ineffective for not asserting that

27   trial counsel were ineffective with respect to their litigation of the motion to suppress,

28   and Nika was not prejudiced.
                                                  57
1           Therefore, the Court will deny Nika relief with respect to Grounds 1C and 5.

2           Nika requests leave of court to conduct discovery regarding Grounds 1C and 5,

3    and he requests an evidentiary hearing regarding Ground 1C. See Motion for Discovery

4    (ECF No. 166), pp. 24-29, 47-48; Motion for Evidentiary Hearing (ECF No. 168), p. 12.

5    Regarding Ground 5, as the Court resolves the claim under 28 U.S.C. § 2254(d), the

6    Court will deny Nika’s request for factual development regarding the claim. Regarding

7    Ground 1C, Nika proposes discovery with respect to his English proficiency and cultural

8    factors that allegedly affected his waivers, subjects unrelated to the grounds on which

9    the claim is denied. The suggested discovery would have no effect on the Court’s

10   resolution of this claim. The Court finds that Nika has not shown good cause for

11   discovery, and the Court will deny this request for discovery on this claim. As for Nika’s

12   request for an evidentiary hearing on Ground 1C, the Court finds that request to be

13   insubstantial. Nika mentions Ground 1C only in passing in his motion for evidentiary

14   hearing and does not provide any argument as to what factual issue should be

15   addressed or what sort of evidence he would seek to present. The Court will deny

16   Nika’s motions for discovery and an evidentiary hearing with respect to these claims.

17                 Grounds 1F2, 4A and 8 - Nika’s Statements to Nathanial Wilson

18          In Ground 4A, Nika claims that his federal constitutional rights were violated

19   because Nathanial Wilson, acting as an agent of the State, elicited statements from

20   Nika in the Washoe County Jail, without Nika’s counsel present, after Nika’s right to

21   counsel had attached, and because “[t]he State committed misconduct by failing to

22   disclose an executory promise of benefits made to witness Nathanial Wilson.” See

23   Second Amended Petition (ECF No. 73), pp. 120-26. In Ground 8, Nika claims that his

24   federal constitutional rights were violated “due to the trial court’s improper, repeated

25   ex parte contacts with the State regarding an executory promise of benefits to State’s

26   witness Nathanial Wilson.” See id.at 160-61. In Ground 1F2, Nika claims that his federal

27   constitutional rights were violated as a result of ineffective assistance of his trial counsel

28   because “[t]rial counsel were ineffective for failing to investigate and present evidence
                                                  58
1    that Nataniel Wilson was acting as an agent of the State, and received benefits in

2    exchange for his testimony.” See id. at 77-78.

3           Nika asserted these claims in state court, and the Nevada Supreme Court ruled

4    on them on their merits.

5           With respect to Nika’s claims in Grounds 4A and 8, the state district court held an

6    evidentiary hearing (see Transcript of Proceedings, Respondents’ Exhs. 122, 123 (ECF

7    Nos. 116-12, 117-1)), and denied the claims, and, on appeal, the Nevada Supreme

8    Court affirmed, ruling as follows:

9                  Nika claims that the State’s use of Wilson, the jailhouse informant,
            was unconstitutional. The district court held an evidentiary hearing on this
10          claim and rejected it, providing factual findings and legal conclusions. The
            State has not disputed that Nika could not have raised this issue on direct
11          appeal, apparently because he did not learn of and had no reason to know
            of the pretrial meetings regarding Wilson until sometime after his appeal
12          was decided. The question is whether the claim warrants any relief. We
            conclude that it does not.
13
                                             *   *    *
14
                    Nika’s first contention is that the State’s use of Wilson violated
15          Nika’s Sixth Amendment right to counsel. He cites Massiah v. United
            States [footnote: 377 U.S. 201, 205-07, 84 S.Ct. 1199, 12 L.Ed.2d 246
16          (1964); see also Fellers v. United States, 540 U.S. 519, 124 S.Ct. 1019,
            157 L.Ed.2d 1016 (2004) (same)], which holds that the Sixth Amendment
17          right to counsel prevents admission of evidence of a defendant’s
            statements which have been deliberately elicited by a government agent
18          after the right has attached. Nika enjoyed such a right when he spoke to
            Wilson because adversarial proceedings had begun [footnote: Estelle v.
19          Smith, 451 U.S. 454, 469-70, 101 S.Ct. 1866, 68 L.Ed.2d 359 (1981)
            (stating that the Sixth Amendment right to counsel attaches once
20          adversarial proceedings have been initiated); see also U.S. Const. amend
            VI] and he was represented by the Public Defender. He fails, however, to
21          show that Wilson acted as an agent of the State when he first gained
            incriminating information from Nika. Determining whether a person acted
22          as a state agent depends on the facts and circumstances of each case
            and presents a mixed question of fact and law. [Footnote: Simmons v.
23          State, 112 Nev. 91, 99, 912 P.2d 217, 221 (1996).]
24                 Nika speculates that the police “approached” Wilson and “baited”
            him into eliciting information about Nika. This speculation lacks hard
25          evidence. Nika points out that when Wilson was interviewed on October
            11, 1994, he first spoke about another inmate until the interviewing
26          detective expressly asked about Nika. This does not indicate that Wilson
            was a state agent: he had already talked with Nika and had already told a
27          deputy at the jail that he had information from Nika. Nika points out that
            the detective did not refuse Wilson’s offer to gather more information. In
28          the interview, when Wilson remarked that he could find out more about the
                                                 59
     gun Nika used, the detective did not respond. This detail is germane to
1    Wilson’s status after the interview when he gained further information from
     Nika; it does not somehow retroactively render him a state agent in his
2    earlier conversations with Nika. Nika also claims that the transcript of the
     interview is not complete (or that prosecutor Stanton “blatantly lied”)
3    because the transcript differs from the description of the interview Stanton
     gave to the trial court more than two weeks later and because the
4    transcript shows that the detective spoke to Wilson while the tape recorder
     was off despite stating otherwise. We conclude that these discrepancies
5    are trivial. Nika also stresses that a report by a jail deputy referred to
     Wilson as “my informant” and speculates that other police reports are
6    missing. But “informant” is not synonymous with “agent,” and speculation
     unsupported by facts is of no value. In the end, Nika presents no proof,
7    most notably no testimony or even affidavit by Wilson, to contradict the
     evidence that Wilson did not act on behest of the State initially. This
8    evidence includes Wilson’s trial testimony, prosecutor Stanton’s testimony
     at the post-conviction hearing and his original representations to the trial
9    court, prosecutor Viloria’s post-conviction testimony, and the timing and
     substance of events in Wilson’s own case, discussed below.
10
             Wilson’s status after his first interview with the detective and after
11   Stanton ensured that the Public Defender would be discharged and that
     Wilson would continue to have access to Nika is not so clear. When during
12   the interview Wilson remarked that he could find out more about the gun,
     he revealed that he thought his role might be to gather more information
13   for officials. Neither the detective nor anyone else dissuaded him from this
     idea, and his trial testimony indicates that he then actively elicited more
14   information from Nika. Furthermore, when Stanton made sure that Wilson
     stayed in proximity to Nika, Stanton was aware of Wilson’s remark, having
15   observed the interview. Stanton was also aware that the two inmates had
     formed a relationship in which Nika confided in Wilson. But even assuming
16   these facts establish that after the interview Wilson acted as an agent of
     the State [footnote: Cf., e.g., People v. Whitt, 36 Cal.3d 724, 205 Cal.Rptr.
17   810, 685 P.2d 1161, 1168-73 (1984) (concluding that though question was
     close and difficult, inmate informant’s conduct was not attributable to the
18   state), limitation on other grounds recognized by People v. Marquez, 1
     Cal.4th 553, 3 Cal.Rptr.2d 710, 822 P.2d 418 (1992)], Nika was not
19   prejudiced because Wilson obtained the primary incriminating evidence—
     that Nika admitted in some detail to shooting the victim—before
20   approaching the authorities. The little information that Wilson obtained
     later, mainly that the murder weapon was an automatic, was insignificant.
21
             Nika also suggests that Stanton made an implicit agreement with
22   Wilson for his testimony without revealing it to the defense or the jury. This
     would violate due process under Brady v. Maryland [footnote: 373 U.S. 83,
23   83 S.Ct. 1194, 10 L.Ed.2d 215 (1963)] and its progeny because acts
     which imply an agreement or understanding with a witness are relevant to
24   credibility and must be disclosed. [Footnote: See Giglio v. United States,
     405 U.S. 150, 155, 92 S.Ct. 763, 31 L.Ed.2d 104 (1972); Jimenez v. State,
25   112 Nev. 610, 622, 918 P.2d 687, 695 (1996).] But again Nika fails to
     provide facts to support his claim. The most that he demonstrates is that
26   according to Stanton’s pretrial representation to the trial court, Wilson at
     his interview “informed the detectives that he would like some
27   consideration for his testimony, although no specifics were given or
     requested by him.” However, prosecutors Stanton and Viloria both testified
28   at the post-conviction hearing that regardless of any expectations on
                                          60
     Wilson’s part, they neither offered nor provided him with any benefits in
1    exchange for his testimony.
2            Moreover, the timing and substance of events in Wilson’s own case
     in 1994 repel Nika’s assertion that Wilson expected and received leniency
3    in return for his assistance in Nika’s case. On September 29, Wilson
     pleaded guilty to unlawful sale of a controlled substance, having reached a
4    plea agreement requiring the State to concur with the recommendation of
     the Division of Parole and Probation. About a week passed before Wilson
5    approached officers at the jail, on or around October 7, with information
     about Nika, and the detective interviewed Wilson on October 11. The
6    Division completed its presentence investigation report on Wilson on
     November 7, recommending a suspended sentence and probation. In
7    Wilson’s statement attached to the report, he proclaimed a general
     willingness to help police, but nothing in the report noted his assistance in
8    Nika’s case. Wilson was sentenced on November 16, more than seven
     months before Nika’s trial, and again his assistance in Nika's case was not
9    raised. Thus, Wilson first offered to give information against Nika only after
     reaching a plea agreement in his own case, and he testified against Nika
10   long after being sentenced himself.
11           Nika infers from Stanton’s presence at Wilson’s sentencing that
     Stanton must have spoken to District Judge Kosach on Wilson’s behalf.
12   No other evidence supports this inference, and Stanton denied it. Stanton
     did not recall attending the sentencing, but there is no need to assume
13   that he was there to benefit Wilson. It is possible that he attended to
     ensure that the Public Defender withdrew from representing Wilson and/or
14   to see whether Wilson would be in prison or would have to be subpoenaed
     to testify at Nika’s trial. (Wilson’s eventual presence was secured from
15   California by a material witness order and bench warrant.) Regardless,
     Nika fails to provide any proof that Stanton intervened on Wilson’s behalf
16   or that Wilson received any benefit from testifying against Nika.
17           Next, Nika contends that the pretrial meetings between the trial
     court, Stanton, and at times the Public Defender violated his due process
18   right to disclosure of exculpatory information and his right to conflict-free
     counsel. In condemning the meetings, Nika relies again on his claims that
19   Wilson was an agent of and had reached an agreement with the State.
     These contentions are unavailing. As explained above, Wilson initially
20   acted on his own in gaining the primary incriminating evidence from Nika,
     the Public Defender acted to protect Nika’s interests in warning him not to
21   speak to other inmates, and there is no showing that Wilson made an
     agreement with the State. Nika also claims that Stanton told the defense
22   nothing about Wilson, leaving the defense unable to impeach Wilson’s
     claim that he had no ulterior motive in testifying against Nika. Actually, the
23   State informed the defense before trial about Nika’s admissions to Wilson.
     It appears that the only information not disclosed was Stanton’s
24   observation that Wilson told detectives that he would like some
     consideration for his testimony. Nika emphasizes that Wilson testified he
25   came forward to police because Nika “just didn't have no heart” and that
     the prosecutor relied on this testimony in the penalty phase. Nevertheless,
26   even assuming that Stanton should have informed the defense of Wilson’s
     statement regarding consideration, we agree with the district court that
27   Nika failed to demonstrate prejudice: even if Wilson approached officers
     hoping to gain some benefit and the jury had learned this, there was no
28   reasonable probability of a different result in Nika's trial.
                                          61
1                   The district court did not err in denying this claim.
2    Nika, 120 Nev. at 607-11, 97 P.3d at 1145-48.

3           With respect to Nika’s claim based on Massiah, in Ground 4A, this Court

4    determines that the Nevada Supreme Court’s ruling was not contrary to, or an

5    unreasonable application of, that case, and was not based on an unreasonable

6    determination of the facts in light of the evidence. In light of the evidence, it was

7    reasonable to conclude that, at least before Wilson met with the detective, he was not

8    an agent of the State. And, further, it was reasonable to conclude that after that

9    meeting, any additional information that Wilson learned from Nika had no significant

10   impact at trial.

11          Similarly, with respect to Nika’s claim based on Brady, in Ground 4A, the Nevada

12   Supreme Court’s ruling was not contrary to, or an unreasonable application of, that

13   case, and was not based on an unreasonable determination of the facts in light of the

14   evidence. Nika’s claim is that the State did not disclose to the defense the existence of

15   an agreement with Wilson, under which he would receive consideration in return for

16   gathering evidence against Nika and/or testifying at trial, but, in light of the evidence, it

17   was not unreasonable for the Nevada Supreme Court to conclude that there was no

18   such agreement. Nika makes no showing that any exculpatory evidence was withheld

19   from the defense.

20          Turning to Nika’s claim, in Ground 8, that his constitutional rights were violated

21   as a result of the trial court’s ex parte communications with the prosecution regarding

22   Wilson, that claim fails because Nika does not point to any United States Supreme

23   Court precedent that is contrary to, or that was misapplied in, the Nevada Supreme

24   Court’s ruling.

25          And, regarding Nika’s related claim of ineffective assistance of his trial counsel,

26   in Ground 1F2, Nika does not make a showing how his trial counsel performed

27   unreasonably, and he does not make a showing how his trial counsel could have done

28   anything different that might have brought a different outcome at trial. The Nevada
                                                   62
1    Supreme Court’s ruling, affirming denial of relief on this claim, was not contrary to, or an

2    unreasonable application of Strickland, and was not based on an unreasonable

3    determination of the facts in light of the evidence.

4           The Court will deny Nika habeas corpus relief on Grounds 1F2, 4A and 8.

5           Nika requests discovery regarding Grounds 1F2 and 4A. See Motion for

6    Discovery (ECF No. 166), pp. 29-42. However, as the Court denies these claims under

7    28 U.S.C. § 2254(d), further factual development is foreclosed, and there is no good

8    cause for the discovery. Nika’s request for discovery here will be denied.

9                  Ground 1F1 - Defense Theory

10          In Ground 1F1, Nika claims that his federal constitutional rights were violated as

11   a result of ineffective assistance of his trial counsel because “[t]rial counsel were

12   ineffective for failing to investigate and present an argument that Mr. Nika was provoked

13   and acted in the heat of passion, or in self-defense.” See Second Amended Petition

14   (ECF No. 73), pp. 73-77.

15          Nika asserted this claim in his first state habeas action, and the Nevada Supreme

16   Court affirmed the denial of relief on the claim, as follows:

17                  Nika contends that the district court improperly dismissed his claim
            that trial counsel provided ineffective assistance by pursuing a defense
18          that someone else murdered Smith rather than the theory that Nika killed
            Smith in self-defense. We disagree. Nika told the police that he did not kill
19          Smith and actually purchased Smith’s car. And he repeatedly told trial
            counsel that he did not kill Smith. Further, jailhouse informant Wilson
20          testified that Nika admitted to shooting Smith in the head after striking
            Smith with a crowbar. Moreover, the medical evidence showed that Smith
21          suffered three blunt trauma wounds and skull fractures on the back of his
            head, one of which was inflicted while Smith was lying face down. And
22          Smith suffered a single contact bullet wound on his forehead that was
            consistent with the gun being placed directly on his skin when it was fired.
23          This evidence belies a self-defense theory. Based on Nika’s statement to
            the police denying his involvement in Smith’s murder and his repeated
24          denials to counsel, challenging the State’s evidence against Nika as
            insufficient to prove that he was the killer was reasonable. We conclude
25          that Nika failed to adequately substantiate his claim that counsel’s
            decision to pursue a defense that someone other than Nika killed Smith
26          was unreasonable or that but for counsel's decision to pursue this
            defense, there was a reasonable probability of a different outcome.
27          Therefore, we conclude that the district court did not err by summarily
            dismissing this claim.
28
                                                  63
1    Nika, 124 Nev. at 1292, 198 P.3d at 853.

2          Nika asserted such a claim again in his second state habeas action, and the

3    Nevada Supreme Court ruled that the claim was procedurally barred, and that Nika did

4    not show cause and prejudice to overcome the procedural bar, as follows:

5                  Nika argues that the district court erred in denying his claim that
           post-conviction counsel were ineffective for failing to litigate trial counsels’
6          failure to refute the evidence of first-degree murder. He asserts that trial
           counsel were ineffective for failing to develop evidence that Nika may
7          have acted in self-defense or the heat of passion in response to the victim
           attempting to rob him at gunpoint or evidence that might explain why he
8          was not forthcoming with the police.
9                   We have previously concluded that the physical evidence in this
           case belies a claim of self-defense and instead shows a calculated effort
10         to kill the victim. Nika v. State (Nika III), 124 Nev. 1272, 1295, 198 P.3d
           839, 854 (2008). The victim was shot while he was lying helpless on the
11         ground after being felled by three strikes to the back of his head. Id. at
           1277, 198 P.3d at 843. As he could not have been a threat at the time
12         he was shot, self-defense is not a viable defense. See Runion v. State,
           116 Nev. 1041, 1051, 13 P.3d 52, 59 (2000) (acknowledging that the
13         killing of another in self-defense is justified where the person who does the
           killing “actually and reasonably believes” that he is in imminent danger of
14         death or great bodily injury from the assailant and the use of force that
           might cause death of the assailant is “absolutely necessary under the
15         circumstances ... for the purpose of avoiding death or great bodily injury
           to himself”). Further, as the victim was struck at least once while lying
16         face down and then turned over and shot in the forehead, there was
           undoubtedly time to reflect and deliberate on the course of action.
17         Therefore, Nika did not demonstrate that psychological evidence or
           argument for a lesser degree of homicide would have altered the outcome
18         of trial. For these reasons, a trial-counsel claim based on the failure to
           refute the evidence of first-degree murder with evidence of self-defense or
19         heat of passion would not have had merit. We cannot fault post-conviction
           counsel for omitting it.
20
                  Nika also failed to demonstrate that post-conviction counsel
21         were ineffective for failing to introduce the testimony of a Roma cultural
           expert to explain how his distrust of the police prevented him from
22         asserting that he acted in self-defense during his first interview. However,
           expert testimony explaining Nika’s propensity to lie to police does not
23         render any account that he gave to police any more credible than any
           other account. Moreover, the physical evidence at the scene belied any
24         claim of self-defense. Therefore, Nika failed to demonstrate that the
           testimony would have affected the outcome of the trial and that
25         postconviction counsel were ineffective for failing to introduce it during his
           prior post-conviction proceedings.
26
27   Order of Affirmance, Respondents’ Exh. 196, pp. 11-13 (ECF No. 125-4, pp. 12-14).

28
                                                  64
1           This Court finds this claim to be without merit. Given the strong evidence

2    undermining a heat-of-passion or self-defense theory, as described by the Nevada

3    Supreme Court, it was not unreasonable for trial counsel to eschew such a defense.

4    The Nevada Supreme Court’s ruling, in Nika’s first state habeas action, was not

5    contrary to, or an unreasonable application of, Supreme Court precedent and was not

6    based on an unreasonable determination of the facts in light of the evidence.

7           Nika contends that, in light of the new evidence presented in this case and in his

8    second state habeas action, including evidence regarding his cultural background and

9    his neuropsychological condition, the Court should treat this claim as procedurally

10   defaulted, should find under Martinez that his counsel was ineffective in his first state

11   habeas action, or should find that the fact-finding process in Nika’s first state habeas

12   action with respect to this claim was defective, and should rule on the claim de novo,

13   without granting the Nevada Supreme Court’s ruling deference under 28 U.S.C.

14   § 2254(d). This approach would not change the outcome. Viewing the claim de novo

15   and taking into consideration all the evidence presented in support of the claim in this

16   case, the result would be the same. In this Court’s view, trial counsel was not

17   unreasonable, in hindsight, for not asserting a heat-of-passion or self-defense theory

18   that was contrary to representations made by Nika, and Nika was not prejudiced. The

19   strong evidence weighing against a heat-of-passion or self-defense theory does not

20   allow for such second-guessing of trial counsel’s strategy.

21          The Court denies Nika relief with respect to Ground 1F1.

22          Nika requests discovery and an evidentiary hearing regarding Ground 1F1. See

23   Motion for Discovery (ECF No. 166), pp. 29-40; Motion for Evidentiary Hearing (ECF

24   No. 168), pp. 5, 12. However, as the Court denies the claim under 28 U.S.C. § 2254(d),

25   and as it appears the proposed discovery and the evidence that would apparently be

26   proffered at an evidentiary hearing would not affect the Court’s reasons for denying the

27   claim even if it were considered de novo, there is no good cause for the discovery, and

28
                                                  65
1    there is no showing that an evidentiary hearing is warranted. Those requests will be

2    denied.

3                  Grounds 1D, 9B and 9C - Juror Voir Dire

4           Nika asserts three claims involving juror voir dire at his trial. In Ground 1D, Nika

5    claims that his federal constitutional rights were violated as a result of ineffective

6    assistance of his trial counsel because “[t]rial counsel were ineffective for failing to

7    conduct adequate voir dire.” See Second Amended Petition (ECF No. 73), pp. 62-71. In

8    Grounds 9B and 9C, Nika claims that his federal constitutional rights were violated as a

9    result of prosecutorial misconduct during juror voir dire. See id. at 162, 164-68.

10          Nika’s specific claims of error by his trial counsel in juror voir dire, in Ground 1D,

11   are as follows:

12          -       “Trial counsel’s questioning of the persons on the venire consisted
            for the most part of rambling personal stories followed by questions posed
13          to the entire venire that did not invoke any responses.” Second Amended
            Petition (ECF No. 73), p. 63.
14
            -     Trial counsel did not ask any questions of jurors Robert Greiner,
15          John Moon, Denise Fitts and Kathryn Main. Id.
16          -      Trial counsel failed to ask jurors Patrick Norris, Helen Coughlin,
            Linda Little, Raymond Freeman, William Schneider, Russell Horning and
17          Kevin Lassen meaningful questions to determine their fairness and
            impartiality. Id. at 64.
18
            -       Trial counsel failed to sufficiently voir dire the venire regarding the
19          military conflict in Serbia, to ensure that none were biased against Nika,
            as a Serb, as a result of media coverage of the conflict. Id. at 64-66.
20
            -        Trial counsel failed to ask questions of juror Raymond Freeman to
21          discover that he was an Air National Guardsman who served at the same
            facility as the victim, and to discover his attitudes regarding the death
22          penalty and foreigners. Id. at 66-67.
23          -     Trial counsel failed “to strike venire member Mark Porsow for
            cause, instead electing to remove him by using one of the defense’s
24          peremptory challenges.” Id. at 67-68.
25          -      Trial counsel failed to take any steps to “life qualify” the jury. Id. at
            68.
26
            -     Trial counsel made inflammatory comments that prejudiced the jury
27          against Nika. Id. at 68-69.
28
                                                   66
           -      Trial counsel failed to object to the State’s use of peremptory
1          challenges to remove persons from the venire on the basis of gender. Id.
           at 69-70.
2
           -      Trial counsel failed to object to questioning by the prosecution that
3          deprived Nika of the presumption of innocence, and that misstated the
           law. Id. at 70.
4
           -      Trial counsel failed to immediately move to strike venire member
5          Dustin Speek when he made xenophobic comments. Id. at 70-71.
6          -      Trial counsel failed to move to remove juror Russell Horning for
           cause, because he knew that his brother-in-law served in the Air National
7          Guard with the victim, and that his brother-in-law was present in the
           courtroom during the trial. Id. at 71.
8
           Nika raised these claims in state court for the first time in his second state
9
     habeas action, and they were ruled procedurally barred; Nika argued that ineffective
10
     assistance of his first post-conviction counsel was cause for the procedural bar, such as
11
     to excuse it, and the Nevada Supreme Court rejected that argument, as follows:
12
                    Nika contends that the district court erred in denying his claim that
13         post-conviction counsel were ineffective for failing to argue that trial
           counsel were ineffective during voir dire. He asserts that trial counsel were
14         ineffective for (1) failing to question some veniremembers, (2) failing to
           ask meaningful questions of other veniremembers, (3) failing to inquire
15         about veniremembers’ knowledge of the Serbian military conflict, (4) failing
           to life-qualify the venire, (5) making inflammatory comments during jury
16         selection, (6) failing to object pursuant to Batson [footnote: Batson v.
           Kentucky, 476 U.S. 79 (1986)] to the State’s use of peremptory challenges
17         to remove veniremembers based on their gender, (7) failing to object to
           prosecution questions that undermined the presumption of innocence,
18         (8) failing to strike a veniremember earlier in the process to prevent him
           from contaminating the rest of the venire, and (9) failing to remove biased
19         veniremembers. He also contends that trial counsel failed to adequately
           address State misconduct during voir dire. He asserts that if post-
20         conviction counsel had raised these claims concerning voir dire as trial-
           counsel claims, the court would not have denied them as procedurally
21         defaulted.
22                 We conclude that the district court did not err in denying these
           claims because Nika failed to show prejudice. Claims (1)-(4) are
23         based on trial counsels’ failure to make particular inquiries during voir
           dire. In general, those decisions involve trial strategy and it is not clear
24         that the strategy employed by counsel was not objectively reasonable.
           See, e.g., Stanford v. Parker, 266 F.3d 442, 453-55 (6th Cir. 2001)
25         (observing that defendant has right to life-qualify jury upon request but
           failure to do so may be reasonable trial strategy); Brown v. Jones, 255
26         F.3d 1273, 1279-80 (11th Cir. 2001) (reasonable trial strategy for counsel
           to focus jurors’ attention on the death penalty as little as possible and
27         therefore not life-qualify jurors); Camargo v. State, 55 S.W.3d 255, 260
           (Ark. 2001) (“The decision to seat or exclude a particular juror may be a
28         matter of trial strategy or technique.”). And, as to all claims but (6), supra,
                                                 67
     Nika failed to demonstrate prejudice because he failed to show that the
1    seated jury was not impartial. [Footnote set forth below.] See Wesley v.
     State, 112 Nev. 503, 511, 916 P.2d 793, 799 (1996) (stating that “[i]f the
2    impaneled jury is impartial, the defendant cannot prove prejudice”
     resulting from district court’s limitation of voir dire); see also Ham v. State,
3    7 S.W.3d 433, 439 (Mo. Ct. App. 1999) (“Even assuming it would have
     been better strategy to strike [a particular juror], we fail to see how
4    [defendant] could have been prejudiced because one qualified juror sat
     rather than another.”). Because a trial-counsel claim on any of these
5    grounds would not have entitled Nika to relief, he cannot demonstrate
     prejudice based on post-conviction counsel’s failure to raise them as such.
6
             As to the Batson-based trial counsel claim, Nika failed to
7    demonstrate that post-conviction counsels’ performance was deficient or
     that he was prejudiced by the failure to argue trial counsels'
8    ineffectiveness. Assuming that trial counsel could have demonstrated a
     prima facie case of discrimination, see Libby v. State, 113 Nev. 251, 255,
9    934 P.2d 220, 223 (1997) (explaining that State’s use of seven of nine of
     its peremptory challenges to remove women supports an inference of
10   discrimination), Nika bore the burden of ultimately demonstrating that any
     gender-neutral reason given for the strike was a pretext for discrimination,
11   Ford v. State, 122 Nev. 398, 403, 132 P.3d 574, 577 (2006); see Johnson
     v. California, 545 U.S. 162, 171 (2005) (noting the “burden of persuasion
12   ‘rests with, and never shifts from, the opponent of the strike’” (quoting
     Purkett v. Elem, 514 U.S. 765, 768 (1995))). The type of questions asked
13   of the potential jurors did not clearly indicate a discriminatory intent,
     women were not entirely eliminated from the jury or even
14   underrepresented, and the case did not appear sensitive to bias based on
     gender. See Ex Parte Trawick, 698 So. 2d 162, 168 (Ala. 1997)
15   (considering, among other factors, the manner in which a party questions
     potential jurors and disparate treatment during voir dire, as evidence of
16   discriminatory intent); State v. Martinez, 42 P.3d 851, 855 (N.M. App.
     2002) (considering, among other factors, whether cognizable group was
17   underrepresented on the jury or the case was particularly sensitive to bias
     as evidence of discriminatory intent). Nika’s speculation that the State
18   would have been unable to proffer gender-neutral reasons for the strikes
     or its reasons would be exposed as a pretext for discrimination did not
19   demonstrate that trial counsels’ failure to pursue a Batson objection was
     objectively unreasonable based on the information available at the time of
20   trial. See Rhyne v. State, 118 Nev. 1, 8, 38 P.3d 163, 167 (2002)
     (observing that counsel’s decision if and when to object is a tactical
21   decision); Ford v. State, 105 Nev. 850, 853, 784 P.2d 951, 953 (1989)
     (“[T]actical decisions are virtually unchallengeable.”).
22
             [Footnote: Nika only identifies two seated jurors who he contends
23   were biased against him: Russell Horning and Raymond Freeman. As to
     Horning, the allegation of bias is based on Horning’s discovery during trial
24   that his brother-in-law worked at the same base where the victim was
     stationed. Because Horning indicated that he did not know the victim and
25   that it would not affect his ability to impartially weigh the facts of the case,
     the record does not support the conclusion that Horning was biased. As to
26   Freeman, the allegation of bias involves his views on penalty as reflected
     in an affidavit completed roughly fifteen years after the verdict. This
27   information was not available to trial counsel and therefore could not be
28
                                           68
            the basis for a claim that trial counsel were ineffective. See Strickland, 466
1           U.S. at 689 (“A fair assessment of attorney performance requires that
            every effort be made to eliminate the distorting effects of hindsight, to
2           reconstruct the circumstances of counsel’s challenged conduct, and to
            evaluate the conduct from counsel’s perspective at the time.”). At the time
3           of trial, Freeman did not indicate that he could not follow the instructions of
            the court, or that he would impose the death penalty in every case. Based
4           on the information available to trial counsel, there were no grounds to
            remove Freeman.]
5
     Order of Affirmance, Respondents’ Exh. 196, pp. 8-11 (ECF No. 125-4, pp. 9-12).
6
            This Court agrees with the conclusion of the Nevada District Court: Nika’s post-
7
     conviction counsel was not ineffective for not asserting this ineffective assistance of trial
8
     counsel claim, and Nika was not prejudiced. Much of what Nika complains of, regarding
9
     his trial counsel’s performance at jury selection, was plainly a matter of strategy. More
10
     importantly though, Nika does not show that he was prejudiced by the alleged
11
     shortcomings of his trial counsel with respect to jury selection.
12
            “Establishing Strickland prejudice in the context of juror selection requires a
13
     showing that, as a result of trial counsel's failure to exercise peremptory challenges, the
14
     jury panel contained at least one juror who was biased.” Davis v. Woodford, 384 F.3d
15
     628, 643 (9th Cir. 2004) (citing United States v. Quintero–Barraza, 78 F.3d 1344, 1349
16
     (9th Cir. 1995)). “The Supreme Court has suggested that the relevant test for
17
     determining whether a juror is biased is ‘whether the juror[ ] ... had such fixed opinions
18
     that [he] could not judge impartially the guilt of the defendant.’” Quintero–Barraza, 78
19
     F.3d at 1349 (quoting Patton v. Yount, 467 U.S. 1025, 1035 (1984)) (alterations in
20
     original). Nika does not show that any juror was biased. Juror Raymond Freeman’s
21
     2010 declaration does not, in this Court’s view, support the contention that he was
22
     biased—that he had such fixed opinions that he could not impartially judge Nika’s guilt
23
     or innocence. See Declaration of Raymond Freeman, Petitioner’s Exh. 128 (ECF No.
24
     37-3). Regarding juror Russell Horning, this Court finds that the trial court’s questioning
25
     of him, outside the presence of the jury, established that he was not biased. See Trial
26
     Transcript, July 5, 1995, Respondents’ Exh. 39, pp. 65-70 (ECF No. 105-1, pp. 68-73).
27

28
                                                  69
1    And, beyond those two jurors, Nika makes no allegation that any of the other jurors

2    were biased.

3            As for trial counsel not objecting to the prosecution’s alleged removal of potential

4    jurors on the basis of gender, based on Batson and J.E.B. v. Alabama, 511 U.S. 127

5    (1994), there is no colorable showing that any such objection would have been

6    successful.

7            And, regarding the prosecutor’s alleged improper statements concerning the

8    presumption of innocence and alleged misstatements of law, this Court determines that

9    the comments of the prosecution were not improper and, at any rate, were not such as

10   to render Nika’s trial unfair, and there is no showing that any objection to those

11   statements would have been successful or would have had any effect on the outcome

12   of the trial.

13           Therefore, the Court finds that Nika does not overcome the procedural default of

14   the claims in Ground 1D, under federal law, by showing ineffective assistance of post-

15   conviction counsel as contemplated in Martinez.

16           Turning to the claims in Grounds 9B and 9C, to the extent that Nika asserts

17   claims of ineffective assistance of trial counsel in Grounds 9B and 9C, those claims are

18   the same as claims asserted in Ground 1D, and they are subject to denial as

19   procedurally defaulted as discussed above.

20           To the extent that, in Ground 9B, Nika asserts a substantive claim, based on the

21   Batson and J.E.B. cases, that his constitutional rights were violated by the prosecution’s

22   removal of potential jurors based on gender, and to the extent that, in Ground 9C, Nika

23   asserts a substantive claim of prosecutorial misconduct based on comments made by

24   the prosecution during jury selection, no such claims were raised in Nika’s first state

25   habeas action, and, in Nika’s second state habeas action, any such claims were ruled

26   procedurally barred. See Second Supplemental Petition for Writ of Habeas Corpus,

27   Respondents’ Exh. 146 (ECF No. 119-1); Order of Affirmance, Respondents’ Exh. 196

28   (ECF No. 125-4). These claims, then, are subject to denial on the ground of procedural
                                                  70
1    default, and Nika does not assert any argument that there is cause and prejudice

2    relative to the procedural default. As these substantive claims are not claims of

3    ineffective assistance of trial counsel, Martinez, is inapplicable.

4           Grounds 1D, 9B and 9C will, therefore, be denied on the ground of procedural

5    default.

6           Nika requests discovery and an evidentiary hearing regarding Ground 9B. See

7    Motion for Discovery (ECF No. 166), pp. 48-49; Motion for Evidentiary Hearing (ECF

8    No. 168), p. 19. However, as is explained above, Ground 9B is subject to denial on the

9    ground of procedural default, and Nika makes no argument to overcome the procedural

10   default. Therefore, there is no good cause for the discovery and an evidentiary hearing

11   is unwarranted; Nika’s requests will be denied.

12                 Ground 1E - Venue

13          In Ground 1E, Nika claims that his federal constitutional rights were violated as a

14   result of ineffective assistance of his trial counsel because “[t]rial counsel were

15   ineffective for failing to move for a change of venue.” See Second Amended Petition

16   (ECF No. 73), p. 72. Nika alleges that his counsel should have moved for a change of

17   venue because of reports in the media, before Nika’s trial, about Smith’s murder and

18   about Nika, as well as media reports regarding the war in the Balkans. See id.

19          Nika asserted this claim in state court for the first time in his second state habeas

20   action, and it was ruled procedurally barred. Nika argued that ineffective assistance of

21   his first post-conviction counsel was cause for the procedural bar, such as to excuse it,

22   and the Nevada Supreme Court rejected that argument, as follows:

23                 Nika contends that the district court erred in denying his claim that
            post-conviction counsel were ineffective for omitting a trial-counsel claim
24          based on their failure to move for a change in venue. He argues that such
            a motion was warranted because media reports of his crime and the
25          tensions in former Yugoslavia made it impossible for him to receive a fair
            trial.
26
                  We conclude that Nika cannot demonstrate that postconviction
27          counsels’ omission of this trial-counsel claim was objectively unreasonable
            because there was no basis for trial counsel to request a change of venue.
28          Nearly all of the veniremembers indicated that they had not seen any
                                                  71
           news reports related to the trial, and the two veniremembers who had
1          been exposed to media reports indicated that those reports would not
           influence their decision. In addition, a veniremember who indicated that
2          she was familiar with news reports of the hostilities in Yugoslavia stated
           that her knowledge of those events would not affect her ability to
3          impartially judge the facts of Nika’s case. From this record it appears that
           the publicity was not so pernicious as to have been on the mind of every
4          potential juror. See Sonner v. State, 112 Nev. 1328, 1336, 930 P.2d 707,
           712-13 (1996) (noting that even where pretrial publicity has been
5          pervasive, this court has upheld the denial of motions for change of venue
           where the jurors assured the district court during voir dire that they would
6          be fair and impartial in their deliberations because, in addition to
           presenting evidence of inflammatory pretrial publicity, a defendant seeking
7          a change of venue must demonstrate actual bias on the part of the
           empanelled jury), modified on rehearing on other grounds by 114 Nev.
8          321, 955 P.2d 673 (1998). Because there is insufficient support for the
           omitted trial-counsel claim, the district court did not err in denying the
9          claim that post-conviction counsel was ineffective for omitting it. [Footnote
           omitted.]
10

11   Order of Affirmance, Respondents’ Exh. 196, pp. 14-15 (ECF No. 125-4, pp. 15-16).

12         In Hayes v. Ayers, 632 F.3d 500 (9th Cir. 2011), the Ninth Circuit Court of

13   Appeals set forth the law governing when a change of venue is required under the

14   United States Constitution:

15                 The Sixth and Fourteenth Amendments “guarantee[ ] to the
           criminally accused a fair trial by a panel of impartial, ‘indifferent’ jurors.”
16         Irvin v. Dowd, 366 U.S. 717, 722 (1961). When a trial court is “unable to
           seat an impartial jury because of prejudicial pretrial publicity or an
17         inflamed community atmosphere[,] ... due process requires that the trial
           court grant defendant’s motion for a change of venue.” Harris v. Pulley,
18         885 F.2d 1354, 1361 (9th Cir.1988) (citing Rideau v. Louisiana, 373 U.S.
           723, 726 (1963)).
19
                  In this circuit, we have identified “two different types of prejudice in
20         support of a motion to transfer venue: presumed or actual.” United States
           v. Sherwood, 98 F.3d 402, 410 (9th Cir. 1996). Interference with a
21         defendant’s fair-trial right “is presumed when the record demonstrates that
           the community where the trial was held was saturated with prejudicial and
22         inflammatory media publicity about the crime.” Harris, 885 F.2d at 1361.
           Actual prejudice, on the other hand, exists when voir dire reveals that the
23         jury pool harbors “actual partiality or hostility [against the defendant] that
           [cannot] be laid aside.” Id. at 1363. The Supreme Court applied this two-
24         pronged analytical approach in a case it decided at the end of its last term.
           See Skilling v. United States, 561 U.S. [358, 367] 130 S.Ct. 2896, 2907
25         (2010) (considering, first, whether pretrial publicity and community hostility
           established a presumption of juror prejudice, and then whether actual bias
26         infected the jury).
27                                           ***
28
                                                   72
                   “A presumption of prejudice” because of adverse press coverage
1           “attends only the extreme case.” Skilling, 130 S.Ct. at 2915; see also
            Harris, 885 F.2d at 1361 (“The presumed prejudice principle is rarely
2           applicable and is reserved for an extreme situation.” (citing Neb. Press
            Ass’n v. Stuart, 427 U.S. 539, 554 (1976)) (citation and internal quotation
3           marks omitted)).
4                                             ***
5                  Where circumstances are not so extreme as to warrant a
            presumption of prejudice, we must still consider whether publicity and
6           community outrage resulted in a jury that was actually prejudiced against
            the defendant. This inquiry focuses on the nature and extent of the voir
7           dire examination and prospective jurors’ responses to it. See Skilling, 130
            S.Ct. at 2917-23. Our task is to “determine if the jurors demonstrated
8           actual partiality or hostility [toward the defendant] that could not be laid
            aside.” Harris, 885 F.2d at 1363.
9
     Hayes, 632 F.3d at 507-11.
10
            Nika appears to claim that his trial was affected by presumed prejudice, resulting
11
     from prejudicial and inflammatory pretrial reports in the media about the crime, and also
12
     about the war in the Balkans. See Second Amended Petition (ECF No. 73), p. 72; see
13
     also id. at 169-71 (Ground 10, which is incorporated by reference into Ground 1E). Nika
14
     makes no allegation in Ground 1E that any juror was actually prejudiced.
15
            The Court determines that Nika has not shown the media coverage of Nika’s crime
16
     to be anywhere near the sort necessary to give rise to presumed prejudice as recognized
17
     in Harris and Skilling. As for the media coverage of the war in the Balkans, Nika does not
18
     explain how a change of venue would have ameliorated the effect of the coverage of that
19
     story, which plainly was of national interest and presumably covered in the media
20
     throughout Nevada. Moreover, Nika does not show that the coverage of the war was such
21
     as to give rise to presumed prejudice.
22
            Nika’s first post-conviction counsel was not ineffective, within the meaning of
23
     Martinez, for failing to assert a claim that trial counsel was ineffective for failing to move
24
     for a change of venue, and Nika was not prejudiced. Ground 1E will be denied on
25
     procedural default grounds.
26
27

28
                                                    73
1                  Ground 1F3 - Trial Counsel’s Opening Statement, Guilt Phase

2           In Ground 1F3, Nika claims that his federal constitutional rights were violated as

3    a result of ineffective assistance of his trial counsel because “[t]rial counsel were

4    ineffective during their opening arguments.” See Second Amended Petition (ECF No.

5    73), pp. 78-79. Nika claims that his trial counsel were ineffective for mentioning that the

6    case had been characterized in the media as the “Good Samaritan Killing.” See id.; see

7    also Trial Transcript, June 27, 1995, Respondents’ Exh. 35, pp. 17-40 (ECF No. 101-1,

8    pp. 20-43) (defense opening statement).

9           Here again, Nika asserted this claim in state court for the first time in his second

10   state habeas action, and it was ruled procedurally barred in that case. Nika argued that

11   ineffective assistance of his first post-conviction counsel was cause for the procedural

12   bar, such as to excuse it, and the Nevada Supreme Court rejected that argument, as

13   follows:

14                   Nika argues that the district court erred in denying his claim that
            post-conviction counsel were ineffective for failing to claim that trial
15          counsel were ineffective for referring to the case as the “Good Samaritan
            killing” during opening statement. We disagree. Given the context of the
16          comment (an attempt to defuse the effect of the media’s characterization
            of the crime), the brevity of the comment, and the substantial evidence of
17          Nika’s guilt, Nika cannot demonstrate a reasonable probability of a
            different outcome had trial counsel not made the comment. Cf. Thomas v.
18          State, 120 Nev. 37, 47, 83 P.3d 818, 825 (2004) (stating that prosecutor’s
            statements are prejudicial when they "so infected the proceedings with
19          unfairness as to make the results a denial of due process”). Because the
            omitted trial-counsel claim had no reasonable likelihood of success, we
20          cannot fault post-conviction counsel for omitting it. The district court did
            not err in denying this claim.
21

22   Order of Affirmance, Respondents’ Exh. 196, p. 16 (ECF No. 125-4, p. 17).

23          This Court finds this claim to be meritless. Nika’s trial counsel’s comments

24   concerning the characterization of the killing as the “Good Samaritan Killing” were, on

25   their face, attempts to challenge, or defuse, that view of the killing. Trial counsel’s

26   opening argument was not unreasonable. See Strickland, 466 U.S. at 689-90

27   (reasonable tactical decision by counsel with which the defendant disagrees cannot

28
                                                  74
1    form the basis of an ineffective assistance of counsel claim). Nika’s first post-conviction

2    counsel was not ineffective for not asserting this claim.

3           Ground 1F3 is procedurally defaulted, and it will be denied on that ground.

4                  Ground 1F4 - Spousal Privilege

5           In Ground 1F4, Nika claims that his federal constitutional rights were violated as

6    a result of ineffective assistance of his trial counsel because “[t]rial counsel were

7    ineffective for waiving the spousal privilege.” See Second Amended Petition (ECF No.

8    73), p. 79.

9           With respect to this claim also, Nika asserted the claim in state court for the first

10   time in his second state habeas action, and it was ruled procedurally barred. Nika

11   argued in state court that ineffective assistance of his first post-conviction counsel was

12   cause for the procedural bar, such as to excuse it, and the Nevada Supreme Court

13   rejected that argument, as follows:

14                 Nika argues that the district court erred in denying his claim that
            post-conviction counsel were ineffective for not challenging trial counsel’s
15          waiver of Nika’s spousal privilege. He claimed that but for the testimony of
            his wife, Rodika, the State would not have been able to prove when he left
16          California, his reason for leaving, his mood at the time of leaving, and the
            fact that Nika is not very bright and prone to panic in stressful situations.
17          We conclude that Nika failed to show that post-conviction counsel was
            ineffective. Rodika’s direct testimony only addressed her observations of
18          Nika’s conduct and did not recount any conversations between her and
            Nika, therefore, the testimony would have been admissible regardless of
19          Nika’s consent. See Contancio v. State, 98 Nev. 22, 24-25, 639 P.2d 547,
            549 (1982) (recognizing that spousal privilege under NRS 49.295(1)(b)
20          prohibits testimony about communications made during the marriage).
            Further, Rodika’s testimony did not incriminate Nika or prove any of the
21          elements of first-degree murder.
22   Order of Affirmance, Respondents’ Exh. 196, pp. 13-14 (ECF No. 125-4, pp. 14-15).

23          This Court agrees with the analysis of the Nevada Supreme Court. First, this

24   Court finds it questionable whether Nika’s wife’s testimony could be construed as

25   incriminating—whether the net effect of her testimony was prejudicial to Nika. But, more

26   importantly, the Nevada Supreme Court’s ruling that Nika’s wife’s testimony would have

27   been admissible under NRS 49.295(1)(b), regardless of Nika’s consent, is a matter of

28   the Nevada Supreme Court’s construction of Nevada law, is authoritative, and is not
                                                  75
1    subject to review in this federal habeas corpus action. See Estelle v. McGuire, 502 U.S.

2    62, 67-68 (1991); Bonin v. Calderon, 59 F.3d 815, 841 (9th Cir. 1995). Therefore, it is

3    plain that trial counsel was not ineffective for not asserting the privilege, and that Nika’s

4    first post-conviction counsel was not ineffective for not asserting this ineffective

5    assistance of trial counsel claim.

6           Nika does not overcome the procedural default of Ground 1F4, under Martinez,

7    by a showing of ineffective assistance of post-conviction counsel. Ground 1F4 will be

8    denied on the ground of procedural default.

9                  Ground 1F5 - Unrecorded Bench Conferences

10          In Ground 1F5, Nika claims that his federal constitutional rights were violated as

11   a result of ineffective assistance of his trial counsel because “[t]rial counsel were

12   ineffective for failing to object to unrecorded bench conferences.” See Second Amended

13   Petition (ECF No. 73), pp. 79-80.

14          With respect to this claim, too, it was first presented in Nika’s second state

15   habeas action, where it was procedurally barred, and the Nevada Supreme Court ruled

16   that Nika did not show ineffective assistance of his first post-conviction counsel such as

17   to overcome the procedural bar:

18                  Nika asserts that the district court erred in denying his claim that
            post-conviction counsel were ineffective for failing to claim that trial
19          counsel were ineffective for failing to object to unrecorded bench
            conferences. Nika failed to explain how he was prejudiced. He did not
20          specify the subject matter of the listed bench conferences or explain their
            significance. See Daniel v. State, 119 Nev. 498, 508, 78 P.3d 890, 897
21          (2003). Thus, he failed to support this claim with specific facts that, if true,
            would entitle him to relief. See Hargrove v. State, 100 Nev. 498, 502, 686
22          P.2d 222, 225 (1984). Therefore, the district court did not err in denying
            this claim.
23

24   Order of Affirmance, Respondents’ Exh. 196, p. 13 (ECF No. 125-4, p. 14).

25          This Court determines, consistent with the Nevada Supreme Court’s ruling, that

26   Nika has not shown that his first post-conviction counsel were ineffective for not

27   asserting this claim. Nika makes no allegation or showing to indicate what was

28   discussed in the bench conferences, or how he was prejudiced by the conferences not
                                                   76
1    being reported. This claim is without merit. Because Nika does not show his post-

2    conviction counsel to have been ineffective under Martinez, he does not overcome the

3    procedural default of the claim in Ground 1F5, and it will be denied on that ground.

4                  Ground 1F7 - Defense Closing Arguments, Guilt Phase

5           In Ground 1F7, Nika claims that his federal constitutional rights were violated as

6    a result of ineffective assistance of his trial counsel because “[t]rial counsel were

7    ineffective during their closing arguments.” See Second Amended Petition (ECF No.

8    73), pp. 81-89. More specifically, Nika’s claim in Ground 1F7 is as follows:

9                    Mr. Nika suffered prejudice from trial counsel’s argument which
            caused the defense to lose even more credibility before the jury. Mr. Fox’s
10          [trial counsel’s] closing argument was so deficient that he ceased to be an
            advocate for Mr. Nika, and instead his argument echoed the prosecution’s
11          argument for Mr. Nika’s conviction. Mr. Fox began his argument by
            conceding that the instant case was a first-degree murder case and that
12          the jury should not consider a second-degree murder verdict. Mr. Fox
            commented upon Mr. Nika’s failure to testify in violation of his
13          constitutional rights. Mr. Fox argued facts that were both inflammatory and
            outside of the evidence that were incriminating to Mr. Nika. Without any
14          strategic justification, Mr. Fox disparaged the victim and his wife. Mr. Fox
            told the jury that Mr. Nika was guilty of committing other inadmissible bad
15          acts that were not alleged or proven by the prosecution. Mr. Fox vouched
            for the credibility of State witnesses and spent considerable time directing
16          the jury’s attention to prejudicial pre-trial publicity that was not admissible
            at Mr. Nika’s trial. Singly and cumulatively, trial counsel’s ineffectiveness
17          during closing argument was prejudicial.
18   Id. at 81.

19          Nika asserted this claim in his first state habeas action, and, on the appeal in that

20   action, the Nevada Supreme Court ruled as follows:

21                  Nika argues that the district court erred by dismissing his claim that
            trial counsel’s closing argument was deficient for a host of reasons and
22          that these deficiencies prejudiced him. We have carefully reviewed
            counsel’s closing argument and Nika’s challenges to it. Although counsel’s
23          argument was at times disorganized and unfocused, we conclude that any
            deficiency in this regard did not prejudice Nika for two reasons. First,
24          strong evidence supported Nika’s conviction. Second, Nika’s other trial
            counsel provided a separate, subsequent closing argument, which, along
25          with the district court’s admonishments to Nika’s first counsel, defused
            any negative impact from the challenged closing argument. [Footnote: See
26          Rudin v. State, 120 Nev. 121, 144, 86 P.3d 572, 587 (2004).]
            Consequently, Nika failed to adequately explain that but for counsel’s
27          closing argument a reasonable probability existed that he would not have
            been convicted of first-degree murder with the use of a deadly weapon.
28
                                                  77
            Therefore, we conclude that the district court did not err by summarily
1           dismissing this claim.
2    Nika, 124 Nev. at 1292-93, 198 P.3d at 853.

3           The Court finds that the Nevada Supreme Court’s adjudication of the claim was

4    not unreasonable. Much of the argument of trial counsel that Nika complains about was

5    plainly a matter of strategy, and, while Nika and reviewing courts might now, in

6    hindsight, question that strategy, the standard for finding counsel’s argument to have

7    been constitutionally defective is high. Counsel has wide latitude in deciding how best to

8    represent a client, and review of counsel's representation is highly deferential, in fact,

9    “doubly deferential when it is conducted through the lens of federal habeas.”

10   Yarborough v. Gentry, 540 U.S. 1, 5-6 (2003). In view of the strong evidence against

11   Nika, and cognizant of the considerable deference mandated by Strickland and the

12   AEDPA, this Court determines that Nika has not shown that no reasonable jurist could

13   find that counsel’s closing argument was reasonable under the circumstances, or that,

14   at any rate, Nika was not prejudiced. See Strickland, 466 U.S. at 689. The Court will,

15   therefore, deny Nika habeas corpus relief with respect to Ground 1F7.

16                 Grounds 1F6, 2 and 7D - Guilt Phase Jury Instructions

17          In Ground 2, Nika claims that his federal constitutional rights were violated

18   “because the guilt phase jury instructions failed to require the jury to find all of the

19   mens rea elements of first-degree murder.” See Second Amended Petition (ECF No.

20   73), pp. 102-10. In Ground 7D, Nika claims that his federal constitutional rights were

21   violated because “[t]he malice instructions were unconstitutional.” See id. at 155-57. In

22   Ground 1F6, Nika claims that his federal constitutional rights were violated as a result of

23   ineffective assistance of his trial counsel because counsel failed to object to those

24   instructions. See id. at 80-81.

25          In Claim 2, Nika places at issue the so-called “Kazalyn instruction,” a jury

26   instruction approved by the Nevada Supreme Court in Powell v. State, 108 Nev. 700,

27   838 P.2d 921 (1992), and disapproved by the same court eight years later in Byford v.

28   State, 116 Nev. 215, 994 P.2d 700 (2000). The Kazalyn instruction (so-called because it
                                                   78
1    was discussed by the Nevada Supreme Court in Kazalyn v. State, 108 Nev. 67, 825

2    P.2d 578 (1992)), as given in the guilt phase of Nika’s trial, was as follows:

3                  Premeditation is a design, a determination to kill, distinctly formed
            in the mind at any moment before or at the time of the killing.
4
                     Premeditation need not be for a day, an hour or even a minute. It
5           may be as instantaneous as successive thoughts of the mind. For if the
            jury believes from the evidence that the act constituting the killing has
6           been preceded by and has been the result of premeditation, no matter
            how rapidly the premeditation is followed by the act constituting the killing,
7           it is willful, deliberate and premeditated murder.
8    Instructions to the Jury, Petitioner’s Exh. 10, Instruction No. 28 (ECF No. 5,

9    p. 98). Nika argues that this instruction was unconstitutional because it collapsed three

10   elements of first-degree murder—“willful, deliberate and premeditated”—into one

11   element: “premeditated.” See Second Amended Petition (ECF No. 73), pp. 102-10.

12          Nika asserted this claim in his first state habeas action. The Nevada Supreme

13   Court held in that case that Byford represented a change in Nevada’s law, not a

14   clarification of the law, and that the Kazalyn instruction properly reflected the law in

15   cases such as Nika’s, in which the conviction became final before Byford was decided

16   in 2000. See Nika, 124 Nev. at 1276, 1279-89, 198 P.3d at 842, 844-51.

17          Nika also asserted the claim in his second state habeas action, and, in that case,

18   the Nevada Supreme Court ruled as follows:

19                 Nika argues that the district court erred in denying his claim that the
            premeditation and deliberation instruction was improper. He contends that
20          this court should reconsider its prior decision on this claim in light of
            intervening federal authority. Nika failed to demonstrate circumstances to
21          warrant departure from the law-of-the-case doctrine. The unpublished and
            federal district court decisions he cites calling Nika III, 124 Nev. 1272, 198
22          P.3d 839, into doubt are not binding on this court. See 9th Cir. R. 36-3(a);
            Blanton v. N. Las Vegas Mun. Court, 103 Nev. 623, 633, 748 P.2d 494,
23          500 (1987), aff’d, 489 U.S. 538 (1989); United States v. Soto-Castelo, 621
            F.Supp.2d 1062, 1069 n.2 (D. Nev. 2008), aff’d, 361 F.App’x 782 (9th Cir.
24          2010); see also SCR 123. Further, the cited decisions are called into
            doubt by the Ninth Circuit’s recent decision in Babb v. Lazowsky, 719 F.3d
25          1019 (9th Cir. 2013), cert. denied, ___ U.S. ___, 134 S.Ct. 526 (2013),
            which disapproved of the holding in Polk v. Sandoval, 503 F.3d 903 (9th
26          Cir. 2007), and noted its effective overruling by Nika III. Babb, 719 F.3d at
            2019-30. Nika has not cited any controlling authority that would warrant
27          reconsideration of this claim.
28   Order of Affirmance, Respondents’ Exh. 196, pp. 23-24 (ECF No. 125-4, pp. 24-25).
                                                  79
1           In Polk v. Sandoval, 503 F.3d 903 (9th Cir. 2007), which was decided before the

2    Nevada Supreme Court ruled on the appeal in Nika’s first state habeas action, the Ninth

3    Circuit Court of Appeals held that the Kazalyn instruction was unconstitutional because

4    it relieved the State “of its burden of proving every element of first-degree murder

5    beyond a reasonable doubt.” Polk, 503 F.3d at 909. Subsequently, however, in Babb v.

6    Lozowsky, 719 F.3d 1019 (9th Cir. 2013), decided after Nika’s first habeas action was

7    completed, the court determined that its holding in Polk is no longer good law in light of

8    the intervening Nevada Supreme Court decision in Nika’s case. See Babb, 719 F.3d at

9    1029. In light of Babb, and other subsequent decisions of the Ninth Circuit Court of

10   Appeals, it has now become well-established that in cases like this one, in which the

11   conviction became final after the Powell decision but prior to the Byford decision—that

12   is, between 1992 and 2000—the Kazalyn instruction accurately stated Nevada law and

13   did not violate the defendant’s federal constitutional rights. See Babb, 719 F.3d at 1029-

14   30; see also Riley v. McDaniel, 786 F.3d 719 (9th Cir. 2015); Moore v. Helling, 763 F.3d

15   1011 (9th Cir. 2014).

16          The Nevada Supreme Court’s holding that Byford represented a change in

17   Nevada law is a ruling by the state supreme court on a question of state law, not subject

18   to review in this federal habeas corpus action. See Estelle, 502 U.S. at 67-68; Bonin, 59

19   F.3d at 841. Nika’s conviction became final on January 21, 1998, when the Nevada

20   Supreme Court issued its remittitur after affirming his conviction on direct appeal. See

21   Remittitur, Respondents’ Exh. 84 (ECF No. 112-3). That was after Powell and before

22   Byford. Nika’s claim is, therefore, foreclosed by the holding in Babb. The instruction he

23   challenges was not unconstitutional. The Nevada Supreme Court’s ruling on the claim in

24   Ground 2 was not contrary to, or an unreasonable application of, Supreme Court

25   precedent and was not based on an unreasonable determination of the facts in light of

26   the evidence.

27          Turning to Ground 1F6, regarding trial counsel’s failure to object to the Kazalyn

28   instruction, the Nevada Supreme Court ruled, in Nika’s first state habeas action, that
                                                 80
1    Nika’s trial counsel had no basis upon which to object to the Kazalyn instruction, as it

2    represented a correct statement of the law at the time of Nika's trial, and, therefore,

3    Nika’s trial counsel was not ineffective, under Strickland. That ruling was not

4    unreasonable.

5           In Ground 2, Nika incudes several other claims, asserting other theories that the

6    Kazalyn instruction violated his constitutional rights: for example, that the instruction

7    violated his constitutional right to equal protection under the law, that the instruction

8    invited arbitrary and capricious application of the death penalty, and that the instruction

9    had the effect of relieving the State of the burden of proof on the question of his state of

10   mind. See Second Amended Petition (ECF No. 73), pp. 104-07. These theories, though,

11   were not asserted in Nika’s first state habeas action. See Second Supplemental Petition

12   for Writ of Habeas Corpus, Respondents’ Exh. 146, pp. 50-54 (ECF No. 119-1, pp. 51-

13   55); Appellant’s Opening Brief, Respondents’ Exh. 152, pp. 36-41 (ECF No. 120-5, pp.

14   55-60). These claims are, therefore, procedurally defaulted, and Nika makes no

15   argument that he can overcome that procedurally default, so they will be denied on that

16   ground. Alternatively, assuming, for the purpose of analysis, that Nika’s arguments in

17   state court did encompass these theories, the Nevada Supreme Court’s denial of the

18   claims was not an unreasonable application of Bunkley v. Florida, 538 U.S. 835 (2003);

19   Schriro v. Summerlin, 542 U.S. 348 (2004); Village of Willowbrook v. Olech, 528 U.S.

20   562 (2000); Stringer v. Black, 503 U.S. 222 (1992); Cleburne v. Cleburne Living Center,

21   473 U.S. 432 (1985); Francis v. Franklin, 471 U.S. 307 (1985); Sandstrom v. Montana,

22   442 U.S. 510 (1979); In re Winship, 397 U.S. 358 (1970); or any other United States

23   Supreme Court precedent cited by Nika.

24          In Ground 7D, Nika claims that the following jury instructions, regarding “malice”

25   were unconstitutional:

26                 Murder is the unlawful killing of a human being, with malice
            aforethought, either express or implied. The unlawful killing may be
27          effected by any of the various means by which death may be occasioned.
28                                                *    *   *
                                                  81
1                 NRS 200.020 defines malice, express and implied, as follows:
                  1. Express malice is that deliberate intention unlawfully to take
2           away the life of a fellow creature, which is manifested by external
            circumstances capable of proof.
3
                  2. Malice shall be implied when no considerable provocation
4           appears, or when all the circumstances of the killing show an abandoned
            and malignant heart.
5

6    Instructions to the Jury, Petitioner’s Exh. 10, Instructions No. 22, 24 (ECF No. 5,

7    pp. 92, 94). Specifically, Nika claims that the second provision of Instruction No. 24

8    (“Malice shall be implied ...”) imposes an impermissible mandatory presumption and

9    renders the instructions unconstitutional. See Second Amended Petition (ECF No. 73),

10   pp. 155-57. And, in Ground 1F6, Nika claims that his trial counsel was ineffective for not

11   objecting to these instructions. See id. at 81.

12          In his first state habeas action, Nika asserted this claim, as well as a claim that

13   his trial counsel was ineffective for not objecting to the malice instructions, and, on the

14   appeal in that action, the Nevada Supreme Court ruled as follows:

15                  Nika contends that the district court erred by dismissing his claim
            that trial counsel were ineffective for failing to object to the jury instruction
16          defining malice, which provided the statutory definitions of express and
            implied malice. [Footnote: NRS 200.202.] In particular, Nika asserts that
17          the instruction inadequately defined malice aforethought and created a
            mandatory presumption of implied malice, allowing the jury to find malice
18          solely on the basis that the jurors believed he was a bad person. We
            rejected a similar challenge to this malice instruction in Cordova v. State
19          and specifically approved its use. [Footnote: 116 Nev. 664, 666-67, 6 P.3d
            481, 483 (2000).] Nika acknowledges Cordova but argues that the
20          decision in that case represents an unreasonable application of federal
            constitutional law. However, he advances no persuasive reason to depart
21          from Cordova, Because Nika failed to show deficient performance or
            prejudice, we conclude that the district court did not err by summarily
22          dismissing this claim.
23   Nika, 124 Nev. at 1289-90, 198 P.3d at 851.

24          The Nevada Supreme Court’s denial of relief on these claims was reasonable.

25   Both the claim of trial court error and the claim of trial counsel error fail because Nika

26   cannot show that the implied malice instruction had any impact on the outcome of his

27   trial. The jury found Nika guilty of first-degree murder. The instructions given to the jury

28   defined first degree murder as “any kind of willful, deliberate and premeditated killing.”
                                                   82
1    Instructions to the Jury, Petitioner’s Exh. 10, Instruction No. 23 (ECF No. 5, pp. 93).

2    Because the jury must have determined that the killing was willful, deliberate, and

3    premeditated, the jury necessarily determined that Nika had the deliberate intention to

4    kill, thus establishing express malice. See Ficklin v. Hatcher, 177 F.3d 1147, 1151 (9th

5    Cir. 1999). Therefore, the Nevada Supreme Court’s ruling on these claims was not

6    contrary to, or an unreasonable application of, Supreme Court precedent and was not

7    based on an unreasonable determination of the facts in light of the evidence.

8           The Court will deny Nika habeas corpus relief with respect to Grounds 1F6, 2

9    and 7D

10                    Ground 4B - Samantha McKendall

11          In Ground 4B, Nika claims that his federal constitutional rights were violated

12   because “[t]he State committed misconduct by preventing the defense from calling

13   Samantha McKendall.” See Second Amended Petition (ECF No. 73), pp. 126-27.

14          Nika asserted this claim in his second state habeas action, but not in his first

15   state habeas action, so it is procedurally defaulted, and subject to denial on that ground,

16   unless Nika can make a showing to overcome the procedural default. See Order

17   entered March 16, 2017 (ECF No. 151), p. 9. Nika argues that there is cause for the

18   procedural default, such that it may be overcome, because of the State’s suppression of

19   evidence related to the claim. See id.

20          The evidence proffered by Nika shows that McKendall, who worked with the

21   victim, Smith, at a Reno Burger King restaurant, gave a written statement to the police a

22   few days after Smith was killed. In that statement, McKendall wrote that Smith had

23   mentioned that he had a gun in his car. See Petitioner’s Exh. 28 (ECF No. 7-2).

24   A defense investigator contacted McKendall on December 1, 1994, and, according to a

25   memorandum written by the investigator to trial counsel, McKendall told the investigator

26   the following:

27                 McKendall [stated] that Smith told her of his weapon, a 44 caliber
            the night before his death. The conversation resulted from her interest in
28          whether he was afraid to travel back and forth at night. McKendall
                                                 83
           indicated that his was the only time she spoke with Smith about the
1          weapon, and that she never saw it. Although McKendall believes Smith
           stated he had a 44, she is not positive. She is sure Smith said it was a
2          “forty something Caliber.”
3    Petitioner’s Exh. 121 (ECF No. 36-2, p. 12.) In that memorandum, the investigator wrote

4    an address and three telephone numbers for McKendall. See id. On June 7, 1995, the

5    defense investigator attempted to contact McKendall at her last-known workplace, the

6    Burger King restaurant where she worked with Smith, to serve a subpoena on her, and

7    he wrote the following about that attempt:

8                 I was advised by Kim Uffman, Mgr., that Samantha no longer works
           there, and is in California, whereabouts unknown. According to Uffman,
9          she has been trying to contact McKendall in California for the last week.
           Uffman also stated that McKendall’s parents don’t know how to contact
10         McKendall either, and have contacted her seeking information with which
           to contact her. Uffman took my card and stated that if she is in contact
11         with McKendall, she will give her a message to contact me.
12                On the same date, I telephoned Affordable Bus & Coach ... and
           spoke with Mrs. McKendall, Samantha’s mother. Mrs. McKendall indicated
13         that Samantha has been in California and is expected back in Reno on
           6-8-95.
14
                  Mrs. McKendall indicated that she is not [at] liberty to inform me of
15         how Samantha can be located, but stated that Cindy Wyett, DA
           Investigator has been advised of information with which to contact
16         Samantha McKendall. Mrs. McKendall took my name and phone number
           and stated that she would ask [Samantha] to contact me upon her return
17         to Reno.
18   Id. (ECF No. 36-2, p. 29). Also, Nika states in his petition that the defense was provided

19   a pager number for McKendall. See Second Amended Petition (ECF No. 73), p. 127

20   (“Though the investigator was eventually provided with Ms. McKendall’s pager number

21   ....”). Then, in a declaration signed by McKendall on June 16, 2009, she states:

22                At the time of the trial, I was living in California. They paid me to
           come back to Reno to testify. I remember the trip vividly because at one
23         point or another during the trip, all four of my tires went flat. They paid for
           me to stay in Reno for a week, but I never ended up testifying because
24         they told me that the person who killed Smitty had received diplomatic
           immunity. I did not know exactly what that meant, but my impression was
25         they never even had a trial in his case.
26   Declaration of Samantha McKendall, Petitioner’s Exh. 88, ¶ 4 (ECF No. 22-5, p. 2).

27         With this factual background, Nika’s argument that he can overcome the

28   procedural default, because of suppression of evidence by the State, is as follows:
                                                  84
1                  Nika can overcome the alleged procedural default of this claim
            based on the State’s suppression of the evidence. Strickler v. Greene, 527
2           U.S. 263, 282 (1999). Nika has demonstrated good cause under Strickler
            and Banks based on the State’s failure to disclose McKendall’s knowledge
3           about the victim’s gun and its active suppression of her whereabouts when
            it knew Nika’s lawyer and investigator were looking for her. Nika has also
4           demonstrated that he was prejudiced by this suppression: if the jury had
            heard McKendall’s testimony, it would have supported Nika’s claim that
5           the victim provoked the incident that lead to his death, or at least that the
            victim was the one who originally produced the gun during the altercation.
6

7    Reply (ECF No. 169), p. 269.

8           The Court determines that Nika has not shown cause and prejudice, such as to

9    overcome the procedural default. Nika does not make any allegation as to why

10   McKendall could not be found, and her declaration obtained, before 2009, and in time to

11   assert a claim such as this in his first state habeas action. Nika makes no allegation that

12   the State hindered Nika from locating McKendall between the time of the trial and the

13   conclusion of his first state habeas action in 2008. To demonstrate cause for a

14   procedural default, the petitioner must “show that some objective factor external to the

15   defense impeded” his efforts to comply with the state procedural rule.” Murray, 477 U.S.

16   at 488; McCleskey, 499 U.S. at 497. Nika does not make such a showing. Ground 4B

17   will be denied on the ground of procedural default.

18          Nika requests discovery and an evidentiary hearing regarding Ground 4B. See

19   Motion for Discovery (ECF No. 166), pp. 40-47; Motion for Discovery (ECF No. 168),

20   pp. 6-7. However, neither the discovery nor the evidentiary hearing that Nika seeks with

21   respect to this claim is related to the issue of the procedural default. Neither would have

22   any effect on the Court’s denial of the claim on procedural default grounds. The

23   requests for discovery and an evidentiary hearing regarding this claim will be denied.

24                 Ground 9A - Prosecution Arguments

25          In Ground 9A, Nika claims that the prosecutor made improper arguments in

26   closing argument in both the guilt phase and penalty phase of his trial, and that his trial

27   counsel was ineffective for failing to object to those arguments. See Second Amended

28   Petition (ECF No. 73), pp. 162-64. In particular, Nika claims that, in the guilt phase of
                                                  85
1    his trial, the prosecutor made arguments disparaging his trial counsel, and, in the

2    penalty phase of his trial, the prosecutor made arguments asking the jury to send a

3    message to the community, minimizing the jury’s responsibility for the verdict, and

4    shifting the burden of proof. See id.

5           Nika raised these claims in state court for the first time in his second state

6    habeas action. The claims were ruled procedurally barred in that action. The Nevada

7    Supreme Court rejected Nika’s argument that he could show cause and prejudice to

8    overcome the procedural bars on account of ineffective assistance on his direct appeal

9    and in his first state habeas action:

10                 Nika contends that the district court erred in denying his claim that
            post-conviction counsel were ineffective for failing to claim that trial and
11          appellate counsel were ineffective for failing to argue that the State
            committed prosecutorial misconduct during its arguments. We conclude
12          these arguments lack merit for the reasons discussed below.
13                                           *   *    *
14                  Nika argues that post-conviction counsel should have raised a
            claim that trial counsel were ineffective in failing to object when the
15          prosecutor disparaged defense counsel in stating that the defense
            “doesn’t know the significance of the evidence,” made mistakes in
16          assessing the evidence, and made numerous suppositions. We disagree.
            Although a prosecutor may not “disparage defense counsel or legitimate
17          defense tactics,” Browning v. State, 124 Nev. 517, 534, 188 P.3d 60, 72
            (2008); see Butler v. State, 120 Nev. 879, 898, 102 P.3d 71, 84 (2004),
18          the prosecutor merely responded to arguments made and inferences
            drawn by the defense concerning the facts in evidence and were therefore
19          not objectionable. Because the comments were not objectionable, post-
            conviction counsel could not have used them as a basis to challenge trial
20          or appellate counsel’s effectiveness. Epps v. State, 901 F.2d 1481, 1483
            (9th Cir. 1990).
21
                                             *   *    *
22
                    Nika argues that post-conviction counsel should have claimed that
23          trial counsel were ineffective in failing to object when the prosecutor asked
            the jury to vote for death to send a message to the community. We
24          disagree. “[A] prosecutor in a death penalty case properly may ask the
            jury, through its verdict, to set a standard or make a statement to the
25          community.” Williams v. State, 113 Nev. 1008, 1020, 945 P.2d 438, 445
            (1997), overruled on other grounds by Byford v. State, 116 Nev. 215, 994
26          P.2d 700 (2000). As the comment was not objectionable, it could not be
            the basis for a claim of ineffective assistance of trial, appellate, or post-
27          conviction counsel. Epps, 901 F.2d at 1483. Therefore, the district court
            did not err in denying this claim.
28
                                                     86
                                           *   *    *
1
                    Nika argues that post-conviction counsel should have claimed that
2           trial counsel were ineffective in failing to object to comments he contends
            shifted the burden of proof and implied that the jurors were not personally
3           responsible for the verdict. However, the comments about which Nika
            complains were fair responses to defense arguments. Because the
4           comments were not objectionable, they could not form the basis for an
            ineffective assistance of trial, appellate, or post-conviction counsel. Id.
5           Therefore, the district court did not err in denying this claim.
6    Order of Affirmance, Respondents’ Exh. 196, pp. 16-18 (ECF No. 125-4, pp. 17-19).

7           A prosecutor’s improper remarks render a conviction unconstitutional if they so

8    infect the trial with unfairness as to make the resulting conviction a denial of due

9    process. Parker v. Matthews, 567 U.S. 45, 48 (2012) (per curiam); see also Darden v.

10   Wainwright, 477 U.S. 168, 181 (1986); Comer v. Schriro, 480 F.3d 960, 988 (9th Cir.

11   2007). The ultimate question is whether the alleged misconduct rendered the trial

12   fundamentally unfair. Darden, 477 U.S. at 183. In determining whether a prosecutor’s

13   arguments rendered a trial fundamentally unfair, a court must judge the remarks in the

14   context of the entire trial. See Boyde v. California, 494 U.S. 370, 385 (1990); Darden,

15   477 U.S. at 179-82. In considering the effect of improper prosecutorial argument, the

16   court considers whether the trial court instructed the jury that its decision is to be based

17   solely upon the evidence, whether the trial court instructed the jury that counsel’s

18   remarks are not evidence, whether the defense objected, whether the comments were

19   “invited” by the defense, and whether there was overwhelming evidence of guilt. See

20   Darden, 477 U.S. at 182.

21          Regarding the substantive claims of prosecutorial misconduct in Ground 9A—the

22   claims that Nika’s constitutional rights were violated by the prosecution arguments—

23   those claims are subject to the procedural default doctrine, and Nika has not made any

24   showing to overcome the procedural default. See Reply (ECF No. 169), pp. 269-74.

25   Those claims in Ground 9A will be denied on procedural default grounds.

26          Regarding the claims of ineffective assistance of trial counsel in Ground 9A—the

27   claims that trial counsel was ineffective for failing to object to the alleged improper

28   prosecution arguments—Martinez offers a possible means of overcoming the
                                                   87
1    procedural default of those claims, but this Court finds that Nika does not meet the

2    standard set by Martinez to allow consideration of the claims on their merits. This Court

3    finds that, in large part, the arguments Nika complains of were not improper, and were,

4    at any rate, invited by arguments made by defense counsel. Furthermore, the

5    arguments, considered individually and cumulatively, and in the context of the entire

6    trial, were not such as to approach the threshold set in Darden and Parker. The

7    arguments that Nika complains of did not render his trial unfair. Nika’s trial counsel were

8    not ineffective for failing to object to the prosecution arguments, and Nika’s first post-

9    conviction counsel were not ineffective for failing to make these claims of ineffective

10   assistance of trial counsel. The ineffective assistance of trial counsel claims in Ground

11   9A will be denied on procedural default grounds.

12                 Grounds 1A, 1B and 1H—Other Claims Regarding Trial Counsel

13          In Ground 1A, Nika claims that his federal constitutional rights were violated as a

14   result of ineffective assistance of his trial counsel because “[t]he county contract under

15   which trial counsel were paid created a conflict of interest that prevented trial counsel

16   from performing effectively.” See Second Amended Petition (ECF No. 73), pp. 10-13.

17          Nika raised this claim for the first time in state court in his second state habeas

18   action. The Nevada Supreme Court ruled the claim to be procedurally barred, and ruled,

19   as follows, that Nika did not show ineffective assistance of his first post-conviction

20   counsel, such as to overcome the procedural bar under state law:

21                 Nika argues that the district court erred in denying his claim that
            post-conviction counsel were ineffective for failing to discover a conflict of
22          interest based on defense counsel’s reimbursement contract. He alleges
            that the contract created a conflict of interest because it pitted the
23          appointed attorney’s interest in compensation against the need to spend
            funds on investigative services for the client, and that had this conflict not
24          existed, trial counsel would have hired a mental health expert to evaluate
            Nika and testify at the penalty hearing. As discussed above, Nika failed to
25          demonstrate a reasonable probability that the evidence developed by the
            mental health expert would have altered the outcome of the penalty
26          hearing. Thus, Nika also failed to meet the prejudice prong of his post-
            conviction-counsel claim.
27

28   Order of Affirmance, Respondents’ Exh. 196, p. 6 (ECF No. 125-4, p. 7).
                                                  88
1           This Court finds that Nika has not shown that his first post-conviction counsel

2    were ineffective, within the meaning of Martinez, for failing to assert this claim. Nika has

3    not made allegations sufficient to show that any conflict of interest adversely affected

4    his trial counsel’s performance. See Cuyler v. Sullivan, 446 U.S. 335, 348 (1980); see

5    also Earp v. Ornoski, 431 F.3d 1158, 1184 (9th Cir. 2005). Nika’s claim regarding the

6    effect of the terms of the contract between the county and Jack Alian on the

7    performance of trial counsel, Ohlson and Fox, are purely speculative. As Nika’s

8    allegations, regarding the contract under which Ohlson and Fox worked, and its effect

9    on their representation of Nika, falls short of showing a conflict that affected their work,

10   Nika does not show that his first post-conviction counsel were ineffective for not raising

11   this claim, such as to overcome the procedural default. Ground 1A will be denied on

12   procedural default grounds.

13          Nika seeks to conduct discovery regarding Ground 1A. See Motion for Discovery

14   (ECF No. 166), pp. 8-14. However, as the Court finds this claim to be insubstantial,

15   there is no showing of good cause for the discovery he seeks. The motion for leave to

16   conduct discovery regarding this claim will be denied.

17          In Ground 1B, Nika claims that his federal constitutional rights were violated as a

18   result of ineffective assistance of his trial counsel because “[t]rial counsel were

19   ineffective for failing to investigate and present compelling evidence of Mr. Nika’s

20   background, culture, and life history.” See Second Amended Petition (ECF No. 73), pp.

21   13-53. The Court will deny this claim because it is repetitive of other, more specific,

22   claims in Nika’s second amended petition, most notably, claims in Grounds 1C, 1F1, 1G

23   and 6. In considering the other claims asserted in Nika’s second amended petition,

24   including the claims in Grounds 1C, 1F1, 1G and 6, the Court takes into consideration

25   the allegations in Ground 1B.

26          Nika requests discovery and an evidentiary hearing regarding Ground 1B. See

27   Motion for Discovery (ECF No. 166), pp. 14-24; Motion for Evidentiary Hearing (ECF

28   No. 168), p. 5. However, because the Court finds that this claim is redundant of other,
                                                  89
1    more specific claims, asserted by Nika, the Court denies this request and considers his

2    requests for discovery and an evidentiary hearing in conjunction with the other claims,

3    as is discussed above.

4           In Ground 1H, Nika claims that his federal constitutional rights were violated as a

5    result of ineffective assistance of his trial counsel because “[t]rial counsel were

6    ineffective throughout the trial proceedings.” See Second Amended Petition (ECF No.

7    73), pp. 95-99. In this ground, Nika includes claims that his trial counsel were

8    ineffective: for “refusing to engage in plea discussions with the State” and for “failure to

9    communicate the potential of a plea bargain” to Nika, for advising Nika to waive his right

10   to allocution, for “failing to adequately litigate the issue of Mr. Nika’s lack of criminal

11   history,” for “failing to request instructions explaining to the jury that the prior bad act

12   evidence had to be proven beyond a reasonable doubt, that it could not be considered

13   in support of any of the aggravators, and that it could only be considered once the jury

14   had determined that the statutory aggravators outweighed the mitigators,” for

15   ineffectively cross-examining the victim’s wife and daughter, for failing to object to

16   improper jury instructions, for presenting ineffective closing argument in the penalty

17   phase of the trial, and for failing to object to improper arguments of the prosecutor in

18   closing argument in the penalty phase of the trial. See id.

19          The Court finds that the claims in Ground 1H are, to some extent, repetitive of

20   other claims made elsewhere in Nika’s second amended petition and discussed above,

21   and are asserted in a pro forma manner and unsupported by any evidence proffered by

22   Nika. Moreover, to the extent they are subject to the procedural default doctrine, Nika

23   has made no showing that his first post-conviction counsel were ineffective in not

24   asserting these claims. Ground 1H will be denied.

25                 Ground 14 - Nevada’s Lethal Injection Protocol

26          In Ground 14, Nika claims that his death sentence is in violation of the federal

27   constitution “because Nevada’s lethal injection scheme constitutes cruel and unusual

28   punishment.” See Second Amended Petition (ECF No. 73), pp. 179-96. As the Court
                                                   90
1    understands Claim 14, Nika asserts that lethal injection, conducted in the manner in

2    which Nevada authorities intend to conduct it in Nika’s case, would be unconstitutional.

3    See id.

4           Such a challenge to Nevada’s protocol for carrying out a death sentence is not

5    cognizable in this federal habeas corpus action. In Nelson v. Campbell, 541 U.S. 637

6    (2004), a state prisoner sentenced to death filed a civil rights action, under 42 U.S.C.

7    § 1983, alleging that the state’s proposed use of a certain procedure, not mandated by

8    state law, to access his veins during a lethal injection would constitute cruel and

9    unusual punishment. The Supreme Court reversed the lower courts’ ruling that the claim

10   sounded in habeas corpus and could not be brought as a Section 1983 action. The

11   Supreme Court ruled that Section 1983 was an appropriate vehicle for the prisoner to

12   challenge the lethal injection procedure prescribed by state officials. Nelson, 541 U.S. at

13   645. The Court stated that the prisoner’s suit challenging “a particular means of

14   effectuating a sentence of death does not directly call into question the ‘fact’ or ‘validity’

15   of the sentence itself [because by altering the lethal injection procedure] the State can

16   go forward with the sentence.” Id. at 644. In Hill v. McDonough, 547 U.S. 573 (2006),

17   the Court reaffirmed the principles articulated in Nelson, ruling that an as-applied

18   challenge to lethal injection was properly brought by means of a Section 1983 action.

19   Hill, 547 U.S. at 580-83.

20          Nelson and Hill suggest that a Section 1983 claim is the more appropriate vehicle

21   for such a challenge to a method of execution. See also Glossip v. Gross, 135 S.Ct.

22   2726, 2738 (2015) (“In Hill, the issue was whether a challenge to a method of execution

23   must be brought by means of an application for a writ of habeas corpus or a civil action

24   under § 1983. We held that a method-of-execution claim must be brought under § 1983

25   because such a claim does not attack the validity of the prisoner’s conviction or death

26   sentence.” (citations to Hill omitted)); Beardslee v. Woodford, 395 F.3d 1064, 1068-69

27   (9th Cir. 2005) (holding that claim that California’s lethal injection protocol violated

28   Eighth Amendment “is more properly considered as a ‘conditions of confinement’
                                                   91
1    challenge, which is cognizable under § 1983, than as a challenge that would implicate

2    the legality of his sentence, and thus be appropriate for federal habeas review”).

3           Given the amount of time that passes before a death sentence is carried out, it is

4    certainly possible—perhaps likely—that a state’s execution protocol will change

5    between the time when a death sentence is imposed and the time when it is carried out.

6    See, e.g., Reply (ECF No. 169), pp. 277-78 (explaining that Nevada’s lethal injection

7    protocol changed between the filing of Nika’s second amended habeas petition, and the

8    filing of his reply to Respondents’ answer). Habeas corpus law and procedure have not

9    developed and are unsuited to adjudicate the constitutionality of an execution protocol

10   that may change after a court imposes the death sentence. The Court concludes that a

11   challenge to a state’s execution protocol is not a challenge to the constitutionality of the

12   petitioner’s custody or sentence. See 28 U.S.C. § 2254. A challenge to a state’s

13   execution protocol is more akin to a suit challenging the conditions of custody, which

14   must be brought as a civil rights action under 42 U.S.C. § 1983. Therefore, Ground 14

15   will be denied as not cognizable in this federal habeas corpus action.

16                 Grounds 7H and 13—Cumulative Error Claims

17          Grounds 7H and 13 of Nika’s petition are cumulative error claims, that is, they

18   are claims that incorporate other claims, and assert that, considered cumulatively, the

19   errors alleged in Nika’s other claims warrant federal habeas corpus relief. See Second

20   Amended Petition (ECF No. 73), pp. 159, 177-78. Ground 7H is a cumulative error claim

21   regarding Nika’s claims of instructional error, and Ground 13 is a cumulative error claim

22   regarding all Nika’s other claims. See id.

23          The Court denies Nika relief with respect to Grounds 7H and 13, per se, as the

24   Court does not understand these to be viable stand-alone claims.

25          Furthermore, with respect to Ground 7H, the claim of cumulative error concerning

26   Nika’s various claims of instructional error, the Court found instructional error as claimed

27   by Nika in only Ground 7B; therefore, there are not multiple instances of instructional

28   error to consider cumulatively.
                                                  92
1           And, with respect to Ground 13, Nika’s claim of cumulative error covering all his

2    claims, the Court finds constitutional error as alleged by Nika in Grounds 1G, 6 and 7B,

3    and has considered the effect of those errors cumulatively, as is discussed above.

4           Nika’s Motions for Leave to Conduct Discovery and for an Evidentiary Hearing

5           Nika has filed a motion for leave to conduct discovery (ECF No. 166) and a

6    motion for an evidentiary hearing (ECF No. 168).

7           Respondents oppose both motions on the ground that they are similar to motions

8    for leave to conduct discovery and for an evidentiary hearing that Nika filed in

9    conjunction with his opposition to a motion to dismiss. See Opposition to Motion for

10   Leave to Conduct Discovery and Motion for Evidentiary Hearing (ECF No. 172). That

11   argument in opposition to Nika’s motions is without merit. The March 16, 2017, order

12   stated explicitly that the motions for leave to conduct discovery and for an evidentiary

13   hearing were denied without prejudice to Nika requesting discovery or an evidentiary

14   hearing at the appropriate time in conjunction with the further briefing of the merits of his

15   remaining claims. See Order entered March 16, 2017 (ECF No. 151), p. 13; see also

16   Scheduling Order entered June 18, 2015 (ECF No. 68).

17          In his motion for leave to conduct discovery, Nika requests leave of court to

18   conduct discovery with respect to Grounds 1A, 1B, 1C, 1F1, 1F2, 1G, 4A, 4B, 5 and 9B.

19   See Motion for Discovery (ECF No. 166). A habeas petitioner does not have a

20   presumptive right to discovery; rather discovery is available in a habeas action, in the

21   discretion of the court, if good cause is shown. See Bracy v. Gramley, 520 U.S. 899

22   (1997); Smith v. Mahoney, 611 F.3d 978, 996-97 (9th Cir. 2010); Rich v. Calderon, 187

23   F.3d 1064, 1068 (9th Cir. 1999) (as amended) (“discovery is available only in the

24   discretion of the court and for good cause shown”); see also Rule 6 of the Rules

25   Governing Section 2254 Cases in the United States District Courts. As is discussed

26   above, the Court denies relief on Grounds 1A, 1B, 1C, 1F1, 1F2, 4A, 4B, 5 and 9B, and

27   finds there is no showing of good cause for discovery as to those claims. And, regarding

28   Ground 1G, the Court grants Nika relief on that claim without need for further factual
                                                  93
1    development. Therefore, the Court will deny Nika’s motion for leave to conduct

2    discovery.

3           In his motion for evidentiary hearing, Nika appears to request an evidentiary

4    hearing regarding Grounds 1B, 1C, 1F1, 1G, 4B, 6 and 9B. See Motion for Evidentiary

5    Hearing (ECF No. 168). The general standard for holding an evidentiary hearing in a

6    federal habeas action is governed by 28 U.S.C. § 2254:

7           If the applicant has failed to develop the factual basis of a claim in State
            court proceedings, the court shall not hold an evidentiary hearing on the
8           claim unless the applicant shows that—
9                  (A) the claim relies on—
10                        (1) a new rule of constitutional law, made
                          retroactive to cases on collateral review by the
11                        Supreme Court, that was previously
                          unavailable; or
12
                          (2) a factual predicate that could not have been
13                        previously discovered through the exercise of
                          due diligence; and
14
                   (B) the facts underlying the claim would be sufficient to
15                 establish by clear and convincing evidence that but for
                   constitutional error, no reasonable factfinder would have
16                 found the applicant guilty of the underlying offense.
17   28 U.S.C. § 2254(e)(2). Evidentiary hearings are not authorized for claims adjudicated

18   on the merits in the state court. Pinholster, 563 U.S. at 183-84. The court denies relief

19   on Grounds 1B, 1C, 1F1, 4B, 6 and 9B, and, as is discussed above, determines that an

20   evidentiary hearing is not warranted with respect to any of those claims. The Court

21   grants relief relative to Ground 1G without need for an evidentiary hearing. The Court

22   will, therefore, deny Nika’s motion for an evidentiary hearing.

23          Certificate of Appealability

24          The standard for the issuance of a certificate of appealability requires a

25   “substantial showing of the denial of a constitutional right.” 28 U.S.C. §2253(c). The

26   Supreme Court has interpreted 28 U.S.C. § 2253(c) as follows:

27                  Where a district court has rejected the constitutional claims on the
            merits, the showing required to satisfy § 2253(c) is straightforward: The
28          petitioner must demonstrate that reasonable jurists would find the district
                                                  94
            court’s assessment of the constitutional claims debatable or wrong. The
1           issue becomes somewhat more complicated where, as here, the district
            court dismisses the petition based on procedural grounds. We hold as
2           follows: When the district court denies a habeas petition on procedural
            grounds without reaching the prisoner’s underlying constitutional claim, a
3           COA should issue when the prisoner shows, at least, that jurists of reason
            would find it debatable whether the petition states a valid claim of the
4           denial of a constitutional right and that jurists of reason would find it
            debatable whether the district court was correct in its procedural ruling.
5

6    Slack v. McDaniel, 529 U.S. 473, 484 (2000); see also James v. Giles, 221 F.3d 1074,

7    1077-79 (9th Cir. 2000).

8           The Court finds that, with respect to the claims on which the Court denies Nika

9    relief, applying the standard articulated in Slack, a certificate of appealability is

10   warranted with respect to Grounds 1C, 3, 4A and 5. The Court will grant Nika a

11   certificate of appealability with regard to those claims. With regard to the remainder of

12   the claims on which the Court denies Nika relief, the Court will deny him a certificate of

13   appealability.

14   Conclusion

15          IT IS THEREFORE ORDERED that the Petitioner’s Second Amended Petition for

16   Writ of Habeas Corpus (ECF No. 73) is GRANTED IN PART AND DENIED IN PART.

17   Petitioner is granted relief relative to the penalty phase of his trial, as described below,

18   with respect to his claims in Grounds 1G, 6 (the ineffective assistance of trial counsel

19   claim in Ground 6, as to the penalty phase of his trial), and 7B. Petitioner is denied relief

20   on all other claims in his second amended habeas petition.

21          IT IS FURTHER ORDERED that Respondents shall either (1) within 60 days

22   from the date of this order, vacate Petitioner’s death sentence and impose upon him a

23   non-capital sentence, consistent with law, or (2) within 60 days from the date of this

24   order, file a notice of the State’s intent to grant Petitioner a new penalty-phase trial, and,

25   within 180 days from the date of this order, commence jury selection in the new penalty-

26   phase trial.

27          IT IS FURTHER ORDERED that Petitioner’s Motion for Discovery (ECF No. 166)

28   and Motion for Evidentiary Hearing (ECF No. 168) are DENIED.
                                                   95
1           IT IS FURTHER ORDERED that Petitioner is granted a certificate of appealability

2    with respect to his claims in Grounds 1C, 3, 4A and 5 of his Second Amended Petition

3    for Writ of Habeas Corpus (ECF No. 73). With respect to all other claims in Nika’s

4    second amended habeas petition on which the Court denies relief, the Court denies a

5    certificate of appealability.

6           IT IS FURTHER ORDERED that the judgment in this action will be stayed pending

7    the conclusion of any appellate or certiorari review in the Ninth Circuit Court of Appeals

8    or the United States Supreme Court, or the expiration of the time for seeking such

9    appellate or certiorari review, whichever occurs later.

10          IT IS FURTHER ORDERED that the Clerk of the Court is directed to enter

11   judgment accordingly.

12          IT IS FURTHER ORDERED that, pursuant to Federal Rule of Civil Procedure

13   25(d), the Clerk of the Court shall, on the docket for this case, substitute William Gittere

14   for Timothy Filson, as the respondent warden, and Aaron Ford for Adam Laxalt, as the

15   respondent Nevada Attorney General.

16

17                June ___
            DATED THIS 12, 2019.
                           day of ______________________, 2019.
18

19
                                               JAMES C. MAHAN,
20                                             UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26
27

28
                                                  96
